   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 1 of 392




12Th Police District Advisory
6448 Woodland Ave
Philadelphia, PA 19142


1492 Society
1526 Wolf St
Philadlephia, PA 19145-4441


3E Company
3207 Grey Hawk Ct Suit 200
Carlsbad, CA 92010


3M
P.O. Box 844190
Dallas, TX 75284-4190


A   B Stainless Valve
P.O. Box 325
Califon, NJ 07830


A C Schultes Inc
664 S Evergreen Ave
Woodburyheights, NJ 08097


A Duie Pyle Inc
P.O. Box 564
West Chester, PA 19381


A. Pomerantz    Co.
P.O. Box 822446
Philadelphia, PA 19182-2446


A.E. Bruggemann   Co.
187 Danbury Rd 3E
Wilton, CT 06897


A.L.N. Rental
505 Nutt Rd
Phoenixville, PA 19460
   Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 2 of 392




A.P. Construction, Inc
915 S Black Horse Pike
Blackwood, NJ 08012


Aaron Johnson
2620 Brahms Dr
Middletown, DE 19709


Abb Inc
P.O. Box 88868
Chicago, IL 60695


Abb, Inc
305 Gregson Dr
Cary, NC 27511


Abby Delserone
272 Iven Ave, Apt 272-3A
St. David S, PA 19087


Abdul A Bamgbose
17 Roberta Dr
Aston, PA 19014


Abernathy Macgregor
277 Park Ave 39th Fl
New York, NY 10172


Abigail B Reynolds
29 James Hayward Rd
Glen Mills, PA 19342


Abigail R Devaney
413 Dogwood Cir
Aston, PA 19014


Abner Bermudez
26 N Ladow Ave, Apt 11j
Millville, NJ 08332
   Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 3 of 392




Abraham Kaplan
333 Sunset Ave, Apt 508
Palm Beach, FL 33480


Ac Lordi
101 Lindenwood Dr, Ste 125
Malvern, PA 19355


Acconda LP
1300 Fm 646 East
Dickinson, TX 77539


Accredited Environmental
28 N Pennell Rd
Media, PA 19063


Accustandard Inc
125 Market St
Newhaven, CT 06513


Ace
436 Walnut St
P.O. Box 1000
Philadelphia, PA 19106-3703


Ace American Insurance Company
5505 N Cumberland Ave, Ste 301
Chicago, IL 10123


Ace American Insurance Company Inc
436 Walnut St
P.O. Box 1000
Philadelphia, PA 19106-3703


Ace Property   Casualty Company, Inc
436 Walnut St
P.O. Box 1000
Philadelphia, PA 19106-3703
   Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 4 of 392




Acopain Technical Company
P.O. Box 638
Easton, PA 18044


Act Commodities Inc
44 Montgomery St, Ste 4020
San Francisco, CA 94104


Action Machinery Company, Inc
2320 Highland Ave
Bethlehem, PA 18020


Activity Excellence S.A
8Vo Piso Calle Beatriz M De Cabal,     8
Panama, 12345
Netherlands


Acutech Consulting Group
1919 Gallows Rd
Vienna, VA 22182


Adam J Gillan
1900 Hamilton St
Philadelphia, PA 19130


Adam N Varsalone
1208 Fitzwatertown Rd
Abington, PA 19001


Adler Tank Rentals LLC
200 Pringle Ave, Ste 250
Walnut Creek, CA 94596


Advance Scale Company Inc
2400 Eggharbor Rd
Lindenwold, NJ 08021


Advanced Fluid Systems, Inc
P.O. Box 360
Royersford, PA 19468-0360
   Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 5 of 392




Advanced Imaging Systems
840 Good Hope Trail
Monroe, GA 30656


Advanced Specialty Contractors
P.O. Box 64291
Baltimore, MD 21264-4291


Advanced Specialty Gas
241 Lackland Dr
Middlesex, NJ 08846


Advantage Engineers LLC
435 Independence Ave
Mechanicsburg, PA 17055


Advisian
c/o Jpmorgan Chase Bank
P.O. Box 915113
Dallas, TX 75373-5113


Aecom Technical Services, Inc
625 W Ridge Pike, Ste E-100
Conshohocken, PA 19428


Aegis Energy Advisors Corporation
708 3rd Ave, 6th Fl
New York, NY 10017


Aerofin
4621 Murray Pl
Lynchburg, VA 24506-6242


Aerzen Usa Corporation
108 Independence Way
Coatesville, PA 19320


Aet Inc Limited
28 N Pennell Rd
Media , PA 19063
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 6 of 392




Aetna
P.O. Box 804735
Chicago, IL 60680


Aetna
P.O. Box 88863
Chicago, IL 60695


Afco
220 W 2nd St
Winston Salem, NC 27101-4019


Afco Credit Corporation
4501 College Blvd, Ste 320
Leawood, KS 66211


African American Chamber Of
1617 John F Kennedy Blvd Ste
Philadelphia, PA 19103


After School All Stars Philadelphia
1501 Cherry St
Philadelphia, PA 19102


Agilent Technologies
4187 Collections Center Dr
Chicago, IL 60693


Aim Mechanical Services LLC
10 Industrialhighway Ms-49
Lester, PA 19029


Aim Of The Stars
1200 River Rd
Conshohocken, PA 19428


Aime C Kohirime
8408 Brunswick Pl
Philadelphia, PA 19153
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 7 of 392




Air Dimensions Incorporated
1371 W Newport Center, Ste 101
Deerfield Beach, FL 33442


Air Liquide America Specialty
259 N Radnor-Chester Rd, Ste 100
Radnor, PA 19087


Airgas Specialty Products
P.O. Box 934434
Atlanta, GA 31193


Airgas Usa, LLC
259 N Radnor-Chester Rd
Radnor, PA 19087


Airgas, An Air Liquide Company
P.O. Box 301046
Dallas, TX 75303-1046


Airline Hydraulics Corp
P.O. Box 782275
Philadelphia, PA 19178-2275


Ajay S Ramesh
225 Haddon Ave, Apt 4201
Haddon Township, NJ 08108


Akerman LLP
420 S Orange Ave
Orlando, FL 32801-4904


Akin Gump Strauss Hauer   Feld
1333 New Hamphsire Ave
Washington, DC 20036-1564


Alabama Department Of Revenue
P.O. Box 327540
Montgomery, AL 36132-7540
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 8 of 392




Alamon Telco, Inc
315 W Idaho
Kalispell, MT 59901


Albemarle Corporation
451 Florida St
Baton Rouge, LA 70801


Albert B Eley
5913 Cobbs Creek Pkwy
Phila, PA 19143


Albert G Felix Jr
3403 Tudor St
Philadelphia, PA 19136


Albert J Brown
9 Ashey Rd
Sewell, NJ 08080


Albert J Prosceno
2430 Granby Rd
Wilmington, DE 19810


Albert T George
8802 Dewees St
Philadelphia, PA 19152


Aled Co Inc
1810 E Race St
Allentown, PA 18109


Alex G Creager
309 Oakbourne Rd
West Chester, PA 19382


Alexander E Clowes
3018 Greenshire Ct W
Claymont, DE 19703
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 9 of 392




Alexander F Lewandowski
481 Kingsley St
Philadelphia, PA 19128


Alexander J Petroske
2991 W School House Ln, Sw-34
Philadelphia, PA 19140


Alexandra K Leonard
533 Covered Bridge Rd
Cherry Hill, NJ 08034


Alexandra N Thompson
1229 Annin St
Philadlephia, PA 19147


Alexandra Thompson
1105 Park Ave, Apt 6A
New York, NY 10128-1200


Alexis A Hoglen
20 Sims Dr
Bridgeton, NJ 08302


Alfonse J Brooks
648 Lamp Post Ln
Aston, PA 19014


Alfred L Goins
51 Adams St
Swedesboro, NJ 08085


Alina H Vo
1001 S Cleveland St, Apt 1
Philadelphia, PA 19146


Alko Distributors, Inc
1075 Delsea Dr
Westville, NJ 08093
   Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 10 of 392




All4
2393 Kimberton Rd
P.O. Box 299
Kimberton, PA 19442


Allaince Fabricating Ltd
763 Chester St
Sarnia, ON N7S 5N2
Canada


Allan D angelo
111 Riverview Ave
Ridley Park, PA 19078


Allan T Gresham
519 Robbins St
Phila, PA 19111


Allen   Overy LLP
1101 New York Ave Nw
Washington, DC 20005


Allen F Cunningham
65 Kent Ave
Marlton, NJ 08053


Allen F Lehman
P.O. Box 123
Pennsville, NJ 08070


Allentech, Inc
6350 Hedgewood Dr
Allentown, PA 18106-9257


Alliance Source Testing LLC
214 Central Cir Sw
Decatur, AL 35603


Allied Electronics Inc
P.O. Box 2325
Fort Worth, TX 76113-2325
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 11 of 392




Allied Universal
Attn Delmar Laury
President, Mid Atlantic Region
P.O. Box 828854
Philadelphia, PA 19182-8854


Allied Universal
Attn DelMar Laury
P. O. Box 828854
Philadelphia, PA 19182-8854


Allied Universal
P.O. Box 828854
Philadelphia, PA 19182-8854


Alliedbarton Security Services, LLC
1760 Market St 14th Fl
Philadelphia, PA 19103


Allmark Door Company LLC
5 Crozerville Rd
Aston, PA 19014


Allstate Power Vac Inc
928 E Hazelwood Ave
Rahway, NJ 07065


Allstate Power Vac Inc
Attn Daniel Coon
928 East Hazelwood Avenue
Rahway, NJ 07065


Allstate Power Vac Inc
Attn Daniel Coon, Vp       Cfo
928 East Hazelwood Ave
Rahway, NJ 07065


Alltranstek, LLC
1101 W 31st St, Ste 200
Downers Grove, IL 60515
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 12 of 392




Almi Tankers Sa
Broad St 80, 41
Athens, 12242
Greece


Alpha Associates Inc
14866 Collections Center Dr
Chicago, IL 60693


Alphajor U Barrie
916 Primos Ave
Secane, PA 19018


Altitude Fuel Inc
Attn Michael Hopkovitz
1110 S Ave, Ste S 75/76
Staten Island, NY 10314


Alttiea B Johnson
40 Aberdale Ln
Sicklerville, NJ 08081


Amaris Hernandez
19 Cedarbrook Rd
Sicklerville, NJ 08081


Ambar Oil Skimmers      Environmental
1030 Victory Dr
Westwego, LA 70094


Amber L Fuller
817 Blythe Ave
Drexel Hill, PA 19026


Amber L. Fuller
3125 S Edenglen Ave
Ontario, CA 91761


Amec Foster Wheeler Usa Corp.
585 N Dairy Ashford
Houston, TX 77079
   Case 19-11626-LSS   Doc 1-1    Filed 07/21/19   Page 13 of 392




American Environmental, LLC
P.O. Box 175
Fall Branch, TN 37656


American Financial
301 E Fourth St
Cincinnati, OH 45202


American Fuel   Petrochemical
1667 K St Nw, Ste 700
Washington, DC 20006-0480


American Heart Association
1617 John F Kennedy Blvd, Ste 7
Philadelphia, PA 19103


American Industrial Supply
351 Smith St
Perth Amboy, NJ 08861


American Machine Tool Repair
12 Middlebury Blvd
Randolph, NJ 07869


American Maintenance Systems
12407 Mopac Expwy N, Ste 100-4
Austin, TX 78758


American Money Management Corp
Attn Patrick Byrne
301 E 4th St, 27th Fl
Cincinnati, OH 45202


American Petroleum Institute
P.O. Box 1425
Merrifield, VA 22116-1425


American Railcar Leasing, LLC
P.O. Box 952359
St. Louis, MO 63195-2359
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 14 of 392




American Red Cross
11690 NW 105 St
Miami, FL 33178


American Red Cross
2221 Chestnut St
Philadelphia, PA 19103


American Swedish Historical Museum
1900 Pattison Ave
Philadelphia, PA 19145


American Wire Works Inc
P.O. Box 12740
Philadelphia, PA 19134


Ameridrives International
1802 Pittsburgh Ave
Erie, PA 16502-1943


Amerigreen Energy Inc
1862 Charter Ln
Lancaster, PA 17601


Amerihealth
1901 Market St
Philadelphia, PA 19103-1480


Amerisafe Consulting   Safety
4000 Hempfield Plz Blvd, Ste 9
Greensburg, PA 15601


Ametek Canada Inc
P.O. Box 1906
Calgary, AB T2P 2M2
Canada


Ametek Inc
150 Freeport Rd
Pittsburgh, PA 15238
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 15 of 392




Ametek Solidstate Controls
P.O. Box 90313
Chicago, IL 60696-0313


Ametek, Process Instruments
P.O. Box 8500/S-8105
Philadelphia, PA 19178-8105


Amiad Usa Inc
120-J Talbert Rd
Mooresville, NC 28117


Amilly Maritime Co. Ltd
805 3rd St
New York, NY 10022


Amistco Separation Products, Inc
P.O. Box 677205
Dallas, TX 75267-7205


Amk Glass
2880 Industrial Way
Vineland, NJ 08360


Amlon Resources Group LLC
10 E 40th St
New York, NY 10016


Amquip Crane Rental, LLC
1150 Northbrook Dr, Ste 100
Trevose, PA 19053


Amquip Crane Rental, Llc
Attn Robert Schiller
1150 Northbrook Drive
Suite 100
Trevose, PA 19053
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 16 of 392




Amquip Crane Rental, LLC
Attn Robert Schiller, CFO
1150 Northbrook Dr, Ste 100
Trevose, PA 19053


Amscot Structural Products Corp.
241 E Blackwell St
Dover, NJ 07801


Amspec LLC
1249 S River Rd, Ste 20
Cranbury, NJ 08512


Amy Testa
720 Watkins St
Philadelphia, PA 19148


Analyzer Metrics Inc
7 Taylor Cir
Whiteman, MA 02382


Anchor Consultants LLC
P.O. Box 647
Chadds Ford, PA 19317


Anchor Pump   Engineered Equip
9Humphreys Dr
Warminster, PA 18974


Anchor Sales Associates Inc
9Humphreys Dr
Warminster, PA 18974


Anderson Construction Services
6958 Torresdale Ave, Ste 300
Philadelphia, PA 19135


Anderson Construction Services
Attn Ricke C Foster, Vp
6958 Torresdale Ave, Ste 300
Philadelphia, PA 19135
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 17 of 392




Anderson Construction Services
Attn Ricke C. Foster
6958 Torresdale Avenue Ste 300
Philadelphia, PA 19135


Anderson Water Systems Inc
1295 Cormorant Rd
Ancaster, ON L9G 4V5
Canada


Andre N Scott
1386 St Charles Pl
Roslyn, PA 19001


Andrea M Huhn
797 Richmond Dr
Sicklerville, NJ 08081


Andrew B Duffy, Inc
322 Crown Point Rd
P.O. Box 569
Thorofare, NJ 08086


Andrew D Jacobs
407 Hampshire Dr
Broomall, PA 19008


Andrew F Zachar
59 Bishop Dr
Aston, PA 19014


Andrew Figueroa
132 Central Ave
Woodbury Heights, NJ 08097


Andrew G Sr Busch
216 Seneca St
Lester, PA 19029
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 18 of 392




Andrew M Mccann
141 Trimble Blvd
Brookhaven, PA 19015


Andrew M Miller
21 Grand Ave
Berlin, NJ 08009


Andrew M Talarowski
13 Drexel Rd
Claymont, DE 19703


Andrew S Kressley
6 Maple Glen Ct
Woolwich, NJ 08085


Andrew S Layton
186 Columbia Ave
Thorofare, NJ 08086


Andria L Rafferty
1313 7th Ave
Swarthmore, PA 19081


Ann Green Communications
300 D St
South Charlston, WV 25303


Annamaria Berger
121 White Ave
Linwood, PA 19061


Annamaria Boyce
158 Jefferson Ct
East Norriton, PA 19401


Anne E Minor
19 E Langhorne Ave
Havertown, PA 19083
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 19 of 392




Anthony Charles
1085 Queen Anne Rd
Teaneck, NJ 07666


Anthony J Karas
1301 Central Ave
Lindenwold, NJ 08021


Anthony J Kuhar
2528 Amber St
Philadelphia, PA 19125


Anthony J Lagrotta
960 Royal Ave
Franklinville, NJ 08322


Anthony J Larocca
851 Parkside Ave
West Chester, PA 19382


Anthony J Phandinh
529 Downing Ct
Exton, PA 19341


Anthony J Pirato
501 Dalmas Ave
Folcroft, PA 19032


Anthony M Kozlowski
30 Brentwood Rd
Upperchichester, PA 19061


Anthony M Lagreca
2595 Cold Spring Rd
Lansdale, PA 19446


Anthony N Ford
7442 Rugby St
Philadelphia, PA 19138
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 20 of 392




Anthony R Ferrazzano
1322 Tulane Rd
Wilmington, DE 19803


Anthony T Hall
590 Lower Landing Rd
Townhouse 262
Blackwood, NJ 08012


Anton Paar Usa Inc
10215 Timber Ridge Dr
Ashland, VA 23005


Anvil International Inc
23522 Network Pl
Chicago, IL 60673-1235


Aon Bermuda Ltd
Aon House
30 Woodbourne Ave
Pembroke, HM 08
Bermuda


Aon Premium Finance, Llc
200 E Randolph St
Chicago, IL 60601


Aon Property Risk Consulting, Inc
25032 Network Pl
Chicago, IL 60673-1032


Aon Risk Services Inc Of Ny
55 E 52nd St
New York, NY 10055


Aon Risk Services Northeast, Inc
Attn William Carson
1600 Summer St, 6th Fl
Stamford, CT 06905
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 21 of 392




Aon Risk Services Southwest, Inc
5555 San Felipe, Ste 1500
Houston, TX 77056


Aon Uk Limited
Crisis Management
The Aon Centre
122 Leadenhill St, the Leaden Building
London Ec3V 4An
United Kingdom


Aot Energy Americas LLC
5847 San Felipe St, Ste 2850
Houston, TX 77057


Apex Companies LLC
P.O. Box 1443
Baltimore, MD 21203-4443


Apex Oil Company, Inc
8235 Forsyth Blvd 4th Fl
St. Louis, MO 63105-1623


Api Heat Transfer Inc
8604 Solutions Center
Chicago, IL 60677-8003


Apollo Excellence S.A.
34 Bermudiana Rd
Hamilton, HM11
Bermuda


Applied Control Engineering
700 Creek View Rd
Newark, DE 19711


Applied Controls Inc
P.O. Box 879
Malvern, PA 19355-0918
   Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 22 of 392




Applied Engineering Solutions, Inc
P.O. Box 26566
Greenville, SC 29616


Applied Industrial Solutions LLC
303 W Lancaster Ave PMB 284
Wayne, PA 19087


Applied Industrial Tech Inc
22510 Network Pl
Chicago, IL 60673-1225


Applied Manufacturing Technologies
3200 Wilcrest Dr, Ste 180
Houston, TX 77042


Apri Philadelphia Chapter
22 S 22nd St 2nd Fl
Philadelphia, PA 19103


Aprille R Saada
46 Cedar St
Marcus Hook, PA 19061


Aqua Drill International
1300 Fm 646 West
Dickinson, TX 77539


Aram K Asdourian
11 Cambridge Rd
Broomall, PA 19008


Arc
1510 Chester Pike, Ste 120
Eddystone, PA 19022


Arc Terminals Holdings LLC
3000 Research Forest Dr Ste
The Woodlands, TX 77381
   Case 19-11626-LSS   Doc 1-1     Filed 07/21/19   Page 23 of 392




ARCH INSURANCE CO.
EXECUTIVE ASSURANCE UNDERWRITING
One Liberty Plaza
53rd Fl
New York, NY 10006


Arch Reinsurance Ltd Bermuda
Waterloo House, 1st Fl
100 Pitts Bay Rd
Pembroke Hm08
Bermuda


Archbishop Ryan Cheerleading
11201 Academy Rd
Philadelphia, PA 19154


Archer Daniels Midland Company
4666 Faries Pkwy
Decatur, IL 62526


Archer Daniels Midland Company
Attn Juan R Luciano, President
4666 Faries Pkwy
Decatur, IL 62526


Archer Daniels Midland Company
Attn Juan R. Luciano
4666 Faries Parkway
Decatur, IL 62526


Arde H III Johnson
23 Hemlock Dr
Blenheim, NJ 08012


Argo Re Ltd
90 Pitts Bay Rd
Pembroke, Hm 08
Bermuda


Argo Turboserve Corp
P.O. Box 824623
Philadelphia, PA 19182-4623
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 24 of 392




Argo Turboserve Corporation
160 Chubb Ave
Lyndhurst, NJ 07071


Argus Media Inc
3040 Post Oak Rd, Ste 550
Houston, TX 77056


Ari Environmental Inc
951 Old Rand Rd 106
Wauconda, IL 60084


Ari Leasing, LLC.
100 Clark St
St. Charles, MO 63301


Arkema Inc
P.O. Box 841334
Dallas, TX 75284-1334


Arlinda Muco
6552 Algard St
Philadelphia, PA 19135


Armm Associates, Inc
725 Kenilworth Ave
Cherry Hill, NJ 08002-2829


Armstrong Relocation Company LLC
20 E Commons Blvd
New Castle, DE 19720


Arnold M Miller
98 Chester Ave
Coatesville, PA 19320


Arobone And Company Inc
P.O. Box 440
Hatfield, PA 19440-0440
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 25 of 392




Arrow Midstream Holdings
Two Bush Creek Blvd, Ste 200
Kansas City, MO 64112


Articulate Global, Inc
244 5th Ave, Ste 2960
New York, NY 10001


Asce Student Chapter
220 Hollister Hall
Ithaca, NY 14853


Ascend Consulting, Inc
937 Prichard Ln
West Chester, PA 19382


Ashley M. Penna
547 Baronne St, Apt 508
New Orleans, LA 70113


Aspen Technology Inc
20 Crosby Dr
Bedford, MA 01730


Asset Performance Networks LLC
3 Bethesda Metro Center, Ste 925
Bethesda, MD 20814


Associated Asphalt Marketing, LLC
P.O. Box 12626
Roanoke, VA 24027


Astm International
100 Barr Harbor Dr P.O. Box C700
West Conshohocken, PA 19428-2959


Aston Youth Soccer Association
P.O. Box 2067
Aston, PA 19014
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 26 of 392




Astra Oil Company LLC
301 Main St, Ste 201
Huntington Beach, CA 92648


At T Business Service
P.O. Box 105068
Altanta, GA 30348-5068


Atlantic Crane Inc
P.O. Box 728
Fogelsville, PA 18051-0728


Atlantic Heat Treat
402 E Front St
Wilmington, DE 19801-3956


Atlantic Subsea Inc
P.O. Box 714
Bridgeport, NJ 08014-0714


Atlas Bronze
P.O. Box 333
Washington Crossing, PA 18977


Atlas Commodity Markets, LLC
4203 Montrose Blvd, Ste 650
Houston, TX 77006


Atlas Copco Compressors Inc
Attn Dept Ch 19511
Palatine, IL 60055-9511


Atlas Copco Rental LLC
Attn Dept 3243
P.O. Box 123243
Dallas, TX 75312


Atlas Copco Rental Llc
Attn Ray Löfgren
2306 S. Battleground Road
La Porte, TX 77571
   Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 27 of 392




Atlas Copco Rental LLC
Attn Ray Löfgren, President
2306 S Battleground Rd
La Porte, TX 77571


Atlas Industrial Coatings Co
P.O. Box 543
Bridgeport, NJ 08014


Atr Inc
6405 Cypresswood Dr
Spring, TX 77379-8066


Attolon Partners, LLC
1617 John F Kennedy Blvd
Philadelphia, PA 19103


Auburn Volunteer Fire Company
76 Main St
Auburn, NJ 08085


Austin J Hanson
15 Broadacres Dr, 111
Clementon, NJ 08021


Automated Results Computer
P.O. Box 1630
Brevard, NC 28712-1630


Automotive Rentals Inc
P.O. Box 8500-4375
Philadelphia, PA 19178-4375


Avalon Integration
3 Werner Way, Ste 200
Lebanon, NJ 08833
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 28 of 392




Awbury Insurance Ltd
90 Pitts Bay Rd
Wellesley House
Pembroke, Hm 08
Bermuda


Axa
1290 Ave of the Americas
New York, NY 10104


Axens North America, Inc
1800 St James Palce, Ste 500
Houston, TX 77056


Axeon Refining LLC
P.O. Box 824893
Philadelphia, PA 19182-4893


Axis Surplus Insurance Company
111 South Wacker Dr, Ste 3500
Chicago, IL 60606


Axlor Consulting LLC
One Mifflin Pl, Ste 400
Cambridge, MA 02138


Ayodele O Ogunsami
594 Mercer St
Cherry Hill, NJ 08002


Azz Wsi LLC
2225 Skyland Ct
Norcross, GA 30071


B Boulden Company Inc
1013 Conshohocken Rd, Ste 308
Conshohocken, PA 19428


B S   B Safety Systems
P.O. Box 973042
Dallas, TX 75397-3042
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 29 of 392




Babcock   Wilcox Company
P.O. Box 643957
Pittsburgh, PA 15264-3957


Babcock   Wilcox Company
P.O. Box 643966
Pittsburgh, PA 15264-3966


Bacchus Capital Trading, LLC
15851 Dallas Pkwy, Ste 650
Addison, TX 75001


Bacchus Capital Trading,Llc
15851 N Dallas Pkwy Ste
Addison, TX 75001


Bafco Inc
P.O. Box 2428
Warminster, PA 18974


Bakeer S Mumin
110 N State Rd
Upper Darby, PA 19082


Baker Engineering   Risk Consu
3330 Oakwell Ct, Ste 100
San Antonio, TX 78218


Baker Hughes
Attn Lorenzo Simonelli
P.O. Box 301057
Dallas, TX 75303-1057


Baker Knapp   Tubbs Inc
130 S Juniper St
Philadelphia, PA 19107


Bakercorp
2324 Kearbey Ln
South Novana, IL 62087
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 30 of 392




Bakercorp
Attn Michael Henricks, CFO
7800 Dallas Pkwy, Ste 500
Plano, TX 75070


Bakken Oil Express,Llc
8301 E 21st St N Ste
Wichita, KS 67206


Ballard Spahr Andrews
1735 Market St 51st Fl
Philadelphia, PA 19103-7599


Bambeck Systems Inc
1921 E Carnegie Ave
Santa Ana, CA 92705


Bancroft
1255 Caldwell Rd
Cherry Hill, NJ 08034


Bank Of America Merrill Lynch
100 N Tryon St
Charlotte, NC 28255


Bank of America NA
Attn Mark Porter SVP
901 Main St, 11Th Fl
Mailcode Tx1-492-11-23
Dallas, TX 75202


Bank of America NA
One Bryant Park, 21st Fl
New York, NY 10036


Bank of America NA
Scranton Stanby
Trade Operations
1 Fleet Way
Scranton, PA 18507
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 31 of 392




Bank Of America, N.A.
150 N College St, Nc1-028-17-06
Charlotte, NC 28255


Bank Of America, N.A.
222 Broadway
New York, NY 10001


Banyan Commodity Group LLC
3301 Bonita Beach Rd, Ste 313
Bonita Springs, FL 34134


Barbara A Mchugh
1810 Morgan Ln
Collegeville, PA 19426


Barclays Bank Plc Wholesale
10 S Colonnade, Canary Wharf
London, E14 4PU
United Kingdom


Barclays Bank Swaps      Options Group
200 Park Ave
New York, NY 10166


Barcodes West LLC
2755 Airport Way South
Seattle, WA 98134


Bardin Hill
477 Madison Ave
New York, NY 10022


Barry E Davis
2521 Old Farm Dr
Vineland, NJ 08361


Barry T Carter
210 Clubhouse Rd, Apt A
King of Prussia, PA 19406
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 32 of 392




Barry T Robinson
11 Niland Ln
Deptford, NJ 08096


Bartec Orb
4724 S Christiana Ave
Chicago, IL 60632


Bartec Us Corporation
650 Century Plz Dr, Ste D-1
Houston, TX 77073


Bartrams Garden
54th St   Lindberg Blvd
Philadelphia, PA 19143


Basf Corporation
P.O. Box 360941
Pittsburgh, PA 15251-6941


Bay Technical Associates Inc
515 W Uwchlan Ave
Downingtown, PA 19335-1756


Bayada Nurses Inc
P.O. Box 536446
Pittsburgh, PA 15253-5906


Baycomm Inc
1016 Talon Ln
Wilmington, DE 19807


Bayou Engineering Company
10115 Hwy 28 E
Pineville, LA 71360


Baytek International, Inc
401 N Shoreline Blvd
Corpus Christi, TX 78401
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 33 of 392




Bdo
1801 Market St, Ste 170
Philadelphia, PA 19103


Beaed LP
3412 Hwy 69 South
Lumberton, TX 77657


Beazley Insurance Company
30 Batterson Park Rd
Farmington, CT 06032


Becht Engineering Co Inc
P.O. Box 300
Liberty Corner, NJ 07938


Bedford Reinforced Plastics, Inc
1 Corporate Dr, Ste 106
Bedford, PA 15522


Belcher Roofing Corporation
Attn Kevin Belcher
111 Commerce Dr.
Montgomeryville, PA 18936


Belcher Roofing Corporation
Attn Kevin Belcher, President
111 Commerce Dr
Montgomeryville, PA 18936


Belcher Roofing Corporation
111 Commerce Dr
Montgomeryville, PA 18936-9628


Belco Technologies Corp
9 Entin Rd
Parsippany, NJ 07054


Bell Ophthalmic Technology
1214 Route 130
Westville, NJ 08093
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 34 of 392




Bellavista Investments Corporation
80 Broad St, 1
Monrovia, 99999
Liberia


Bell-Fast Fire Protection Inc
700 Chester Pike
Ridley Park, PA 19078


Belmont Door Company
3553 W Chester Pike 133
Newtown Square, PA 19073


Benjamin A Tyson
940 Naamans Creek Rd
Garnet Valley, PA 19060


Benjamin Dunmire
4 Farrington Square Box 4820
Bethlehem, PA 18015


Benjamin J Kulis
4 Pixie Rd
Wilmington, DE 19810


Benjamin Pierce
25 Caleb St
Portland, ME 04102


Benjamin R Foti
906 Dolphin Dr
Waynesborough, PA 19355


Benjamin R Pierce
250 N Columbus Blvd, Apt 1003
Philadelphia, PA 19106


Bennett Jones LLP
855 2nd St Sw
Calgary, AB T2P 4K7
Canada
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 35 of 392




Bently Nevada Corporation
42058 File
Los Angeles, CA 90074


Berkshire Hathaway
1314 Douglas St, Ste 1400
Omaha, NE 68102-1944


Bernard Booker
639 E Sanger St
Philadelphia, PA 19120


Bernard Company
64 Sylvan Ct
P.O. Box 229
Milford, CT 06460


Best Pump Works
6461 Reynolds Rd
P.O. Box 7095
Tyler, TX 75711


Bete Fog Nozzle, Inc
50 Greenfield St
Greenfield, MA 01301


Beth Pavlock
311 E Central Ave
Hammonton, NJ 08037


Bethanne H Tarum
514 Meadow Ridge Dr
Mickleton, NJ 08056


Beveridge   Diamond P C
1350 I St Nw, Ste 700
Washington, DC 20005-3311


Beverly Howard
411 Bickley Pl
Chester, PA 19013
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 36 of 392




Beverly T II Collins
5438 N 3rd St, 1st Fl
Philadelphia, PA 19120


Bha Altiar, LLC
11501 Outlook St, Ste 100
Overland Park, KS 66211


Blac Inc
195 W Spangler
Elmhurst, IL 60126


Black Diamond Commodities LLC
4888 Loop Central Dr, Ste 525
Houston, TX 77081


Blackwood Kiwanis Little League
P.O. Box 525
Blackwood, NJ 08012


Blaise A Cona
24 Cohasset Ln
Cherry Hill, NJ 08003


Blank Rome LLP
One Logan Square
Philadelphia, PA 19103-6998


Blankin Equipment Corporation
7400 Coca Cola Dr
Hanover, MD 21078


Bloomberg Bna
1801 S Bell St
Arlington, VA 22202


Bloomberg L P
731 Lexington Ave
New York, NY 10022-1240
   Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 37 of 392




Blue Cloud Navigation S.A.
Athinas Ave 16, 41
Athens, 16671
Greece


Blue Fin Tanker Inc
20 Glover Ave
Norwalk, CT 06850


Blue Ocean Brokerage LLC
19 W 24th St 5th Fl
New York, NY 10010


Blue Ribbon Technologies, LLC
6030 Greenwood Plz Blvd, Ste 110
Greenwood Village, CO 80111


Bna
P.O. Box 17009
Baltimore, MD 21297-1009


Bnsf Railway Company
920 SE Quincy, 9th Fl
Topeka, KS 66612-1116


Bnsf Railway Company
Attn Julie Piggott
920 Se Quincy
9th Floor
Topeka, KS 66612-1116


Bnsf Railway Company
Attn Julie Piggott, Executive VP      CFO
920 SE Quincy, 9th Fl
Topeka, KS 66612-1116


Boardvantage, Inc
4300 Bohannon Dr, Ste 110
Menlo Park, CA 94025
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 38 of 392




Boldrocchi Srl
Trento E Trieste 93
Biassono, 20853
Italy


Bolt-Spec LLC.
472 Carson Dr
Bear, DE 19701


Bolttech Mannings Inc
P.O. Box 785907
Philadelphia, PA 19178-5907


Bombas Goulds De Mexico
Lote 4 Manzana 9 Cd Industria 43800
Tizayuca, 99999
Mexico


Boris Borovikov
1706 4th St
Langhorne, PA 19047


Bortek Industries Inc
4713 Old Gettysburg Rd
Mechanicsburg, PA 17055


Bouchard Transportation Co, Inc
58 S Service Rd, Ste 150
Melville, NY 11747


Boyar   Miller P.C.
2925 Richmond Ave 14th Fl
Houston, TX 77098


Boys   Girls Club Of Philadelphia
1518 Walnut St, Ste 712
Philadelphia, PA 19102


Bp Energy Company
201 Helios Way
Houston, TX 77079
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 39 of 392




Bp North America Petroleum
Ste 900 30 S Wacker Dr
Chicago, IL 60606


Bp Oil Company
30 S Wacker Dr
Chicago, IL 60606


Bp Oil Supply
30 S Wacker Dr, Ste 900
Chicago, IL 60606


Bp Products North America
501 Westlake Park Blvd
Houston, TX 77079


Bp Shipping Ltd
Chertsey Rd
Sunbury-On-Thames, TW16 7LN
United Kingdom


Bp West Coast Products LLC
30 S Wacker Dr, Ste 900
Chicago, IL 60606


Brabham Oil Company, Inc
525 Midway St
P.O. Box 330
Bamberg, SC 29003


Bradford Takacs
1993 Chance Rd
Clayton, DE 19938


Bradley M Galante
214 Highland Ave
Wallingford, PA 19086


Bradley R Hardwick
2012 Kimball St
Philadelphia, PA 19146
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 40 of 392




Bradley-Morris, LLC
1825 Barrett Lakes Blvd, Ste 30
Kennesaw, GA 30144


Brand Insulation Services
32 Iron Side Ct
Willingboro, NJ 08046


Brand Insulation Services
Attn Bill Hayes
32 Iron Side Court
Willingboro, NJ 08046


Brand Insulation Services
Attn Bill Hayes, President     CEO
32 Iron Side Ct
Willingboro, NJ 08046


Brandenburg Industrial Supply Co.
2217 Spillman Dr
Bethlehem, PA 18015


Brandi L Darrow
7 Macarthur Blvd, Apt N1213
Haddon Twp, NJ 08108


Brandon E Johnson
1065 Oak Grove Dr
Lehighton, PA 18235


Brandon R Diggs
1234 Levick St
Philadelphia, PA 19111


Brandon R Peters
547 Penn Blvd
Deptford, NJ 08096


Brandsafway Services, LLC
10 Industrialhighway Ms 24, Ste 2
Lester, PA 19113
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 41 of 392




Brask Inc
2300 Louis Alleman Pkwy
Sulphur, LA 70663


Bravo Group Inc
20 N Market Square, Ste 800
Harrisburg, PA 17101


Bravo Group, Inc
20 N Market Square
Harrisburg, PA 17101


Bregman Partners, Inc
239 Central Park W 7C
New York, NY 10024


Brendan P Barry
94 W Buttonwood Dr
Churchville, PA 18966


Brenntag Northeast Inc
Attn Markus Klähn
81 W. Huller Lane
Reading, PA 19605


Brenntag Northeast Inc
Attn Markus Klähn, CEO
81 W Huller Ln
Reading, PA 19605


Brenntag Northeast Inc
P.O. Box 62111
Baltimore, MD 21264


Brent E Halenda
1017 Norvelt Dr
Philadelphia, PA 19115


Bret W Tantorno
888 Summit Dr
Windber, PA 15963
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 42 of 392




Brian A Gaskill
184 Ward Ln
Williamstown, NJ 08094


Brian Barrowcliff
101 Odessa Ave
Wilmington, DE 19809


Brian E Brasteter
105 Weathervane Dr
Mt. Royal, NJ 08061


Brian E Dunlap
27 Sunset Dr
Clementon, NJ 08021


Brian E Hoppe
107 Front St
Elmer, NJ 08318


Brian E Woodling
2188 Schaeffer Rd
Abington, PA 19001


Brian J Cunningham
802 Roosevelt Blvd
Clayton, NJ 08312


Brian J Kelso
44 Egret Trail
Swainton, NJ 08210


Brian J Mccaffrey
211 N Cedar Ln
Upper Darby, PA 19082


Brian J Rustark
1082 Lorraine Dr
Garnet Valley, PA 19060
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 43 of 392




Brian J Walker
404 Brenford Station Rd
Smyrna, DE 19977


Brian K Kilborn
349 Madison Rd
Mantua, NJ 08051


Brian M Bair
229 Haller Rd
Ridley Park, PA 19078


Brian S Mosher
246a Route 70
Medford, NJ 08055


Brian T Drager Jr
108 Davis Ave
Broomall, PA 19008


Briggs Company
P.O. Box 11446
Wilmington, DE 19850


Brolik Productions
421 N 7th St, Ste 701
Philadelphia, PA 19123


Brooks Instruments LLC
75 Remittance Dr, Ste 1663
Chicago, IL 60675-1663


Brown Campbell Company
11800 Investments Dr
Shelby Township, MI 48315


Brown Transmission      Bearing
P.O. Box 1117
Lancaster, PA 17605
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 44 of 392




Brt, Inc
813 N Octorara Trail
Parkesburg, PA 19365


Bruce E Arthurs
752 E 24th St
Chester, PA 19013


Bruce E Jones
426 Park Blvd
Moorestown, NJ 08057


Bruce Thompson
706 Meadowwood Ln
Media, PA 19063


Bruce Williams
2323 Jamaica Dr
Wilmington, DE 19810


Brugger Consulting, LLC
910 Oldmans Creek Rd
Woolwich Township, NJ 08085


Bryan P Dehart
116 Harding Ave
Mount Ephraim, NJ 08059


Bryn Mawr Hospital
130 S Bryn Mawr Ave
Bryn Mawr, PA 19010


Bryn Mawr Hospital Patient
P.O. Box 784950
Philadelphia, PA 19178


Bryn Mawr Medical Specialists
825 Old Lancaster Rd, Ste 320
Bryn Mawr, PA 19010
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 45 of 392




Bto Commodities LP
1735 Market St
Philadelphia, PA 19103


Buchanan Ingersoll   Rooney Pc
One Oxford Center
Pittsburgh, PA 15219-1410


Buchi Corporation
19 Lukens Dr, Ste 400
New Castle, DE 19720


Buckeye Energy Services LLC
One Greenway Plz, Ste 600
Houston, TX 77046


Buckeye Pipe Line Company, L.P.
Attn Gary Bohnsack
One Greenway Plaza
Suite 600
Houston, TX 77046


Buckeye Pipe Line Company, L.P.
Attn Gary Bohnsack, VP Controller      CAO
One Greenway Plz, Ste 600
Houston, TX 77046


Buckeye Pipe Line Company, L.P.
One Greenway Plz, Ste 600
Houston, TX 77046


Buckeye Terminals, LLC
1 Greenway Plz 600
Houston, TX 77046


Bulk Connection
15 Allen St
Mystic, CT 06355
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 46 of 392




Bureau Veritas Hellas A.E.
Etolikou 23, 41
Piraeus, 18545
Greece


Bureau Veritas North America, Inc
P.O. Box File 841566 P.O. Box 841566
Dallas, TX 75284


Burlington Electrical Testing
825 Sycamore Ave
Croydon, PA 19021


Burlington Safety
7087 Commerce Cir, Unit B
Pleasanton, CA 94588


Bva, Inc
P.O. Box 930301
Wixom, MI 48393-0301


Bwc Technologies Inc
P.O. Box 759
Saylorsburg, PA 18353-0759


C   C Supply Company
537 Mantua Ave Route 45 -, Ste 100
Woodbury, NJ 08096


C   W Meter Service Inc
60 Pacific Dr, Ste 200
Quakertown, PA 18951


C Erickson   Sons Inc
2200 Arch St, Ste 200
Philadelphia, PA 19103


C M Towers Inc
P.O. Box 1744
Cranford, NJ 07016
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 47 of 392




C M Towers Inc
Attn Dennis R Moran, President       CEO
21 Commerce Dr
Cranford, NJ 07016-3507


C P C Pumps International
Attn Dept 2093
P.O. Box 12
Dallas, TX 75312-2093


C Three Logistics LLC
22 Gorgo Ln
Newfield, NJ 08344


C.F. Furr   Company
4912 Montford Dr
Wilmington, DE 28409-5797


C.K. Seidman Appliances
Interstate 95 At Highland Ave
Chester, PA 19013


Cable Testing Services, LLC
505 Schoolhouse Rd
Kennett Square, PA 19348


Cable Usa LLC
2584 S Horseshoe Dr
Naples, FL 34104


Cadwalader Wickersham    Traft LLP
700 6th St Nw
Washington, DC 20001


Caitlin M Reyes
106 Hillside Ln
Mount Laurel, NJ 08054


Cal Check LLC
11600 Blackhorse Run
Raleigh, NC 27613
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 48 of 392




Calgon Carbon Corporation
400 Calgon Carbon Dr
Pittsburgh, PA 15230-0717


Calgon Carbon Corporation
P.O. Box 347037
Pittsburgh, PA 15262


Callidus Technologies Inc
P.O. Box 732211
Dallas, TX 75373


Calvin E Blackshear
431 S Carlton St
Lindenwold, NJ 08021


Cambridgesoft Corp
P.O. Box 673669
Detroit, MI 48267-3669


Camden County Animal Shelter
P.O. Box 475
Blackwood, NJ 08012


Cameron
P.O. Box 731413
Dallas, TX 75373


Cameron D Hoyer
3500 Powelton Ave, Apt C101
Philadelphia, PA 19104


Cameron International Corp
11231 Cr 127
Odessa, TX 79765


Camin Cargo Control, Inc
P.O. Box 731485
Dallas, TX 75373-1485
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 49 of 392




Canadian Pacific Railway Company
Cm-9527
St Paul, MN 55170-9527


Cannon Instrument Co
2139High Tech Rd
State College, PA 16803


Canvas Solutions, Inc
11911 Freedom Dr, Ste 850
Reston, VA 20190


Cap Logistics
P.O. Box 5608
Denver, CO 80217


Cape May Seashore Lines, Inc
P.O. Box 1101
Hammonton, NJ 08037-1101


Cape Software Inc
25211 Grogans Mill Rd, Ste 313
The Woodlands, TX 77380


Capfinancial Partners LLC
4208 Six Forks Rd, Ste 1700
Raleigh, NC 27609


Capgemini America, Inc
12663 Collections Center Dr
Chicago, IL 60693


Capgemini America, Inc
Attn John Mullen, Head
North American Markets
12663 Collections Center Dr
Chicago, IL 60693
   Case 19-11626-LSS   Doc 1-1    Filed 07/21/19   Page 50 of 392




Capgemini America, Inc.
Attn John Mullen
12663 Collections Center Drive
Chicago, IL 60693


Capgemini Technologies LLC
Collection Center Dr
P.O. Box 12701
Chicago, IL 60693


Capgemini U S LLC
P.O. Box 98836
Chicago, IL 60693


Capital Management Enterprises
1111 W Dekalb Pike
Wayne, PA 19087


Capitol Tax Partners LLP
101 Constitution Ave Nw, Ste 675E
Washington, DC 20001


Capp Inc
P.O. Box 127
Cliftonheights, PA 19018-0127


Capstone Technology Corporation
14300 SE 1st St, Ste 200
Vancouver, WA 98684


Car-Ber Testing Ohio Inc
2904 Momentum Pl
Chicago, IL 60689-5329


Carboline Company
2150 Schuetz Rd
St. Louis, MO 63146


Carbon Solutions Group, LLC
1130 W Monroe 3rd Fl
Chicago, IL 60607
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 51 of 392




Cardiology Consultants Of Phila
207 N Broad St 3rd Fl
Philadelphia, PA 19107


Cardiovascular Group LLC
1 Bartol Ave, Ste 10
Ridley Park, PA 19078


Cargill Corn Milling
P.O. Box 5662
Minneapolis, MN 55440-5762


Cargo Quality Services
3 Warners Mill
Essex, CM7 3GB
United Kingdom


Cargo Trailer Sales, Inc
801 W 8th St
Lansdale, PA 19446


Carine Tabet
8 Marley Ct
North Hills, NY 11507


Carl A Edwards
32 Neeld Ln
Aston, PA 19014


Carl A Venetz
210 Fillmore St
Riverside, NJ 08075


Carl B Latore
640 S Ave, Apt N 5
Secane, PA 19018


Carl W Holderer
211 Gilpin Ave
Elkton, MD 21921
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 52 of 392




Carla S Laundry   Dry Cleaning
315 Lowell Ave
Mt. Ephraim, NJ 08059


Carlos F Guarda
127 Recklesstown Way
Chesterfield, NJ 08515


Carlyle Investment Mgmt LLC
1001 Pennsylvania Ave Nw
Washington, DC 20004-2505


Carlyle Pes, LLC
1001 Pennsylvania Ave Nw
Washington, DC 20004-2505


Carlyle Pes, LLC
1001 Pennsylvania Avenue, Nw
Washington, DC 20004-2505


Carlyle PES, LLC
c/o The Carlyle Group
Attn General Counsel Or Legal Dept
520 Madison Ave
New York, NY 10022


Carmen N III Dinardis
341 Candlewood Rd
Broomall, PA 19008


Carnegie Strategic Design
4955 Steubenville Pike
Pittsburgh, PA 15205


Carnegie Strategic Design
Attn Robert Necciai, President
1000 Omega Dr, Ste 1590
Pittsburgh, PA 15205
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 53 of 392




Carol F Stahle
237 Canterbury Dr
Wallingford, PA 19086


Carol J Gallagher
2105 Armstrong Ave
Morton, PA 19070


Carolina Filters, Inc
P.O. Box 716
Sumter, SC 29151


Carr   Duff, Inc
2100 Byberry Rd
Huntingdon Valley, PA 19006


Carrier Corporation
P.O. Box 93844
Chicago, IL 60673-3844


Carroll Independent Fuel
2700 Lock Haven Rd
Baltimore, MD 21218


Casey A Chandlee
560 Michell St
Ridley Park, PA 19078


Cashco, Inc
607 W 15th St P.O. Box 6
Ellsworth, KS 67439


Castleton Commodities Merchant
2200 Atlantic St, Ste 800
Stanford, CT 06902


Catalyst Recovery Of Louisiana,
12777 Jones Rd, Ste 280
Houston, TX 77070
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 54 of 392




Catalyst Trading Company, Ltd
7518 Ave N
Houston, TX 77012


Catalysthandling Services
Attn Emailstub
Brittany, LA 70718-0307


Catherine M Brookins
217 Hidden Creek Dr
Downingtown, PA 19335


Catherine M Prather
960 Keighler Ave
Glenolden, PA 19036


Cavalier Steel    Fence Co
940 Cedar Ave
Darby, PA 19023


Cch Incorporated
P.O. Box 4307
Carol Stream, IL 60197-4307


Cci Thermal Technologies
5918 Roper Rd
Edmonton, AB T6B 3E1
Canada


Cckx Inc/Flo-Bin Rentals
17225 El Camino Real, Ste 340
Houston, TX 77258


Cdw Direct LLC
P.O. Box 75723
Chicago, IL 60675-5723


Cei
509 N W 5th St
Blue Springs, MO 64014
   Case 19-11626-LSS     Doc 1-1    Filed 07/21/19   Page 55 of 392




Cemtech Energy Controls Inc
Rose Tree Corporate Center II
Media, PA 19063


Cenero LLC
2587 Yellow Springs Rd
Malvern, PA 19355


Centennial Energy Llc
Attn Jack Eberhard
3773 Cherry Creek North Drive
Suite 1
Denver, CO 80209


Centennial Energy LLC
Attn Jack Eberhard, President
3773 Cherry Creek North Dr, Ste 1
Denver, CO 80209


Centennial Energy LLC
P.O. Box 844673
Dallas, TX 75284


Center Oil Company
Mason Ridge Center Dr
St. Louis, MO 63141


Centers For Medicare     Medicaid
7500 Security Blvd
Baltimore, MD 21244


Centers For Occupational
P.O. Box 8500-1505
Philadelphia, PA 19178-1505


Central Jersey Trucking And
333 Cedar Ave
Middlesex, NJ 08846
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 56 of 392




Central Philadelphia Developement
660 Chestnut St
Philadelphia, PA 19106


Central Texas Iron Works Incs
1000 Winchell Dr
Waco, TX 76712


Ceo Council For Growth/Gpcc
200 S Broad St, Ste 70
Philadelphia, PA 19102-3896


Ceresist, Inc
P.O. Box 213
Hawthorne, NJ 07507-0213


Ceridian
P.O. Box 772830
Chicago, IL 60677-2830


Ceridian Payroll Trust
3311 E Old Shakopee Rd
Minneapolis, MN 55425


Cha Consulting, Inc
P.O. Box 5269
Albany, NY 12205


Chad R Naggy
601 Glen Run Dr
Atglen, PA 19310


Chadd T Cornelius
2221 Old Orchard Rd
Wilmington, DE 19810


Chalmers   Kubeck Inc
Attn Dennis Kubeck
150 Commerce Drive
Aston, PA 19014
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 57 of 392




Chalmers   Kubeck Inc
Attn Dennis Kubeck, President
150 Commerce Dr
Aston, PA 19014


Chalmers   Kubeck Inc
P.O. Box 2447
Aston, PA 19014


Chamberlain S Sales Co. Inc
P.O. Box 225
Riverton, NJ 08077


Champion Container Corporation
P.O. Box 32130
New York, NY 10087-2130


Charles A Dunn
3206 Lester Rd
Phila, PA 19154


Charles A Lamanteer
10 Granada Dr
Bridgeton, NJ 08302


Charles B Gambs
437 Almonesson Rd
Blackwood, NJ 08012


Charles B Rodgers
612 Maryland Ave
Prospect Park, PA 19076


Charles D Barksdale Jr
1701 O day Ln
Garnet Valley, PA 19060


Charles E David
469 Dogwood Ave
Franklin, NJ 08322
   Case 19-11626-LSS   Doc 1-1   Filed 07/21/19   Page 58 of 392




Charles E Eager
202 Fenwick Ave
Wilmington, DE 19804


Charles E Ludvig
625 Pennsgrove Rd
Lincoln University, PA 19352


Charles E Maloney
2221 E Deerfield Dr
Media, PA 19063


Charles F Ottenthal
303 S Harvard Rd
Glassboro, NJ 08028


Charles Graf
610 Thornhill Dr
Lafayette Hill, PA 19444


Charles L Ott
7821 Queen St
Wyndmoor, PA 19038


Charles M Lacey Jr
2015 W High St
Haddon Heights, NJ 08035


Charles M Nicholson
753 Roslyn Ave
Glenside, PA 19038


Charles M Wilson
1202 5th Ave
Woodlyn, PA 19094


Charles Mapp
527 S Blue Bell Rd
Franklin Township, NJ 08360
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 59 of 392




Charles Murvee
830 Myra Ave
Yeadon, PA 19050


Charles N Hess
12 Boswell Rd
Marlton, NJ 08053


Charles P Erskine Pe LLC
915 Shiloh Rd
West Chester, PA 19382


Charles P Schafer Jr
734 Maple Ave
Atco, NJ 08004


Charles T Hook
24 Oswego Ave
Audubon, NJ 08106


Charles W Freeland
481 Franklinville Rd
Woolwich, NJ 08085


Charter Brokerage LLC
383 Main Ave 5th Fl
Norwalk, CT 06851


Charter Brokerage LLC
Attn C Bobby Waid, CEO
383 Main Ave, Ste 400
Norwalk, CT 06851


Charter Brokerage Llc
Attn C. Bobby Waid
383 Main Avenue, Suite 400
Norwalk, CT 06851


Chemetrics Inc
4295 Catlett Rd
Midland, VA 22728
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 60 of 392




Chemical   Industrial Engineering,
1930 Bishop Ln, Ste 800
Louisville, KY 40218


Chemical Data Inc
1111 N Loop West, Ste 1140
Houston, TX 77008


Chemical Equipment Labs Inc
P.O. Box 1136
Linwood, PA 19061


Chemical Heritage Foundation
315 Chestnut St
Philadelphia, PA 19106


Chemours Company Fc,Llc
1007 Market St
Wilmington, DE 19998


Chemplex Industries Inc
2820 SW 42nd Ave
Palm City, FL 34990


Chempoint.Com
13727 Collections Center Dr
Chicago, IL 60693


Chemtreat Inc
4301 Dominion Blvd
Glen Ellen, VA 23060


Cherice Corley
3144 W Passyunk Ave
Philadlephia, PA 19145


Cherice L Corley
201 Hopkins Rd
Mickleton, NJ 08056
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 61 of 392




Chevron Phillips Chemical Co. LP
4358 Collections Center Dr
Chicago, IL 60693


Chevron Products Company
P.O. Box 3976
Houston, TX 77253-3976


Chg-Meridian
21800 Oxnard St 400
Woodland Hlls, CA 91367


Chicago Blower Corporation
1675 Glen Ellyn Rd
Glendale Heights, IL 60139-2503


Childrens Scholarship Fund
100 S Broad St, Ste 1
Philadelphia, PA 19110


Chipman Brown Cicero   Cole, LLP
1313 N Market St, Ste 5400
Wilmington, DE 19801


Choice Natural Gas, L.P.
5151 San Felipe, Ste 2200
Houston, TX 77056


Chr Corporation/Rutters
2295 Susquehanna Trail, Ste C
York, PA 17404


Chris M Brown
621 Greenwich Ave
Paulsboro, NJ 08066


Chris W Garman
2638 Foulk Rd
Wilmington, DE 19810
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 62 of 392




Christopher A Romolini
2632 S Percy St
Philadelphia, PA 19148


Christopher C Cooper
3295 Richard Rd
Aston, PA 19014


Christopher D D angelo
1162 Chelsea Rd
Aston, PA 19014


Christopher F Pohl
1878 Brooke Dr
New Hope, PA 18938


Christopher Fowler
645 Grant Ave
West Deptford, NJ 08086


Christopher H Laird
58 Hidden Valley Rd
Aston, PA 19014


Christopher Hope
812 Mcintosh Way
Lansdale, PA 19446


Christopher Hyland
1403 Carter Pl
West Chester, PA 19382


Christopher J Clerico
1 Eusden Dr
Aston, PA 19014


Christopher J Lopes
227 Bethel Rd
Spring City, PA 19475
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 63 of 392




Christopher J Myers
204 W Wayne Ave
Aldan, PA 19018


Christopher J Winter
2649 Marsh Rd
Wilmington, DE 19810


Christopher L Dilizio
1303 S 11th St
Philadelphia, PA 19147


Christopher L Sr Dezii
301 Landover Rd
Bryn Mawr, PA 19010


Christopher M Honan
508 S Old Middletown Rd
Media, PA 19063


Christopher M Lott
320 Abbey Terrace
Drexel Hill, PA 19026


Christopher S Hewson
2246 Blueball Ave
Boothwyn, PA 19061


Chromalox
103 Gamma Dr Extension
Pittsburgh, PA 15238


Chs Inc
Nw 9087
P.O. Box 1450
Minneapolis, MN 55485-9087


Chs Mcpherson Refinery Inc
2000 S Main St
Mcpherson, KS 67460
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 64 of 392




Chubb
15 Mountainview Rd
Warren, NJ 07059


Chubb Bermuda Insurance Ltd
Chubb Building
17 Woodbourne Ave
Hamilton Hm08
Bermuda


Church S Auto Parts
1083 Chester Pike
Ridley Park, PA 19078


Chwmeg, Inc
470 William Pitt Way
Pittsburgh, PA 15238


Cianni N Nash
7827 Provident Rd
Philadelphia, PA 19150


Cigna Group Insurance
P.O. Box 13701
Philadelphia, PA 19101-3701


Cintas Corporation
P.O. Box 630803
Cincinnati, OH 45263-0803


Cintas Fire Protection
P.O. Box 636525
Cincinnati, OH 45263-6525


Circor Reliability Services Company
15150 W Dr
Houston, TX 77053


Circuit Breaker Sales Ne Inc
79 Main St
Seymour, CT 06483
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 65 of 392




Citigroup Global Markets Inc
388 Greenwich St
New York, NY 10013


Citizens Bank, NA
45 Dan Rd, Ste 210
Canton, MA 02021


Citizens For Fire Prevention
240 Spring Garden St
Philadelphia, PA 19123


Citrix Systems, Inc
P.O. Box 931686
Atlanta, GA 31193-1686


City Cab Company
6930 Norwitch Dr
Philadelphia, PA 19153-3412


City Of Philadelphia
240 Spring Garden St
Philadelphia, PA 19123-2991


City Of Philadelphia
Phila Intl Airport, Terminal E
Philadelphia, PA 19153


City Of Philadelphia
P.O. Box 1942
Philadelphia, PA 19105-1942


City Of Philadelphia
321 University Ave
Philadelphia, PA 19104-4543


City Of Philadelphia
1401 John F Kennedy Blvd
Philadelphia, PA 19102
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 66 of 392




City Of Philadelphia
1101 Market St
Philadelphia, PA 19107


City Of Philadelphia
1101 Market St
Philadelhia, PA 19102


City Of Philadelphia
1101 Market St
Philadelphia, PA 19103-7583


City Of Philadelphia
1515 Arch St 16th Fl
Philadelphia, PA 19102


City Year Greater Philadelphia
211 N 13th St, Ste 100
Philadelphia, PA 19106


Ck Inspection Co Inc
P.O. Box 2117
Sand Springs, OK 74063


Clarcor Air Filtration Producs,
100 River Ridge Cir
Jeffeersonville, IN 47130


Clarence Cottman
7159 Gillespie St
Philadelphia, PA 19135


Clarity Solutions, Inc
241 Fox Fire Rd
Blanco, TX 78606


Clark R Sheffy
25 S Warner St
Woodbury, NJ 08096
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 67 of 392




Claudie E Pressley Jr
511 W 37th St
Wilmington, DE 19802


Clayton C Hardy
3301 Baring St, Apt 1
Philadelphia, PA 19104


Clean Air Engineering, Inc
500 W Wood St
Palatine, IL 60067


Clean Earth Inc
P.O. Box 70834
Philadelphia, PA 19176


Clean Earth Of Philadelphia, LLC
P.O. Box 95000-3755
Philadelphia, PA 19195-0001


Clean Harbors Industrial Services
42 Longwater Dr
Norwell, MA 02061-9149


Clean Harbors Industrial Services
Attn Alan Mckin
42 Longwater Drive
Norwell, MA 02061-9149


Clean Harbors Industrial Services
Attn Alan Mckin, Founder    CEO
42 Longwater Dr
Norwell, MA 02061-9149


Clean Venture Inc
1800 Carmen St
Camden, NJ 08105


Cleanharbors Environmental
42 Longwater Dr
Norwell, MA 02061-9149
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 68 of 392




Cleanharbors Environmental
P.O. Box 3442
Boston, MA 02241


Clear Energy Brokerage     Consulting
403 Parkside Ave
Brooklyn, NY 11226


Clemtex Inc
P.O. Box 15214
Houston, TX 77220-5214


Cleverbridge Ag
Brabanter St 2-4,     2
Cologne, 50674
Germany


Click Here Labs
2801 N Central Expy, Ste 100
Dallas, TX 75204-3663


Clifford Chance LLP
10 Upper Bank St
London, E14 5Jj
United Kingdom


Clifford R Black
309 Marshall Ave
Collingdale, PA 19023


Clock Spring Company, L.P.
621 Lockhaven Dr
Houston, TX 77073


Cloud9 Technologies LLC
565 5th Ave
New York, NY 10017


Clyde Bergemann Inc
P.O. Box 932082
Atlanta, GA 31193
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 69 of 392




Clyde Union Inc
4600 W Dickman Rd
Battle Creek, MI 49037


Coach Concepts Inc
9500 Koger Blvd, Ste 111
St. Petersburg, FL 33702


Coastal Chemical Company Inc
P.O. Box 122214
Dallas, TX 75312-2214


Coastal Technical Sales, Inc
116 Keystone Dr
Montgomeryville, PA 18936


Cody R Stranahan
8 Spillway Dr
Alloway, NJ 08001


Cody T Nodis
62 Andrews Ct
Upper Chichester, PA 19014


Coffeyville Resources R M, LLC
2277 Plz Dr, Ste 500
Sugarland, TX 77479


Cole Parmer Instrument Company
13927 Collections Center Dr
Chicago, IL 60693


Coler   Colantonio, Inc
Iii Winners Cir
Albany, NY 12205


Colfax Fluid Handling Reliability
1740 Stebbins Dr
Houston, TX 77043
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 70 of 392




Collabnet Inc
4000 Shoreline Ct, Ste 300
South San Francisco, CA 94080


Collins Pipe   Supply Company, Inc
P.O. Box 1053
East Windsor, CT 06088


Collins Pipe   Supply Company, Inc
Attn Brian Tuohey, President
P.O. Box 1053
East Windsor, CT 06088


Collins Pipe   Supply Company, Inc.
Attn Brian Tuohey
Po Box 1053
East Windsor, CT 06088


Colonial Electric Supply Company
P.O. Box 414564
Boston, MA 02241-4564


Colonial Energy, Inc
3975 Fair Ridge Dr
Fairfax, VA 22033


Colonial Life
P.O. Box 903
Columbia, SC 29202-0903


Colonial Oil Industries, Inc
Three Riverway, Ste 2000
Houston, TX 77056


Colonial Pipeline Company
1185 Sanctuary Pkwy, Ste 100
Alpharetta, GA 30009-4738
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 71 of 392




Colonial Pipeline Company
Attn Joseph A Blount, Jr
President   CEO
1185 Sanctuary Pkwy, Ste 100
Alpharetta, GA 30009-4738


Colonial Pipeline Company
Attn Joseph A. Blount, Jr.
1185 Sanctuary Parkway
Suite 100
Alpharetta, GA 30009-4738


Colorado Departmemt Of Revenue
1375 Sherman St
Denver, CO 80203


Colorado Department Of Revenue Services
Denver, CO 80261-0013


Colt Atlantic Services Inc
4135 Industry Way
Flowery Branch, GA 30542


Comets Girls Basketball
1132 Lindale Ave
Drexel Hill, PA 19026


Commerce Construction Corp
603 Heron Dr, Unit 1
P.O. Box 662
Bridgeport, NJ 08014


Commissioner Of Revenue Services
Attn Dept of Revenue Svcs
P.O. Box 5031
Hartford, CT 06102-5031


Commissioner Of Taxation And
P.O. Box 1833
Albnay, NY 12201-1833
   Case 19-11626-LSS   Doc 1-1   Filed 07/21/19   Page 72 of 392




Commissioner Of Taxation And Finance
P.O. Box 15176
Albany, NY 12212-5176


Commodity Talent LLC
149 Terhune Rd
Princeton, NJ 08540


Commonwealth Of Massachusetts
P.O. Box 7012
Boston, MA 02204


Commonwealth Of Pa
P.O. Box 8762
Harrisburg, PA 17105-8762


Commonwealth Of Pa
P.O. Box 68697
Harrisburg, PA 17106-8697


Commonwealth Of Pa Ustif
P.O. Box 747034
Pittsburgh, PA 15274-7034


Commonwealth Of Pa. Tank
P.O. Box 643213
Pittsburgh, PA 15264-3213


Commonwealth Of Pennslvania
P.O. Box 8466
Harrisburg, PA 17105-8466


Commonwealth Of Pennsylvania
400 Market St P.O. Box 8469
Harrisburg, PA 17105-8469


Commonwealth Of Pennsylvania
P.O. Box 8550
Harrisburg, PA 17105-8550
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 73 of 392




Commonwealth Of Pennsylvania
P.O. Box 1467
Harrisburg, PA 17105-1467


Commonwealth Of Pennsylvania
Attn Clean Water Fund
Harrisburg, PA 17105-8466


Commonwealth Of Pennsylvania
Public Utility Commissioner
P.O. Box 3265
Harrisburg, PA 17105-3265


Commonwealth Of Pennsylvania
400 N St
Harrisburg, PA 17120


Commonwealth Of Pennsylvania
2301 Ncameron St
Harrisburg, PA 17110-9408


Commonwealth Of Pennsylvania
2301 N Cameron St
Harrisburg, PA 17110-9408


Commonwealth Of Pennsylvania
2 E Main St
Norristown, PA 19401


Commonwealth Of Pennsylvania
651 Boas St
Harrisburg, PA 17121-0750


Commuter Benefit Program
320 Nevada St 4th Fl
Newton, MA 02460


Compass Instruments Inc
1020 Airpark Dr
Sugar Grove, IL 60554
   Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 74 of 392




Compressor Controls Corp.
P.O. Box 945882
Atlanta, GA 30394-5882


Compressor Products Internatio
P.O. Box 849026
Dallas, TX 75284


Comptroller Of Maryland
P.O. Box 2191
Annapolis, MD 21404-2191


Comptroller Of Maryland
Revenue Administration Division
110 Carroll St
Annapolis, MA 21411-0001


Comptroller Of Maryland
Revenue Administration Division
P.O. Box 2191
Annapolis, MD 21404-2191


Computer Engineering Inc
509 NW 5th St
Blue Springs, MO 64014


Conant Controls Inc
215 Salem St, Ste K
Woburn, MA 01801-2097


Conchita Ballard
40 N Glenwood Ave
Clifton Heights, PA 19018


Concise Capital Management, LP
1111 Brickell Ave, Ste 1525
Miami, FL 33131


Concord Engineering
520 S Burnt Mill Rd
Voorhees, NJ 08043
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 75 of 392




Conexis
P.O. Box 8363
Pasadena, CA 91109


Confesor Colon Jr
5900 Newtown Ave
Philadelphia, PA 19120


Congregation Kol Ami
8201 High School Rd
Elkins Park, PA 19027


Conlen M Booth
419 Haverford Pl
Swarthmore, PA 19081


Connection Chemical LP
P.O. Box 209016
Dallas, TX 75320-9016


Connection Technology Center
7939 Rae Blvd
Victor, NY 14564


Conner R Ritzke
825 Tulip Ave
Croydon, PA 19021


Connie M Leuze
116 Larch Ave
Newport Heights
Wilmington, DE 19804


Conrail
1000 Howard Blvd
Mount Laurel, NJ 08054


Consolidated Rail Corporation
1000 Howard Blvd 4th Fl
Mt. Laurel, NJ 08054
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 76 of 392




Consolidated Rail Corporation
P.O. Box 105046
Mail Code 5630
Atlanta, GA 30348-5046


Constant Technologies Inc
125 Steamboat Ave
Wickford, RI 02852


CONSTELLATION NEW ENERGY INC
14217 Collections Center Dr
Chicago, IL 60693


CONSTELLATION NEW ENERGY INC
20 N UPPER WACKER DR, STE 2100 2110B
Chicago, IL 60601


Contact Power Inc
1612 Professional Blvd, Ste A
Crofton, MD 21114-2049


Contemporary Publishing Group
1032 Mill Creek Dr
Feasterville, PA 19053


Continental Fabricators Inc
P.O. Box 66811
St Louis, MO 63166


Continental Resources, Inc
P.O. Box 269000
Oklahaoma City, OK 73126


Control Analytics, Inc
6017 Enterprise Dr
Export, PA 15632


Control Equipment, Inc
651 Route 73 North, Ste 206
Marlton, NJ 08053
   Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 77 of 392




Cooney Coil   Energy, Inc
20130 Valley Forge Cir
King of Prussia, PA 19406


Coordinated Care Programs, LLC
7450 Huntington Park Dr
Columbus, OH 43235


Core Bts, Inc
5875 Castle Creek Pkwy N, Dr Ste
Indianapolis, IN 46250


Core Laboratories Sales N.V.
Ara Hill Top, A-11
Willemstad, 0601 AA
Netherlands


Cority Software Inc
250 Bloor St E 9th Fl   Box 1
Toronto, On M4W 1E6
Canada


Cority Software Inc
250 Bloor St East, Ste 900
Toronto, On M4W 1E6
Canada


Cormetech, Inc
11707 Steele Creek Rd
Charlotte, NC 28273


Cormetech, Inc
5000 International Dr
Durham, NC 27712


Cornelius C Foxwell
12 Secretariat Cir
Media, PA 19063
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 78 of 392




Cornerstone Futures LLC
19 W 21st St, Ste 202
New York, NY 10010


Corporate Interiors, Inc
223 Lisa Dr
New Castle, DE 19720


Corporation Service Company
P.O. Box 13397
Philadelphia, PA 19101-3397


Corrosion Products    Equipment
110 Elmgrove Park
Rochester, NY 14624


Corrosion Testing Laboratories, Inc
60 Blue Hen Dr
Newark, DE 19713


Corrpro Companies Inc
5750 S 116th W Ave
Sand Springs, OK 74063


Cortland Capital Market Services
225 W Washington St, 9th Fl
Chicago, IL 60606


Cortland Capital Market Services
919 N Market St, 17th Fl
Wilmington, DE 19801


Cortland Capital Market Services Llc
As Administrative Agent
225 W Washington St, 9th Fl
Chicago, IL 60606


Countrymark Refining And Logistics
225 S E St, Ste 144
Indianapolis, IN 46202
   Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 79 of 392




Covanta Environmental Solutions, Ll
1126 S 70th St, Ste N40
West Allis, WI 53214


Covenant Security Services
400 Quadrangle Dr, Ste A
Bolingbrook, IL 60440


Covert Solutions Group, LLC
141-1 Route 130 South, Ste 236
Cinnaminson, NJ 08077


Coverys
P.O. Box 981024
Boston, MA 02298-1024


Cowen and Company LLC
31111 Agoura Rd, Ste 200
Westlake Village, CA 91361


Cozen Oconnor Attorney
P.O. Box 7247
Philadelphia, PA 19170-7885


Cpc   Associates
2462 E Eastwood Pl
Sandy, UT 84092


Cr Meyer And Sons
895 W 20th Ave
P.O. Box 2157
Oshkosh, WI 54903


Cradle Of Liberty Council, Bsa
1485 Valley Forge Rd
Wayne, PA 19087


Craig A Bostwick Jr
427 Glassboro Rd
Woodbury Heights, NJ 08097
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 80 of 392




Cravath,Swain   Moore LLP
825 8th Ave
New York, NY 10019-7475


Creative Information Systems
27 Lowell St, Ste 402
Manchester, NH 03101


Credit Risk Monitor.Com,Inc.
P.O. Box 2219
Hicksville, NY 11802


Credit Suisse AG
Attn Cayman Islands Branch
Eleven Madison Ave
New York, NY 10010


Credit Suisse Assest Management
Attn Philip Blake
One Madison Ave, 10th Fl
New York, NY 10010


Crestwood Services, LLC
P.O. Box 951941
Dallas, TX 75395-1941


Critical Business Analysis
133 W 2nd St
Perrysburg, OH 43551


Critical Path Services, LLC
3070 Mc Cann Farm Dr, Ste 11
Garnet Valley, PA 19060


Crompco LLC
1815 Gallagher Rd
Plymouth Meeting, PA 19462


Crowley Fleck Pllp
P.O. Box 30441
Billings, MT 59107
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 81 of 392




Crystal Sound Systems
505 Valleybrook Rd
Mcmurray, PA 15317


Crystaphase Products Inc
16945 Northchase Dr, Ste 1610
Houston, TX 77060-6029


Csi Engineering
P.O. Box 12186
Augusta, GA 30914-2186


Cst Industries Inc
498 N Loop 336 East
Conroe, TX 77301


Cst Power And Construction, Inc
879 W 190th St, 11th Fl
Gardena, CA 90248


Csx Transportation
P.O. Box 44053
Jacksonville, FL 32231


Csx Transportation Inc
500 Water St
P.O. Box 116628
Jacksonville, FL 32202


Csx Transportation Inc
Attn Nathan D Goldman
Executive Vp and Chief Legal Officer
500 Water St, 15th Fl
Jacksonville, FL 32202


Csx Transportation Inc
Attn Nathan D. Goldman
500 Water Street
15th Floor
Jacksonville, FL 32202
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 82 of 392




Csx Transportation Inc
P.O. Box 640839
Pittsburgh, PA 15264-0839


Ct Commissioner Of Revenue Services
P.O. Box 2937
Hartford, CT 06104


Ct Corporation
2001 Market St - 5th Fl
Philadelphia, PA 19103


Ct Corporation System
P.O. Box 4349
Carol Stream, IL 60197-4349


Ct Lien Solutions
P.O. Box 200824
Houston, TX 77216-0824


Ct Lien Solutions
P.O. Box 301133
Dallas, TX 75303


Cti Industries, Inc
283 Indian River Rd
Orange, CT 06477


Cummins-Wagner
P.O. Box 17503
Baltimore, MD 21297-1503


Current Solutions Professional
636 N Broadway
White Plains, NY 10603


Curtin D Welden Jr
305 Erickson Ave
Essington, PA 19029
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 83 of 392




Curtis,Mallet-Prevost,Colt Mosle
101 Park Ave
New York, NY 10178


Curvature, Inc
10420 Harris Oaks Blvd, Ste C
Charlotte, NC 28289


Cust-O-Fab Inc
8888 W 21st St
Sand Springs, OK 74063


Custom Bearing Corporation
1110 Route 19 S
Wellsville, NY 14895


Customized Energy Solutions
1528 Walnut St, 22nd Fl
Philadelphia, PA 19102


Cutsforth, Inc
7854 12th Ave S
Bloomington, MN 55425


Cynthia Curtis
324 A Dawson St
Moorestown, NJ 08057


Daily Thermetrics Corporation
5700 Hartsdale Dr
Houston, TX 77036


Dakota Tankers, LLC
Trust Co Complex Ajeltake Island
Majuro, MH 99999
Marshall Islands


Dale R Blankley
P.O. Box 250
Sicklerville, NJ 08081
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 84 of 392




Damon L Harrison
22 Streamside Cir, Apt 6
Smyrna, DE 19977


Dana Railcare
1280 Railcar Ave
Wilmington, DE 19802


Danean K Spruel-Butts
151 Houston Rd
Lansdowne, PA 19050


Daniel A Hammond
16 E Lake Cir
Medford, NJ 08055


Daniel A Kistler
6 Alexis Ct
Swedesboro, NJ 08085


Daniel Aichinger
9550 Meyer Forest Dr 735
Houston, TX 77096


Daniel Bloemker
2071 Pottstown Pike
Pottstown, PA 19465


Daniel E Aichinger
428 Ravenscliff Dr
Media, PA 19063


Daniel E Forbes
649 Tomlin Station Rd
Mullica Hill, NJ 08062


Daniel E Proano
1 Parkview Ave
West Caldwell, NJ 07006
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 85 of 392




Daniel E Pugh
8 Peyton Ct
Marlton, NJ 08053


Daniel F Westerberg
2622 Tonbridge Dr
Wilmington, DE 19810


Daniel Hagan
1 Franklin Town Blvd, Apt 908, Apt 908
Philadelphia, PA 19103


Daniel J Anderson
1711 Stocker St
Philadelphia, PA 19145


Daniel J Coleman
2226 Blueball Ave
Boothwyn, PA 19061


Daniel J Morrow
2 Rolling Rd
Stratford, NJ 08084


Daniel J Mullane
3342 Meridian St
Philadelphia, PA 19136


Daniel J Ozdowski
2404 W Chester Pike
Broomall, PA 19008


Daniel J Statile
105 Tara Run
Swedesboro, NJ 08085


Daniel M Barnes
2323 Thomas Ln
Wilmington, DE 19810
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 86 of 392




Daniel Measurement   Control
P.O. Box 19097
Houston, TX 77224-9097


Daniel R Goldy
2228 Martin Ave
Morton, PA 19070


Daniel T Riccio
16 Nyoda Trail
Tabernacle, NJ 08088


Daniel Ulmer
336 Lincoln Ave
Lansdowne, PA 19050


Daniel V Daugherty
104 Bordeaux Dr
Logan, NJ 08085


Danielle C Nester
422 Richland Ave
Havertown, PA 19083


Danika C Hasher
35 Highland Terrace
Pitman, NJ 08071


Danny D Seaman
437 Bucktoe Rd
Avondale, PA 19311


Daren H Collins
6102 Walker St
Philadelphia, PA 19135


Daren L Sutter
261 Lawnton Ave
West Deptford, NJ 08096
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 87 of 392




Darren L Vickers Jr
268 Dutch Rd
Elmer, NJ 08318


Darrin L Strange
310 Blue Heron Ct
Middletown, DE 19709


Darrin R Feather
234 Ryans Run
Garnet Valley, PA 19060


Darryl T Brant
1903 Woodbrook Dr
Wilmington, DE 19810


Darryl W Jenkins
482 Jefferson Ave
Lindenwold, NJ 08021


Daryl R Dancer
45 Fern St
Brown Mills, NJ 08015


Data Capture Solutions
160 W Rd
Ellington, CT 06029


Data Design Services Inc
319 Exton Commons
Exton, PA 19341


Databank Imx LLC
2912 Momentum Pl
Chicago, IL 60689-5329


David A Antonucci
3440 Friendship St
Phila, PA 19149
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 88 of 392




David A Durbano
1205 Myers St
Townsend, DE 19734


David A Fowler
288 Somerset Rd
Deptford, NJ 08096


David A Kio
721 Lower State Rd
North United Kingdom, PA 19454


David B Atkins
29 Vaux Ln
Phoenixville, PA 19460


David B Beatty
673 Main St
Sewell, NJ 08080


David B Edwards
24 W Clearfield Rd
Havertown, PA 19083


David B Ross
2606 Starr Rd
Pennsauken, NJ 08109


David B Sullivan
8457 Eden Ln
Delair, NJ 08110


David Barry
3131 Memorial Ct 13108
Houston, TX 77007


David Bounds
1640 Old Baltimore Pike
Newark, DE 19702
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 89 of 392




David C George
201 N Oak Ave
Clifton Heights, PA 19018


David C Markowski
505 Cottman Ave
Philadelphia, PA 19111


David E Cuskaden
2100 Norton Ave
Boothwyn, PA 19061


David E O leksy
33 Jonquil Way
Sicklerville, NJ 08081


David F Carpenter
415 Blair Rd
Springfield, PA 19064


David G Moyer
24 Whirlaway Dr
Bear, DE 19701


David G Wagner
P.O. Box 75
Grenloch, NJ 08032


David J Campbell
624 E Hillendale Rd
Chadds Ford, PA 19317


David J Gavin
975 Taylorsville Rd
Washington Crossing, PA 18977


David J Kneiss
3205 Pearl St
Philadelphia, PA 19104
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 90 of 392




David J Wothers
135 Edwards Ln
Aston, PA 19014


David K Purcell
370 Main St, Apt 2
Red Hill, PA 18076


David Kornacki
18 Alexis Ct
Mickleton, NJ 08056


David L Drach
8 Whitman Ave
Cherry Hill, NJ 08002


David L Mcgee
2229 Oakwood Ln
Atco, NJ 08004


David Lapierre
611 Rosedale Ave
Wilmington, DE 19809


David M Farrell
713 N Walnutree Ln
Claymont, DE 19703


David M Flynn
7 Park Ave
Wenonah, NJ 08090


David M Mchugh
3520 Primrose Rd
Philadelphia, PA 19114


David M Sleiminger
10 Mill Ct
Sicklerville, NJ 08081
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 91 of 392




David M. Ritter
54 Palmer Woods Dr
The Woodlands, TX 77381


David P King
167 Davis Ave
Sicklerville, NJ 08081


David P Serwinski
541 Wartman St
Philadelphia, PA 19128


David R Cook
1527 Virginia Ave
Folcroft, PA 19032


David R Mccullough
118 New Sweden Rd
Woolwich Township, NJ 08085


David S Saunders
645 Maplewood Rd
Springfield, PA 19064


David S Small
2528 Vista St
Philadelphia, PA 19152


David T Eget
824 N 25th St
Philadelphia, PA 19130


David W Balchiunas
4790 Park Ln
Aston, PA 19014


Day   Zimmermann International,
P.O. Box 654068
Dallas, TX 75265-4068
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 92 of 392




Dcg Partnership I, Ltd
4170 A Main
Pearland, TX 77581


Dcm Electrical Consulting
4702 Summer Lakes
Missouri City, TX 77459


Deacon Industrial Supply Co
1510 Gehman Rd
Harleysville, PA 19438-2929


Dean B Megonigal
379 Autumn Hill Dr
Oxford, PA 19363


Deborah L Sloan
252 Strawbridge Ln
Mullica Hill, NJ 08062


Del Val Controls Inc
P.O. Box 3091
West Chester, PA 19381


Delaware Bay   River
P.O. Box 1197
Linwood, PA 19061


Delaware Bay Launch Service
P.O. Box 389
New Castle, DE 19720


Delaware County 4-H
20 Paper Mill Rd
Springfield, PA 19064


Delaware County Board Of Fire
1600 Calconhook Rd
Sharonhill, PA 19061
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 93 of 392




Delaware Department Of Labor
Employment Training Fund Tax
P.O. Box 41780
Philadelphia, PA 19101-1780


Delaware Division Of Revenue
Attn Business License
Wilmington, DE 19899


Delaware Division Of Revenue
Carvel State Office Building
820 N French St
Wilmington, DE 19801


Delaware Motor Fuel Tax
Attn Drawer E
Dover, DE 19903


Delaware Motor Fuel Tax Administration
P.O. Drawer E
Dover, DE 19903-1565


Delaware River Basin Commissio
P.O. Box 7360
West Trenton, NJ 08628


Delaware Secretary Of State
Division of Corporations
John G. Townsend Building
401 Federal St, Ste 4
Dover, DE 19901


Delaware Secretary Of State
P.O. Box 5509
Binghamton, NY 13902-5509


Delaware State Fire School
1461 Chestnut Grove Rd
Dover, DE 19904
   Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 94 of 392




Dell Marketing L P
One Dell Way Rri Ms 19
Round Rock, PA 15264-3561


Dell Software
P.O. Box 731381
Dallas, TX 75373-1381


Delmar R Showell
1415 Powell Rd
Brookhaven, PA 19015


Delta Products Group
1655 Eastwood Dr
Aurora, IL 60506


Deltek Inc
P.O. Box 79581
Baltimore, MD 21279-0581


Delval Balance Service Company
21 Millway Rd
Lumberton, NJ 08048


Dennis A Dimatteo
606 Chews Landing Rd
Haddonfield, NJ 08033


Dennis J Fitzmartin
766 Huntingdon Pike
Jenkintown, PA 19046


Dennis J Zirbser
450 Hunter St
Woodbury, NJ 08096


Dennis L Mitchell
107 Kathys Way
Coatesville, PA 19320
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 95 of 392




Dennis M Morasch
1525 Rosalie Ave
Bensalem, PA 19020


Deonarine Jawahir
17 Golfview Dr, Apt A4
Newark, DE 19702


Department Of Assessments And
P.O. Box 17052
Baltimore, MD 21297-1052


Department Of Environmental Prote
P.O. Box 8469
Harrisburg, PA 17105


Department Of The Treasury
Attn Excise Unit
Internal Revenue Service
Cincinnati, OH 45999-0009


Department Of The Treasury
Internal Revenue Service
Cincinnati, OH 45999-0009


Derek G Vizzi
23 Rodney Dr
Newtown Square, PA 19073


Derek Lazzaro
32 Edgehill Rd
Gibbsboro, NJ 08026


Derek Rubini
10 King Richard Dr
Elkton, MD 21921


Deric L Owen
711 Grandview Ave
Trevose, PA 19053
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 96 of 392




Dermot P O callaghan
2960 Wakefield Dr
Holmes, PA 19043


Derrick Gray
101 Maple Grove Blvd
Lumberton, NJ 08048


Derrick M Durroh
1019 Rockwell Rd
Longview Farms
Wilmington, DE 19810


Detector Electronics Corp
P.O. Box 90365
Chicago, IL 60696-0365


Detian Li
943 Columbus Ave, Apt2D
New York, NY 10025


Developement Dimensions Intl Inc
1225 Washington Pike
Bridgeville, PA 15017-2838


Devon Property Services LLC
Attn General Manager
7 N Waterloo Rd
Devon, PA 19333


Devon Property Services LLC
P.O. Box 208
Devon, PA 19333


Dewey E Allen
421 Highland Ct
Oxford, PA 19363


Dexter Atc Field Services LLC
5550 Eastex Fwy, Ste G
Beaumont, TX 77708
   Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 97 of 392




DFG Investment Advisers
747 Third Ave, 38th Fl
New York, NY 10017


Dg Global Forwarding Uk
Lakeside Industrial Estate
Berkshire, SL3 0ED
United Kingdom


Dhr International/Jobplex
121 N Jefferson St
Chicago, IL 60661


Diamond Power International
P.O. Box 643966
Pittsburgh, PA 15264-3966


Diamond State Curling Club
8 E Aldine Dr
Hockessin, DE 19707


Diamond Tool
2800 Grays Ferry Ave
Philadelphia, PA 19146


Diana M Dillard
2126 N Woodstock St, Apt 1
Philadelphia, PA 19121


Diane Dunbar
204 Bishop Dr
Aston, PA 19014


Dianon Systems Inc
P.O. Box 22770
Burlington, NC 27216-2270


Digi-Key Corporation
P.O. Box 2069677
Thief River Falls, MN 56701-0250
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 98 of 392




Dimal, Inc
7300 S Cresent Blvd
Pennsauken, NJ 08109


Dina Harris
821 Serrill Ave
Yeadon, PA 19050


Dino D Thompson
2 Nicole Ct
Hawks Nest
New Castle, DE 19720


Diversified Company
Attn General Manager
200 Clarendon
Boston, MA 02116


Diversified Manufacturing Inc
410 Ohio St
Lockport, NY 14094


Division Of Unemployment Ins
Department of Labor
4425 N Market St
Wilmington, DE 19802


Dmark Corporation
10552 Humbolt St
Los Alamitos, CA 90720


Dnow L.P.
7909 Parkwood Cir Dr
Houston, TX 77036


Doall Company
4830 Solution Center
Chicago, IL 60677-4008
   Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 99 of 392




Dolapo T Ogunsami
594 Mercer St
Cherry Hill, NJ 08002


Dominic S Giampino
34 Brookwood Rd
Mt. Laurel, NJ 08054


Donald C Paulus
735 Buck Rd
Pittsgrove, NJ 08318


Donald G Morse
3 Sycamore Ln
Pilesgrove, NJ 08098


Donald J Finnegan
1621 W Moyamensing Ave
Philadelphia, PA 19145


Donald W Whitesell
110 Victoria Ln
Mullica Hill, NJ 08062


Donna H Barclay
2828 S Camac St
Philadelphia, PA 19148


Doug W Cunningham
110 Westside Ln
Middletown, DE 19709


Douglas D Kunkel
456 Seville St
Philadelphia, PA 19128


Douglas G Horrell
9201 Pilgrim Ln
Philadelphia, PA 19114
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 100 of 392




Douglas Light
849 Heimbach Rd
Perkiomenville, PA 18074


Dr Das Ltd
194 Clouse Ln
Granvivlle, OH 43023


Dr. Emile Mohler
134 Woods Ln
Radnor, PA 19087


Dr. Rochelle Weiss
761 Periwinkle Ln
Wynnewood, PA 19096


Dresser-Rand Company
P.O. Box 7247-6149
Philadelphia, PA 19170-6149


Drew Johnson
221 Wilder St
Philadelphia, PA 19147


Drew L Harris
1832 Hessian Dr
Williamstown, NJ 08094


Drexel College Of Engineering
3141 Market St Cat 170
Philadelphia, PA 19104


Drexel University
3201 Arch St, Ste 420
Philadelphia, PA 19104


Dryden Diving Company, Inc
213 Russell Mill Rd
Woolwich Township, NJ 08085
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 101 of 392




Dubin Brothers Lumber Co Inc
710 Newton Ave
Oaklyn, NJ 08107


Duff   Phelps, LLC
12595 Collections Center Dr
Chicago, IL 60693


Durr Systems, Inc
26801 Northwestern Hwy
Southfield, MI 48033


Dvm Manufacturing, LLC
315 W St Rd
Warminster, PA 18974


Dwr Virtual Studio
711 Canal St 3rd Fl
Stamford, CT 06902


Dwyer Instruments Inc
P.O. Box 373
Michigan City, IN 46361


Dxp Enterprises, Inc
P.O. Box 201791
Dallas, TX 75320-1791


Dylan M Chadwick
615 Ruth Ave
Aston, PA 19014


Dynamic Air Shelters Ltd
200 Rivercrest Dr Se, Ste 170
Calgary, AB T2C 2X5
Canada


Dynamic Risk Assessment Systems Inc
1110 333 - 11th Ave Sw
Calgary, AB T2R 1L9
Canada
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 102 of 392




E   S Auto Parts Inc
3335 Market St
Twin Oaks, PA 19014


E I Dupont De Nemours   Co
P.O. Box 7247-6532
Philadelphia, PA 19170-6532


E I Dupont De Nemours And Co
1007 Market St
Wilmington, DE 19898


E. O. Habhegger Co, Inc
460 Penn St
Yeadon, PA 19050


Eagle Industrial Hygiene Associates
359 Dresher Rd
Horsham, PA 19044


Eagle Transport Corporation
P.O. Box 536713
Atlanta, GA 30353-6713


Eagleburgmann Ejs
10035 Prospect Aveste 202
Santee, CA 92071


Earl R. Martin, Inc
P.O. Box 67
East Earl, PA 17519


Earthcam Inc
650 E Crescent Ave
Upper Saddle River, NJ 07458


East Coast Constructors Inc
101 Talbot Ave
Holmes, PA 19043
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 103 of 392




East Coast Stainless, Inc
30 E Albe Dr
Newark, DE 19702


East Coast Steel, Inc
360 Columbia Dr
Seewell, NJ 08080


East Greenwich Little League
P.O. Box 208
Clarksboro, NJ 08020


East Penn Railroad, LLC
505 S Broad St
Kennett Square, PA 19348


East River Energy
401 Soundview Rd
Guilford, CT 06437-0388


Eastern Controls Inc
P.O. Box 519
Edgemont, PA 19028


Eastern Controls Inc
3866 Providence Rd
Edgemont, PA 19028-0519


Eastern Salt Company, Inc
134 Middle St, Ste 210
Lowell, MA 01852


Easylink Services Corp
29083 Network Pl
Chicago, GA 60673-1290


Easylink Services Corporation
29087 Network Pl
Chicago, IL 60673-1290
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 104 of 392




Ecco Corporation
P.O. Box 5210
West Chester, PA 19380


Ece Solutions
411 Business Center Dr Ste
Mount Prospect, IL 60056


Echo Energy, LLC
950 Echo Ln, Ste 340
Houston, TX 77024


Eckert Seamans Cherin
P.O. Box 643187
Pittsburgh, PA 15264-3187


Ecodyne Heat Exchangers
16444 Collections Center Dr
Chicago, IL 60693


Eco-Energy Distribution-Phila.
6100 Tower Cir, Ste 500
Franklin, TN 37067


Eco-Energy Fueling Solutions
725 Cool Springs Blvd, Ste 50
Franklin, TN 37067


Eco-Energy Fueling Solutions
Attn Josh Bailey
6100 Tower Circle 500
Franklin, TN 37067


Eco-Energy Fueling Solutions
Attn Josh Bailey, CEO
6100 Tower Cir 500
Franklin, TN 37067


Eco-Energy Transportation, LLC
6100 Tower Cir, Ste 500
Franklin, TN 37067
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 105 of 392




Econfirm, LLC
5660 New Northside Dr, 3rd Fl
Atlanta, GA 30328


Econsult Corporation
1435 Walnut St, Ste 300
Philadelphia, PA 19102


Edna A. Rice, Executive Recruiter
6750 W Loop South, Ste 735
Bellaire, TX 77401-4111


Edward E Charlier
540 E Hanna Dr
Newark, DE 19702


Edward E Kohn
100 E Glenolden Ave, Apt A-11
Glenolden, PA 19036


Edward J Butler
113 Turnhill Ct
West Chester, PA 19380


Edward J Darby   Son Inc
P.O. Box 50049
Philadelphia, PA 19133-9989


Edward J Havey
2955 Wakefield Dr
Holmes, PA 19043


Edward J Kennedy
173 Rittenhouse Dr
Deptford, NJ 08096


Edward J Levins
17 1/2 Thompson Ave
Gloucester, NJ 08030
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 106 of 392




Edward J Mapes Jr
220 James Dr
Havertown, PA 19083


Edward J Martin
8878 Alton St
Philadelphia, PA 19115


Edward J Mcgettigan
4129 Whiting Pl
Philadelphia, PA 19154


Edward M Barker
826 4th Ave
Prospect Park, PA 19076


Edward M Kotyk
331 W Oak Ave
Wildwood, NJ 08260


Edward Nusspickel
1 Victoria Dr
Aston, PA 19014


Edward R Maciejewski
96 Dunsinane Dr
New Castle, DE 19720


Edward R Smeder
10 Larkspur Rd
Levittown, PA 19056


Edward S Phillips
4371 Edgemont St
Philadelphia, PA 19137


Edward S Phillips
4371 Edgemont St
Phila, PA 19137
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 107 of 392




Edward T Higgins
2913 S 17th St
Philadelphia, PA 19145


Edwards Vacuum Inc
Attn Dept Ch 19335
Palatine, IL 60055-9935


Edwin Guillermo
1630 42nd St
Pennsauken, NJ 08110


Edwin Hays
118 Jackson Ave
West Grove, PA 19390


Edwin J Eriksen
209 Country Dr
Oxford, PA 19363


Effox Inc
9759 Inter Ocean Dr
Cincinnati, OH 45246


Eighty-Eight Oil LLC
P.O. Box 2360
Casper, WY 82601


Eileen Riley
21 S Andrews Ave
Glenolden, PA 19036


Eiman M Elkafrawi
227 Washington St
Phillipsburg, NJ 08865


Eisco-NJ
288 Oak Grove Rd
Swedesboro, NJ 08085
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 108 of 392




Ej Consultants, LLC Dba James
230 Kingshighway East
Haddonfield, NJ 08033


Elbow River Marketing Limited
335 8th Ave
Calgary, AB T2P 1C9
Canada


Electric Power Sales
3 Peale Dr
West Chester, PA 19382


Electro Sep Inc
P.O. Box 2726
Champlain, NY 12919


Element Markets LLC
3555 Timmons Ln, Ste 900
Houston, TX 77027


Elementar Americas, Inc
520 Fellowship Rd, Ste D-408
Mt. Laurel, NJ 08054


Eliott Eldridge
219 Fenwick Ave
Wilmington, DE 19804


Elizabeth M Santoro
909 S 6th St
Philadelphia, PA 19147


Ellington Management Group
53 Forest Ave
Old Greenwich, CT 06870


Elliott Company
P.O. Box 951519
Cleveland, OH 44193
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 109 of 392




Elliott Control Company Ltd
P.O. Box 467
Willis, TX 77378


Elliott Tool Technologies Ltd
1760 Tuttle Ave
Dayton, OH 45403-3428


Elric G Wright
6463 N Smedley St
Philadelphia, PA 19126


Emcee Electronics Inc
520 Cypress Ave
Venice, FL 34285


Emerald Transformer Ppm, LLC
1672 E Highland Rd
Twinsburg, OH 44087


Emily Seckel
165 Poplar St
Philadelphia, PA 19123


Emma Luengo
301 College Ave
Ithaca, NY 14850


Emmet Marvin   Martin LLP
120 Broadway
New York, NY 10271


Empire State Energy Association,
56 Clifton Country Rd, Ste 108
Clifton Park, NY 12065


Employee Benefits Corporation
1350 Deming Way, Ste 300
Middleton, WI 53562
  Case 19-11626-LSS      Doc 1-1    Filed 07/21/19   Page 110 of 392




Employee Drug Program Management
P.O. Box 55724
Birmingham, AL 35255


Employer S Drug Program Management
505 20th St North
Birmingham, AL 35203


Employer Services Corporation      Esc
20 Pineview Dr
Amherst, NY 14228


Emsl Analytical Inc
200 Route 130 North
Cinnaminson, NJ 08077


Emtrol-Buell Technologies
1440 Veterans Memorial Hwy, Ste 1
Islandia, NY 11749


Encore Series Inc
1518 Walnut St
Philadelphia, PA 19102


Endress   Hauser
Attn Department 78795 P.O. Box 78000
Detroit, MI 48278-0795


Endurance American Insurance Company
4 Manhattanville Rd
Purchase, NY 10577


Endurance Specialty Insurance Ltd
48 Par La Ville-Rd, Ste 784
Hamilton, Hm 11
Bermuda


Endustra Filter Manufacturers
1145 Birch Dr
Schererville, IN 46375
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 111 of 392




Energy News Today
P.O. Box 1016
Island Heights, NJ 08732


Energy Policy Research
1031 31st St Nw
Washington, DC 20007-4401


Energy Products Company
3970 Washington Rd
Mc Murray, PA 15317


Energy Ventures Analysis Inc
1901 N Moore St, Ste 1200
Arlington, VA 22209-1706


Engineered Construction Services
28 Pond Rd
Raymond, ME 04071


Engineered Lifting Systems
1632 Headland Dr
Fenton, MO 63026


Engineered Software Inc
4529 Intelco Loop Se
Lacey, WA 98503


Engineering Dynamics Inc
16117 University Oak
San Antonio, TX 78249


Ensono, Inc
2 Christie Heights St
Leonia, NJ 07605


Ensono, Inc
Attn Jeff Vondeylen, CEO
3333 Finley Rd
Downers Grove, IL 60512
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 112 of 392




Enterprise Products Operating LLC
P.O. Box 972866
Dallas, TX 75397-2866


Enterprise Systems Partners, Inc
44 W Walnut St
Bethlemem, PA 18018


Envent Corporation
3220 E 29th St
Long Beach, CA 90806


Enviro Tec Specialties Inc
Attn Yvonne Ramsey
137 N River Dr.
Pennsville, NJ 08070


Enviro Tec Specialties Inc
Attn Yvonne Ramsey, President
137 N River Dr
Pennsville, NJ 08070


Enviro Tec Specialties Inc
P.O. Box 220
Pennsville, NJ 08070


Environmental Dynamics Intl.
5601 Paris Rd
Columbia, MO 65202


Environmental Equip      Service
7 W 9th St
Marcushook, PA 19061


Environmental Monitor Service
P.O. Box 4340
Yalesville, CT 06492-2232


Environmental Products     Services
P.O. Box 315
Syracuse, NY 13209
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 113 of 392




Environmental Quality Management
P.O. Box 881
Middletown, OH 45044-0881


Environmental Resources
75 Valley Stream Pkwy, Ste 20
Malvern, PA 19355


Environmental Standards Inc
1140 Valley Forge Rd
Valley Forge, PA 19482-0810


Envirozone LLC
262 General Patton Ave
Mandeville, LA 70471


Envtech Inc
Attn General Manager
300 Edison Way
Reno, NV 89502


Ep Engineered Clays Corporation
600 E Mcdowell Rd
Jackson, MS 39204


Ep Engineered Clays Corporation
Attn Rick Wassom, President
600 E Mcdowell Rd
Jackson, MS 39204


Epcon International, Inc
9801 Westheimer, Ste 1000
Houston, TX 77042


Eqc Nine Penn Center Property LLC
P.O. Box 826466
Philadelphia, PA 19182


Equilibrium Catalyst Inc
P.O. Box 73312
Metairie, LA 70033-3312
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 114 of 392




Equinor Shipping Inc
120 Long Ridge Rd, Ste 3E01
Stamford, CT 06902


Erc
1 Early St, Ste A
P.O. Box 473
Ellwood City, PA 16117-0473


Erfan Shakibaei
475 Green Hill Ln
Berwyn, PA 19312


Ergon-West Virginia, Inc
1639 Drawer
Jackson, MS 39215-1639


Eric D Louie
16 S Elmwood Ave
Glenolden, PA 19036


Eric Glenn
217 Hidden Creek Dr
Downingtown, PA 19335


Eric J Clarke
26221 Mount Joy Rd
Millsboro, DE 19966


Eric J Cuvo
32 Compass Cir
Mt Laurel, NJ 08054


Eric J O toole
1421 Greene Ln
Cherry Hill, NJ 08003


Eric L Warren
961 Russell Mill Rd
Woolwich Township, NJ 08085
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 115 of 392




Eric M Boemer
1247 E Columbia Ave, Unit 8
Philadelphia, PA 19125


Eric Nash
2707 Cambridge St
Philadelphia, PA 19130


Eric Nehrbas
7514 Byron Pl, Apt 3E
Clayton, MO 63105


Eric R Miller
2418 Yellowstone Rd
Cinnaminson, NJ 08077


Eric R Nehrbas
719 Gaul St
Philadelphia, PA 19125


Eric Walklett
1711 Argonne Ave
Wilmington, DE 19804


Eriks Na, Inc
734055 Network Pl
Chicago, IL 60673


Erin A Sidway
221 Juniper Ln
Swedesboro, NJ 08085


Erin Makarsky
111 Blair St, Apt 3
Ithaca, NY 14850


Erin T Makarsky
3601 Conshohocken Ave, Apt 237
Philadelphia, PA 19131
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 116 of 392




Ernest D Menold Inc
P.O. Box 427
Lester, PA 19029-0427


Esco Tool
75 Octoberhill Rd, Ste A
Holliston, MA 01746


Esis, Inc
436 Walnut St
Philadelphia, PA 19106


Essential Data Corp
4 Research Rd, Ste 402
Shelton, CT 06484


Est Group Inc
P.O. Box 824319
Philadelphia, PA 19182


Etc Endure Energy LLC
7400 W 129th St
Overland Park, KS 66213


E-Tech, Inc
20701 E 81st St, Ste 3
Broken Arrow, OK 74014


Eugene L Wanenchak
1476 Conestoga View Dr
East Earl, PA 17519


Eugene Melamed
1016 Chippenham Dr
Baton Rouge, LA 70808


Eugene Mitchell
5125 SW 13th Pl, Unit 627
Gainsville, FL 32607
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 117 of 392




Eugene R Janik
111 Maple Ave
Paoli, PA 19301


Eurecat U.S. Inc
P.O. Box 973692
Dallas, TX 75397-3692


Eurofins Air Toxics Inc
180 Blue Ravine Rd, Ste B
Folsom, CA 95630


Eurofins Lancaster Laboratories
P.O. Box 11407
Birmingham, AL 35246


Eurofins Lancaster Laboratories Env
2425 New Holland Pike
Lancaster, PA 17601


Euronav Nv
Belgica Building
De Gerlachekaai 20
Antwerp, 2000
Belgium


Evan S Zhang
605 Fox Fields Rd
Bryn Mawr, PA 19010


Evanston Insurance Co
Ten Pkwy N
Deerfield, IL 60015


Everest National Insurance Co
477 Martinsville Rd
P.O. Box 830
Liberty Corner, NJ 07938-0830
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 118 of 392




EVEREST NATIONAL INSURANCE CO
Seon Pl, 4th Fl
141 Front St, P.O. Box Hm 845
Hamilton Hm 19
Bermuda


Evergreen Industrial Services
P.O. Box 2078
Deer Park, TX 77536


Excelsior Blower Systems, Inc
331 June Ave
Blandon, PA 19510


Exele Information Systems, Inc
349 W Commercial St, Ste 330
East Rochester, NY 14445


Exelon Corporation
Two Lincoln Center 6th Flor
Oakbrook Terrace, IL 60181


Exida Consulting, LLC
80 N Main St
Sellersville, PA 18960


Expansion Seal Technologies
P.O. Box 824319
Philadelphia, PA 19182


Expressive Editorial Services
324 4th St
Downers Grove, IL 60515


Extrel Cms, LLC
575 Epsilon Dr, Ste 2
Pittsburgh, PA 15238-2838


Exxonmobil Catalyst Technologi
4500 Bayway Dr
Baytown, TX 77520-9728
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 119 of 392




F S Welsford Company
P.O. Box 576
Exton, PA 19341


Fabiazzo Navigation Ltd
Trust Co Complex Ajeltake Rd
Majuro, MH 99999
Marshall Islands


Factor Gas Liquids Inc
240 -8 Ave Sw
Calgary, AB T2P 2N7
Canada


Fairmount Park Conservancy
1617 John F Kennedy Blvd, Ste 16
Philadelphia, PA 19103


Farhad Shakibaei
475 Green Hill Ln
Berwyn, PA 19312


Farris Engineering A Div Of Curtiss
10195 Brecksville Rd
Brecksville, OH 44141


Fawn Laundry Service, Inc
315 Lowell Ave
Mt. Ephraim, NJ 08059


Fcx Performance/Simco Controls
P.O. Box 712465
Cincinnati, OH 45271-2465


Federal Railroad Administration
Amz-341, Hq-Rm 181
P.O. Box 25082
Oklahoma City, OK 73125
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 120 of 392




Federal Signal Corporation
2645 Federal Signal Dr
University Park, IL 60484


Federal Trade Commission
33 Liberty St
New York, NY 10045-0001


Fedex
P.O. Box 371461
Pittsburgh, PA 15250-7461


Fedex Freight
P.O. Box 63247
N Charleston, SC 29419


Fenza S Auto Body, Inc
2200 W 9th St
Chester, PA 19013


Fereidoon Farzaneh
11 Mc Fadden Dr
Huntingdon Valley, PA 19006


Ferguson   Mccann, Inc
270 Bodley Rd
Aston, PA 19014


Ferguson Enterprises 1300
P.O. Box 2778
12500 Jefferson Ave
Newport News, VA 23602


Ferguson Waterworks   920
P.O. Box 417592
Boston, MA 02241-7592


Filter Equipment Co Inc
1440Hwy 34
Wall, NJ 07753
  Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 121 of 392




Finra
1735 K St
Washington, DC 20006


Fire Hose Direct
124 Poplar Point Dr, Unit 101
Mooresville, NC 28117


Fire Tech Equipment Corp
1905 Valley Rd
Effort, PA 18330


Fireman S Hall Museum Of Phila
147 N 2nd St
Philadelphia, PA 19106


First Book-Philadelphia
224 French Rd
Newtown Square, PA 19073


First Flare And Repair, LLC
6551 S Revere Pkwy, Ste 200
Centennial, CO 80111


First Insurance Funding Corporation
450 Skokie Blvd, Ste 1000
Northbrook, IL 60062


First National Oil Brokers, Inc
148 E Ave Suit 2J
East Norwalk, CT 06851


Firstlab
16450 Collections Center Dr
Chicago, IL 60693


Fisher Controls Intl Inc
103 Enterprise Dr
Royersford, PA 19468
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 122 of 392




Fisher Scientific
A/C 057055-001
P.O. Box 3648
Boston, MA 02241-3648


Fisher Tank Company
3131 W 4th St
Chester, PA 19013-1899


Fisher Tank Company
Attn Paul Windham
3131 W 4th St
Chester, PA 19013-1822


Fisher Tank Company
Attn Paul Windham, President       CEO
3131 W 4th St
Chester, PA 19013-1822


Flaregas Corporation
103 Airport Executine Park
Nanuet, NY 10954


Fleetwood Industrial Products
11 Creek Pkwy
Boothwyn, PA 19061


Fleming   Howland Ltd
3 Kestrel Ct
Burnley, BB11 5NA
United Kingdom


Flint Hills Resources, LP
P.O. Box 2917
Wichita, KS 67201


Flir Commercial Systems, Inc
9 Townsend West
Nashua, NH 03063
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 123 of 392




Florida Department Of Revenue
Attn Acct Mgmt Fuel Unit
P.O. Box 6480
Tallahassee, FL 32314-6480


Flow Control Inc
2 Enterprise Ct
Sewell, NJ 08080


Flowserve Corporation
P.O. Box 91329
Chicago, IL 60693


Flowserve Fsd Corporation
Attn Lee Eckert
Global Supply Chain Director
Svp, Chief Financial Officer
Kalamazoo, MI 49001


Flowserve Fsd Corporation
2100 Factory St
Kalamazoo, MI 49001


Flowserve Pump Division
2300 E Vernon Ave
Vernon, CA 90058


Flowserve S. De R.L. De C.V.
Avenida Va Morelos 437
55540
Mexico


Flowserve Us Inc
401 Heron Dr
Bridgeport, NJ 08014


Flowserve Us Inc
4179 Collections Center Dr
Chicago, IL 60693
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 124 of 392




Fluid Flow Products, Inc
P.O. Box 205793
Dallas, TX 75320-5793


Fluke Electronics
7272 Collections Center Dr
Chicago, IL 60693


Fog Creek Software, Inc
55 Broadway 25th Fl
New York, NY 10006


Foley   Lardner LLP
500 Woodward Ave, Ste 2700
Detroit, MI 48226-3489


Folsom Tool Corporation
12 Mt Pleasant Dr
Aston, PA 19014


Fortune Personnel Consultants Of
42 Idlewild Stret
Bel Air, MD 21014


Fossil Energy Research
23342 S Pointe, Unit C
Lagunahills, CA 92653


Fowler Equipment Company. Inc
565 Rahway Ave
Union, NJ 07083


Francis J Boyd
323 Welcome Ave
London Grove, PA 19390


Francis J Coleman
24 Harrow Rd
Levittown, PA 19056
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 125 of 392




Francis J Schafer
2456 Hopewell Rd
Berlin, NJ 08009


Francis J Shuda
315 Colonial Park Dr
Springfield, PA 19064


Francis O Porter
88 University Ave
New Castle, DE 19720


Francis X Dominello
2008 Chestnut St, 3m
Philadelphia, PA 19103


Francis X III Gannon
116 Stonyhill Rd
Ridley Park, PA 19078


Frank A Massaro
1311 Martin Ave
Cherry Hill, NJ 08002


Frank Denietolis
9 Wequetequock Psge
Pawcatuck, CT 06379


Frank J Mcbride Jr
527 Buse St
Ridley Park, PA 19078


Frank L Jaquett
22 Farmington Cir
West Grove, PA 19390


Frank Lill   Sons, Inc
785 Old Dutch Rd
Victor, NY 14564
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 126 of 392




Frank S Lusas Jr
205 Joseph Rd
Oxford, PA 19363


Frank T Ford
1769 Porter Rd
Bear, DE 19701


Frank T Gannon
743 Stockton Cir
Ridley Park, PA 19078


Franklin J Parks
41 Taylor Rd
Newfield, NJ 08344


Fred J Cartlidge
144 Elmwood Ave
Norwood, PA 19074


Fred J Sobotincic
229 Washington Ave
Phoenixville, PA 19460


Fred S Footsteps
Gfred Di Bona Jr Memorial Found
P.O. Box 315
Gladwyne, PA 19035


Frederick F IV Denne
1347 Creek Rd
Cheyney, PA 19319


Freepoint Commodities LLC
58 Commerce Rd
Stamford, CT 06902


Freund Container
36690 Treasury Center
Chicago, IL 60694-6660
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 127 of 392




Friends Of St. Martin De Porres
2300 W Lehigh Ave
Philadelphia, PA 19132


Front Thor Inc
8 Elliott Pl, the Skypark
Glasgow, G3 8EP
United Kingdom


Ftai Railcar Holdings,Llc
1345 Ave of the Americas
New York, NY 10105


Fund For Philadelphia
Broad and Markets St
Philadelphia, PA 19107


Furmanite America, Inc
P.O. Box 674088
Dallas, TX 75267-4088


Futurefuel Chemical Company
2800 Gap Rd
Batesville, AR 72501


G C Zarnas   Company Inc - Pa
850 Jennings St
Bethlehem, PA 18017


G C Zarnas   Company Inc - Pa
Attn Steve Zarnas
850 Jennings Street
Bethlehem, PA 18017


G C Zarnas   Company Inc - Pa
Attn Steve Zarnas, Owner    President
850 Jennings St
Bethlehem, PA 18017
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 128 of 392




G H Smart And Company Inc
203 N Lasalle St, Ste 2100
Chicago, IL 60601


G. J. Oliver, Inc
50 Industrial Rd
Phillipsburg, NJ 08865


G.E.A.R.
2508 S 18th St
Philadelphia, PA 19145


Gac Services Uk Ltd
Gac House,Unit A,Inchyra Bus Park
Grangemouth, FK3 9XF
United Kingdom


Gage It Inc
94 N Branch St
Sellersville, PA 18960-2318


Gallagher Fluid Seals Inc
P.O. Box 61367
King of Prussia, PA 19406-0857


Gamma Biofuels LLC
7955 Airport Pulling Rd, Ste 205
Naples, FL 34109


Gardner Denver Inc
P.O. Box 956236
St Louis, MO 63195-6236


Garnet Valley Cheerleading
361 N Feathering Ln
Media, PA 19063


Garr E Groff
138 3rd Ave
Broomall, PA 19008
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 129 of 392




Gary Dalke
4347 N Jokake Dr
Scottsdale, AZ 85251


Gary Garcia
214 Mcclelland Ave
Bellmawr, NJ 08031


Gary H Kemeny
1055 General Sullivan Dr
West Chester, PA 19382


Gary J Franecki
101 Bell Rd
Mt Ephraim, NJ 08059


Gary M Cooper
1512 Hilltop Rd
Downingtown, PA 19335


Gary P Moore
423 Garden Ln
Aston, PA 19014


Gas   Air Systems Inc
1304 Whitaker St
Hellertown, PA 18055


Gatx Rail Corporation
3454 Solutions Center
Chicago, IL 60677-3004


Gayesco International LP
P.O. Box 896113
Charlotte, NC 28289-6113


Ge Betz Inc
P.O. Box 281729
Atlanta, GA 30384-1729
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 130 of 392




Ge Energy Services
1040 E Erie Ave
Philadelphia, PA 19124


Ge Grid Solutions, LLC
4200 Wildwood Pkwy
Atlanta, GA 30339


Ge Infrastructure Sensing, LLC
1100 Technology Park Dr
Billerica, MA 01821


Ge Inspection Technologies
14348 Collections Center Dr
Chicago, IL 60693


Ge Inspection Technologies, LP
3054 Solutions Dr
Chicago, IL 60677-3000


Ge Intelligent Platforms, Inc
2500 Austin Dr
Charlottesville, VA 22911


Ge International Inc
1010 E Erie Ave
Philadelphia, PA 19124


Ge International Inc
4200 Wildwood Pkwy
Atlanta, GA 30339


Ge International Inc
P.O. Box 281997
Atlanta, GA 30384-1997


Ge Mobile Water, Inc
P.O. Box 418930
Boston, MA 02241-8930
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 131 of 392




Ge Oil   Gas Compression Systems
16250 Port Northwest Dr
Houston, TX 77041


Ge Oil   Gas Inc
4424 Wsam Houston Pkwy N
Houston, TX 77041


Gea Rainey Corporation
Attn Dept No 1170
Tulsa, OK 74182


Geiger Midlantic De Inc
P.O. Box 712144
Cincinnati, OH 45271-2144


Geiger Pump   Equipment Commpany
8924 Yellow Brick Rd
Baltimore, MD 21237


Gemini Industries Inc
2311 S Pullman St
Santa Ana, CA 92705


Gemini Tankers LLC
281 Tresser Blvd, Ste 501
Stamford, CT 06901


General   Mechanical Contractors
408 Southgate Ct
Mickleton, NJ 08056


General Aire Systems
115 N 5th St
P.O. Box 110
Darby, PA 19023
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 132 of 392




General Electric Canada
Postal Station A
P.O. Box 9435
Toronto, ON M5W 4E1
Canada


General Electric International,
4200 Wildwood Pkwy
Atlanta, GA 30339


General Refrigeration Co Inc
6834 Camden Ave, Ste 2211
P.O. Box 181
Pennsauken, NJ 08110


General Rubber Corporation
Attn E Ganley Rd
Tuscon, AZ 85706


General Security National Insurance Co
199 Water St, 21st Fl
New York, NY 10038


Genesis Marine, LLC
919 Milam, Ste 2100
Houston, TX 77002


Genesistc, Inc
1701 Northpark Dr, Ste 25
Kingswood, TX 77339-1643


George C Briggs
42 Rt 47 North
Dias Creek, NJ 08210


George D IV Guyer
2750 Brierwood Rd
Broomall, PA 19008
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 133 of 392




George E III Gerber
10 Ridgeway Ln
Southampton, NJ 08088


George E. Warren Corporation
3001 Ocean Dr, Ste 203
Vero Beach, FL 32963


George H Ruhl
774 Bridgeton Pike
Monroeville, NJ 08343


George J Ballard
171 N Madison Ave
Upper Darby, PA 19082


George Kelso Company, LLC
P.O. Box 743
East Berlin, PA 17316


George L Harris
7909 Louise Ln
Wyndmoor, PA 19038


George M Cornog
3743 Donegal Ln
Brookhaven, PA 19015


George R Penna
787 Naamans Creek Rd
Chadds Ford, PA 19317


George R Toth
12 Krista Ln
Turnersville, NJ 08012


George T Gaynor
800 Strahle St
Philadelphia, PA 19111
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 134 of 392




George W II Ireland
32 Fredrick Blvd
Woolwich Township, NJ 08085


Georgia Department Of Revenue
Motor Fuel Tax Unit
P.O. Box 105088
Atlanta, GA 30348-5088


Georgia Department Of Revenue
Sales and Use Tax
P.O. Box 105408
Atlanta, GA 30348-5408


Gerald F Reilly
1124 Old Ln
Drexel, PA 19026


Gerald J Mcbride
311 Tower Ln
Sewell, NJ 08080


Gerald J Reed
34 Cobblestone Ln
Aston, PA 19014


Gerald N Rossnagle
3438 Mckeever Rd
Macungie, PA 18062


Geraldine Burnett
1813 Packer Ave
Philadelphia, PA 19145


Gerard M Colman
120 Abbotts Farm Rd
Salem, NJ 08079


Gerard P Hiland
109 Parkterrace
Westmont, NJ 08108
  Case 19-11626-LSS        Doc 1-1   Filed 07/21/19   Page 135 of 392




Gerard W Holleran
2618 S 15th St
Philadelphia, PA 19145


Gerhart Systems And Controls
754 Roble Rd, Ste 140
Allentown, PA 18109


Gerry M Hammond
19 Freeport Rd
New Castle, DE 19720


Gexpro
P.O. Box 100275
Atlanta, GA 02241


Giada Valenti LLC.
2268 35th St, Ste 2F
Astoria, NY 11105


Gibson Gas Liquids Partnership
440 2 Ave Sw, Ste 1700
Calgary, AB T2P 5E9
Canada


Girl Scouts Of Central      Southern
40 Brace Rd
Cherry Hill, NJ 08034


Girl Scouts Of Eastern Pennsylvania
330 Manor Rd
Miquon, PA 19444


Glas   Mesh Co
1085   Andrew Dr, Ste C
P.O.   Box 17
West   Chester, PA 19380


Gleba Inc
225 Moir Ave
West Conshohocken, PA 19428
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 136 of 392




Glencore Ltd
301 Tresser Blvd
Stamford, CT 06901-3244


Glenn A Smith Jr
927 Clydesdale Dr
Rolling Meadows
Bear, DE 19701


Glenn E Johnson
309 W Laurel Ave
Cheltenham, PA 19012


Glenn R Alburg
1 Janice Dr
Wilmington, DE 19810


Global Companies LLC
800 S St
Waltham, MA 02454


Global Equipment Company
29833 Network Pl
Chicago, IL 60673-1298


Global Gas
P.O. Box 5086
Denver, CO 80217-5086


Global Interdependence Center
100 N 6th St 5th Fl
Philadelphia, PA 19106


Global Philadelphia Association
1717 Arch St
Philadelphia, PA 19103


Globalscape
4500 Llockhill-Selma, Ste 150
P.O. Box 2567
San Antonio, TX 78249
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 137 of 392




Globalview Software Inc
223 W Jackson Blvd, Ste 61
Chicago, IL 60680


Gmr Strength LLC
299 Park Ave
New York, NY 10171


Godwin Pumps Of America Inc
One Floodgate Rd
Bridgeport, NJ 19182


Goldman Sachs Bank USA
200 W Street
New York, NY 10282


Goldman Sachs Lending Partners LLC
Attn Thierry C Le Jouan
200 West St
New York, NY 10282


Goldman Sachs Lending Partners LLC
c/o Goldman, Sachs    Co
30 Hudson St, 4th Fl
Jersey City, NJ 07302


Goodhart Consultants
19710 Texas Laurel Trail
Kingwood, TX 77346-3312


Gordon Fauntleroy
117 Emory Ln
Cheltenham, PA 19012


Goulds Pumps Inc
P.O. Box 371630
Pittsburgh, PA 18964


Graduate Philadelphia
1211 Chestnut St Suit 900
Philadelphia, PA 19107
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 138 of 392




Graham Corporation
20 Florence Ave
Batavia, NY 14020


Grainger
Attn Department 821974078
Palatine, IL 60038-0001


Grainger
Attn Dept 859480824
Palatine, IL 60038-0001


Grant J Hopkins
331 3rd Ave
Bellmawr, NJ 08031


Graphic Controls LLC
P.O. Box 1271
Buffalo, NY 14240


Graphic Products Inc
P.O. Box 4030
Beaverton, OR 97076-4030


Graphite Metallizing Corp
1050 Nepperhan Ave
Yonkers, NY 10703


Graver Water Systems Inc
P.O. Box 93718
Chicago, IL 60673


Graybar
P.O. Box 414396
Boston, MA 02241-4396


Grays Ferry Community Council
1501 S 29th St
Philadelphia, PA 19146
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 139 of 392




Great Southern Technologies, LLC
2700 N Hemlock Ct, Ste 10
Broken Arrow, OK 74012


Greater Philadelphia Chamber Of
200 S Broad St, Ste 700
Philadelphia, PA 19102


Greater Philadelphia Chamber Of
2001 Market St, Ste 600
Philadelphia, PA 19103


Greater Philadelphia Chamber Of Com
200 S Broad St, Ste 700
Philadelphia, PA 19102-3896


Greene, Tweed   Company
P.O. Box 6325
Carol Stream, IL 60197-6325


Greenhill Supply LLC
P.O. Box 46926
Philadelphia, PA 19160


Greg A Chilkotowsky
435 E Hinckley
Ridley Park, PA 19078


Greg Neckonchuk
15 So Rose Ln
Berlin, NJ 08091


Greg R Ellingson
566 Baltimore Pike, Apt D
Avondale, PA 19311


Gregory A Donaldson
570 Delaware Ave
Norwood, PA 19074
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 140 of 392




Gregory B Woodard
6617 Wayne Ave
Philadelphia, PA 19119


Gregory C. King
745 E Mulberry, Ste 200
San Antonio, TX 78212


Gregory Cundari
144 Prescott Ave
Staten Island, NY 10306


Gregory D Scott
205 3rd Ave
Newtown Square, PA 19073


Gregory G Gatta
517 Watch Hill Rd
Villanova, PA 19085


Gregory Gatta
517 Watch Hill Rd
Villanova, PA 19085


Gregory J Cundari
170 Osborn St
Philadelphia, PA 19128


Gregory J Merk
2 Woodbriar Dr
Media, PA 19063


Gregory J Reed
105 Chinkapin Ave
Williamstown, NJ 08094


Gregory J Stathis
3175 John F Kennedy Blvd
Philadelphia, PA 19104
  Case 19-11626-LSS     Doc 1-1    Filed 07/21/19   Page 141 of 392




Gregory L Shetron
113 Raymond Ave
Aston, PA 19014


Gregory R Cooper
7 Ross Rd
Wilmintgon, DE 19810


Gregory Reynolds
29 James Hayward Rd
Glenn Mills, PA 19342


Gregory T Corley
201 Hopkins Rd
Mickleton, NJ 08056


Gregory W Acton
23 Brookfield Ave
Marlton, NJ 08053


Groundwater   Environmental
440 Creamery Way, Ste 500
Exton, PA 19341


Gtc Technology Us, LLC
1001 S Dairy Ashford Rd Ste
Houston, TX 77077


Gts Technical Sales
2 Lukens Dr, Ste 100
New Castle, DE 19720


Gulf Agency And Shipping Nig
Gac House Unit A
Inchyra Business Park Bo Ness Rd
Grangemouth, FK3 9XF
United Kingdom


Gulf Oil Limited Partnership
80 Williams St
Wellesley, MA 02181
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 142 of 392




Gulf Oil Limited Partnership
80 William St, Ste 400
Wellesley, MA 02481


Gunvor Usa LLC
600 Travis St, Ste 6500
Houston, TX 77002


Guthrie Medical Group, P.C.
One Guthrie Square
Sayre, PA 18840-1699


Guttman Oil Company
200 Speers St
Belle Vernon, PA 15012


H F Manufacturing Corp.
171 Railroad Dr
Ivyland, PA 18974


H M Life Insurance Company
P.O. Box 382229
Pittsburgh, PA 15250-8229


H T Sweeney   Son Inc
308 Dutton Mill Rd
Brookhaven, PA 19015-1197


H. Barron Iron Works
316 Water St
Gloucester City, NJ 08030


Hach Company
2207 Collections Center Dr
Chicago, IL 60693


Hagemeyer
P.O. Box 404753
Atlanta, GA 30384-4753
  Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 143 of 392




Hagemeyer North America Inc
13649 Collections Center Dr
Chicago, IL 60693


Hagemeyer North America Inc
5 Creek Pkwy
Boothwyn, PA 19061


Hake Rigging Co/Barnhart Northeast
10 Industrial Hwy, Ms-81
Lester, PA 19029


Haldor Topsoe Inc
17629 Elcamino Real
Houston, TX 77058


Hale Trailer Brake   Wheel, Inc
Route 73   Cooper Rd
P.O. Box 1400
Voorhees, NJ 08043


Halsey Lane Holdings, LLC
520 Madison Ave
New York, NY 10022


Hamilton Company
4970 Energy Way
Reno, NV 89502


Hamilton Re, Ltd
Wellesley House North, 1st Fl
90 Pitts Bay Rd
Pembroke Hm08
Bermuda


Hamon Custodis, Inc
58 E Main St
Somerville, NJ 08876
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 144 of 392




Hamon Research-Cottrell Inc
P.O. Box 822773
Philadelphia, PA 19182-2773


Han Cardiovascular Group
1 Bartol Ave, Ste 10
Ridley Park, PA 19078


Handex Consulting
92 N Main St
P.O. Box 36
Windsor, NJ 08561


Harley Marine N.Y.
910 SW Spokane St
Seattle, WA 98134


Harley Marine Ny
P.O. Box 24062
Seattle, WA 98124


Harold Beck   Sons Inc
11 Terry Dr
Newtown, PA 18940


Harold D Cloak
208 Elkins Rd
Cherry Hill, NJ 08034


Harold L III Murray
245 Hazelwood Ave
Aldan, PA 19018


Harrington-Robb Associates Inc
729 Hylton Rd
Pennsauken, NJ 08110


Harrisburg University
326 Market St
Harrisburg, PA 17101
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 145 of 392




Harry B Crowther
436 Maplewood Rd
Springfield, PA 19064


Harry III Kotyk
Two Colson Ln
Mullica Hill, NJ 08062


Harry J Plank
428 Summit Ave
Horsham, PA 19044


Harry R Stein
520 Northwick Ln
Villanova, PA 19085


Harsco Industrial Hammco LLC
7832 Solution Center
Chicago, IL 60677


Hartford Life   Accident Insurance
P.O. Box 101007
Atlanta, GA 30392-1007


Hartford Steam Boiler
P.O. Box 73720
Chicago, IL 60673-7720


Hartree Partners, LP
1185 Ave of the Americas
New York, NY 10036


Hauck Strategies LLC
700 13th St Nw, Ste 200
Washington, DC 20005


Haverly Systems, Inc
12 Hinchman Ave
Denville, NJ 07834
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 146 of 392




Hayden   Company
2604-B W 83rd St
Darien, IL 60561


Haydenhussey LLC
2604-B W 83rd St
Darien, IL 60561


Hazmat Environmental Group Inc
60 Commerce Dr
Buffalo, NY 14218


Hazzouri And Associates LLC
115 Chestnut St
Philadelphia, PA 19106


Healthieru Productions Inc
8927 Hypoluxo Rd, Ste A-4/136
Lake Worth, FL 33467


Heat Transfer Equipment Co
1515 N 93rd E Ave
Tulsa, OK 74115


Heat Transfer Research Inc
150 Venture
Colleges Station, TX 77845


Heather R Bevan
3959 Stratford Rd
Drexel Hill, PA 19026


Helen Special Maritime Enterprise
2 Fidiou St
Voula
Athens, 166 73
Greece


Helwig Carbon Products Inc
P.O. Box 240160
Milwaukee, WI 53224-9008
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 147 of 392




Henry E Ferris Jr
22 Plumtree Dr
Sewell, NJ 08080


Henry Stewart Co
P.O. Box 280
Villanova, PA 19085


Hepaco-React, LLC
P.O. Box 26308
Charlotte, NC 28221-6308


Heraeus Metal Processing Inc
13429 Alondra Blvd
Santa Fe Springs, CA 90670


Heraeus Precious Metals North
15524 Carmenita Rd
Santa Fe Springs, CA 90670


Herman   Associates
3730 Military Rd, Ste 400 Nw
Washington, DC 20015


Herman H Sticht Co Inc
45 Main St
Booklyn, NY 11201


Heroes Among Us
175 Niantic Rd
Barto, PA 19504


Herron Valve And Instrument
P.O. Box 757
Souderton, PA 18964-0757


Hewlett-Packard Financial Services
200 Connell Dr, Ste 5000
Berkley Heights, NJ 07922
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 148 of 392




Hf Alkylation Consultants LLC
11529 Sun Belt Ct
Baton Rouge, LA 70809


Highway Transport Logistics, Inc
P.O. Box 281788
Atlanta, GA 30384-1788


Hilti Inc
P.O. Box 382002
Pittsburgh, PA 15250-8002


Historical Society Of
1300 Locust St
Philadelphia, PA 19107


Hi-Tech Compressor    Pump
1113 Branagan Dr
Tullytown, PA 19007


Hmi Technical Solutions, LLC
3 Valley Square, Ste 200
Blue Bell, PA 19422


Hoffman Design Group, Inc
2009 Elmwood Ave, Ste 201B
Sharon Hill, PA 19079


Hogue Refractory Consulting, Inc
210 Saddle Creek Dr
Tyler, TX 75703


Hollis T Saunders
30 Shagbark Ln
Elkton, MD 21921


Hollyfrontier Corporation
2828 N Harwood, Ste 1300
Dallas, TX 75201
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 149 of 392




Homeland Industrial Supply
P.O. Box 0655
Chester Heights, PA 19017-0655


Honeywell
101 Columbia Rd
Morristown, NJ 07962


Honeywell
Attn Anne T Madden
Svp and General Counsel
101 Columbia Rd
Morristown, NJ 07962


Honeywell
Attn Anne T. Madden
101 Columbia Rd
Morristown, NJ 07962


Honeywell Process Solutions
12541 Collections Center Dr
Chicago, TX 30693


Honeywell Scanning And Mobility
62408 Collections Center Dr
Chicago, IL 60693


Horiba Instruments, Incorporated
9755 Research Dr
Irvine, CA 92618


Hose   Rubber Supply, Inc
240 Nichols Ave
Casper, WY 82601


Houston Series Of Lockton
5847 San Felipe
Houston, TX 77057
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 150 of 392




Howard Dolan
333 Woodlyn Cir
Woodlyn, PA 19094


Howard J Savidge
511 Elm Ave
Woodbury, NJ 08096


Howard M Lisby
730 Green Mount Ave
Woodbury, NJ 08096


Hrst, Inc
6557 City W Pkwy
Eden Prairie, MN 55344


Hsb Solomon Associates LLC
5400 Lbj Freeway, Ste 1400
Dallas, TX 75240


Hudson Products Corp
6464 Savoy Dr, Ste 800
Houston, TX 77036-3321


Hudson Technologies Company
3402 N Mattis Ave
Champaign, IL 61821


Hugh J O callaghan
241 E Winona Ave
Norwood, PA 19074


Hughey And Phillips
240 W Twain Ave
Urbana, OH 43078


Hunt Refining Company
2200 Jack Warner Pkwy, Ste 40
Tuscaloosa, AL 35401
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 151 of 392




Hunter Mechanical, Inc
1525 Mcdaniel Dr
West Chester, PA 19380


Hurley Technical Services, Inc
23 S Main St, Unit 2
Medford, NJ 08055


Hyatt Legal Plans, Inc
1111 Superior Ave, Ste 800
Cleveland, OH 44114-2507


Hydratight Operations, Inc
5001 Moundview Dr
Red Wing, MN 55066


Hydro East, Inc
800A Turner Industrial Way
Aston, PA 19014


Hydrochem Industrial Services
P.O. Box 952304
Dallas, TX 75395-2304


Hydromantis Environmental Software
407 King St West
Hamilton, ON L8P 1B5
Canada


Hyspan Precision Products, Inc
1685 Brandywine Ave
Chula Vista, CA 91911


Hytorc
333 Route 17 North
Mahwah, NJ 07430


Hyung Jin Choi
106 Valentine Pl 056
Ithaca, NY 14850
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 152 of 392




I E Central, Inc
6 Tamarron Way
Pittsford, NY 14534


I I Sling Co
P.O. Box 2423
Aston, PA 19014-0423


I.V.R.I.
400 Hill St
York, PA 17403


Ibrahim Oshun
1474 Main St
Rahway, NJ 07065


Icap Corporates LLC
9931 Corporate Campus Dr, Ste 3
Louisville, KY 40223


Icap Energy LLC
9931 Corporate Campus Dr, Ste 3
Louisville, KY 40223


Icap United, Inc
9931 Corporate Campus Dr Ste
Louisville, KY 40223


Icbc Standard Bank Plc
20 Gresham St
London, EC2V 7JE
United Kingdom


ICBC Standard Bank Plc
As Soa Collateral Agent
20 Gresham St
London, Ec2V 7Je
United Kingdom
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 153 of 392




Ice Chat
P.O. Box 934838
Atlanta, GA 31193-4838


Ice Trade Vault, LLC
5660 New Northside Dr
Atlanta, GA 30328


Ice Us Otc Commodity Markets
P.O. Box 935278
Atlanta, GA 31193-5278


Icl Calibration Laboratories, Inc
1501 SE Decker Ave, Ste 118
Stuart, FL 34994


Id Label Inc
425 Park Ave
Lake Villa, IL 60046


Igenfuels, LLC
1385 W Main Ave
Depere, WI 54115


Ihrdc
535 Bolyston St 12th Fl
Boston, MA 02116


Ihs Global
15 Inverness Way E
Englewood, CO 80112


Ihs Global
P.O. Box 34960
Seattle, WA 98124-1960


Ihs Global Inc
P.O. Box 847193
Dallas, TX 75284-7193
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 154 of 392




Ilan D Galitsky
13 Landmark Ln
Marlboro, NJ 07746


I-Lead
800 S 15th St
Philadelphia, PA 19146


Illaha Zubair
9963 Haldeman Ave
Philadelphia, PA 19115


Impactweather Inc
P.O. Box 751869
Houston, TX 77275-1869


Increase Performance Inc
P.O. Box 416
Sand Springs, OK 74063


Independence Administrators
1900 Market St
Philadelphia, PA 19103


Independence Blue Cross
1901 Market St
Philadelphia, PA 19103


Independence Seaport Museum
211 S Columbus Blvd
Philadelphia, PA 19106


Independent Project Analysis
11150 Sunsethills Rd, Ste 300
Reston, VA 20190


Indian Association Of Greater
P.O. Box 6287
Bridgewater, NJ 08807
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 155 of 392




Indian Harbor Insurance Company
14643 Dallas Pkwy, Ste 770
Dallas, TX 75254


Individuals PES Mgmt
1735 Market St
Philadelphia, PA 19103


Industrial Ceramics Inc
815 1st Ave 271
Seattle, WA 98104


Industrial Control
4009 Market St -, Ste J
Twin Oaks, PA 19014


Industrial Controls Distributors
P.O. Box 5211
Binghamton, NY 13902-5211


Industrial Gasket   Shim Co In
200 Country Club Rd
P.O. Box 368
Meadow Lands, PA 15347


Industrial Process Solutions
1 Ivyland Blvd, Ste 130
Ivyland, PA 18974


Industrial Scientific Corporation
P.O. Box 645449
Pittsburgh, PA 15264-5252


Industrial Supplies Company
405 Andrews Rd
Trevose, PA 19053


Industrial Weighing Systems, Inc
3477 Haddonfield Rd
Pennsauken, NJ 08109
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 156 of 392




Infineum Usa LP
P.O. Box 719
Linden, NJ 07036


Infinite Control Systems, Inc
320 Turner Ln
West Chester, PA 19380


Infocrossing LLC
P.O. Box 415697
Boston, MA 02241


Information Management Solutions
P.O. Box 58094
Cincinnati, OH 45258


Ingenieria Y Diseno Europeo, S.A.
C/Professor Potter 105, 33
Gijon, 33203
Spain


Ingersollrand Company
15768 Collections Center Dr
Chicago, IL 60693


Inspectioneering, LLC
701 Sawdust Rd, Ste 4
The Woodlands, TX 77380


Inspectionlogic Corporation
11601 Interchange Dr
Louisville, KY 40229


Inspectorate America Corporation
141 N Pasadena Blvd
Pasadena, TX 77506


Inspectorate Bahamas Ltd
P.O. Box 847921
Dallas, TX 75284
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 157 of 392




Inspectorate International
26 Broad St
Reading, RG1 2BU
United Kingdom


Inspectorate Malta Ltd
Attn Spencer Hill
Marsa, MRS1959
Malta


Institute For Dermatopathology
14941 Collections Center D
Chicago, IL 60693-0149


Instrument   Valve Services Co
12001 Technology Dr
Eden Prairie, MN 55344


Instrument Sciences And
1131 State Hwy Route 12
Frenchtown, NJ 08825-4130


Insurance Society Of
610 Freedom Business Center, Ste 1
King of Prussia, PA 19406


Intech Construction, LLC
3020 Market St
Philadelphia, PA 19104


Integra Services Technology
P.O. Box 972353
Dallas, TX 75397-2353


Integrated Power Services, LLC
P.O. Box 601492
Charlotte, NC 28260-1492


Integrated Service Company Mfg LLC
1900 N 161st E Ave, Ste A
Tulsa, OK 74116
  Case 19-11626-LSS     Doc 1-1    Filed 07/21/19   Page 158 of 392




Integration Point Inc
P.O. Box 49175
Charlotte, NC 28277


Intercat
P.O. Box 412
Sea Girt, NJ 08750


Intercon Truck Equipment, Inc
142A Conchester Hwy
Aston, PA 19014


Intergraph Corporation Ppm
7088 Solution Center
Chicago, IL 60677-7000


Interloc Solutions, Inc
340 Palladio Pkwy, Ste 526
Folsom, CA 95630


Intermec Technologies Corp
Attn Dept Ch 14099
Palatine, IL 60055-4099


Internal Revenue Service
550 Main St
Cincinnati, OH 45999


Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346


Internal Revenue Service
401 W Peachtree St, Nw
Atlanta, GA 30308


International Chemical Company
1887 E 71st St
Tulsa, OK 74136-3984
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 159 of 392




Intersections, Inc
3901 Stonecroft Blvd
Chantilly, VA 20151


Intertek Angola Lda
147 Rua Amilcar Cabral, Apt Z
Luanda
Angola


Intertek Cameroun Sarl
Bp 1301 Limbe
Philadelphia, PA 19103


Intertek Denmark A/S
Dokhavnsvej 3
Kalundborg, 4400
Denmark


Intertek Do Brasil
Rua Barreiros, 1214 Ramos
Rio De Janeiro, 21031-755
Brazil


Intertek Oca France Sarl
Siege Social Route Industrielle
Gonfreville-L Orcher, 76700
France


Intertek Testing Services
2561 Georges V Ave
Montreal, QC H1L 6S4
Canada


Intertek Testing Services    Its
M9008 C/U Case Postale
Montreal, QC H3C 0C6
Canada


Intertek Usa Inc
P.O. Box 32849
Hartford, CT 06150-2849
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 160 of 392




Intertek Usa Inc
P.O. Box 416482
Boston, MA 02241-6482


Intertek Usa, Inc
Attn Jay Gutierrez, Executive VP
327 Erickson Ave
Essington, PA 19029


Intertek USA, Inc.
Attn Jay Gutierrez
327 Erickson Avenue
Essington, PA 19029


Intertek West Lab A/S
Oljeveien 2, 3
Mongstad, 4056
Norway


Intl Fcstone Financial Inc
1251 NW Briarcliff Pkwy, Ste 80
Kansas City, MO 64126


Intoximeters, Inc
P.O. Box 870836
Kansas City, MO 64187-0836


Ipc Usa , Inc
20 Pacifica, Ste 650
Irvine, CA 92618


Ipraxis
3624 Market St 5th Fl Eas
Philadelphia, PA 19104


Iris Power LP
c/o T10235U
P.O. Box 4918, Stn A
Toronto, ON M5W 0C9
Canada
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 161 of 392




Iron Mountain
P.O. Box 27128
New York, NY 10087-7128


Ironshore Specialty Insurance Company
75 Federal St, 5th Fl
Boston, MA 02110


Irving Oil Termnals Inc
P.O. Box 1421
Saint John, NB E2L 4K1
Canada


Ishmael A Gibson
7119 Phoebe Pl
Philadelphia, PA 19153


Island Transportation Corp
299 Edison Ave
W. Babylon, NY 11704


Ismael Soto
408 Lee Terrace
Talleyville, DE 19803


Isn Software Corporation
P.O. Box 841808
Dallas, TX 75284-1808


Iss Marine Services, Inc
11 N Water St, Ste 9290
Mobile, AL 36602


Its Testing Services     Uk   Ltd
1-9 Academy Pl
Brentwood
Essex, CM14 5NQ
United Kingdom
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 162 of 392




Its Testing Services     Uk Ltd
4660 P.O. Box
Sharjah, 99999
United Arab Emirates


Itt Industries
28556 Network Pl
Chicago, IL 60673-1285


Itw Air Management
75 Remittance Dr, Ste 1061
Chicago, IL 60675-1061


Ivan G Guzman
3821 Trembley Ct
Chester Springs, PA 19425


Ivan Morales
188 Jasper St
Paterson, NJ 07522


Ives Equipment Corporation
Box 510729
Philadelphia, PA 19175-0729


Ivg Energy, Ltd
East Greenway Plz, Ste 400
Houston, TX 77046


J A Cunningham Equipment Inc
2025 Trenton Ave
Philadelhia, PA 19125


J J White Inc
5500 Bingham St
Philadelphia, PA 19120


J J White Inc
Attn James J White, Iv, President        CEO
5500 Bingham St
Philadelphia, PA 19120
  Case 19-11626-LSS        Doc 1-1   Filed 07/21/19   Page 163 of 392




J J White Inc
Attn James J. White, Iv
5500 Bingham Street
Philadelphia, PA 19120


J Koch Associates Inc
P.O. Box 370
Paulsboro, NJ 08066


J Montgomery Inc
P.O. Box 209
Philadelphia, PA 08221


J P Morgan Ventures Energy
383 Madison Ave
New York, NY 10017


J. Ball   Sons, Inc
550 Spencer Ln
Warminster, PA 18974


J. T. Thorpe    Son, Inc
1060 Hensley St
Richmond, CA 94801


J.D. Street   Company, Inc
144 Weldon Pkwy
Maryland Heights, MO 63043


J.J. Keller   Associates, Inc
P.O. Box 6609
Carol Stream, IL 60197-6609


J.P. Morgan Chase Bank
500 Stanton Christiana Rd
Newark, DE 19713


Ja Electronics Mfg. Co.
13715 N Promenade Blvd
Stafford, TX 77477
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 164 of 392




Jack G Hovis Jr
125 Yorktown Dr
Mt. Laurel, NJ 08054


Jack M Stein
520 Northwick Ln
Villanova, PA 19085


Jaclyn R Newton
13 Woodhaven Way
Sicklerville, NJ 08081


Jacob K Birgen
521 Sawmill Bridge Ln
Bear, DE 19701


Jacob R Gilmore
1503 Clay Ave
Quakertown, PA 18951


Jacob R Udell
2103 Spring Garden St, Apt 1f
Philadelphia, PA 19130


Jacobs Consultancy Inc
525 W Monroe, Ste 1350
Chicago, IL 60661


Jacobs Consultancy Inc
c/o Bank of America
P.O. Box 840388
Dallas, TX 75284-0388


Jacobs Engineering
1880 Waycross Rd
Cincinnati, OH 45240


Jacqueline Hom
323 N Elmwood Rd
Marlton, NJ 08053
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 165 of 392




Jamarr E King
1001 Flanders Rd
Philadelphia, PA 19151


James A IV Walsh
1654 Bishopwood Blvd East
Harleysville, PA 19438


James A Miller
5238 Se Major Way
Stuart, FL 34997


James A Senkowsky Jr
3678 Garnet Mine Rd
Garnet Valley, PA 19060


James A Simpson
29 Meadowbrook Ln
Media, PA 19063


James A. Keeler
35 Sunny Hollow Ln
Malvern, PA 19355


James C Maccoy
310 Cobbs Mill Rd
Bridgeton, NJ 08302


James C White Company Inc
P.O. Box 5495
Greenville, SC 29606


James D Brees
13 Roberta Dr
Aston, PA 19014


James D Licht
2133 Montrose St
Philadelphia, PA 19146
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 166 of 392




James D Mcerlane
112 Main St
Bridgeport, NJ 08014


James D Strong
7 Beaver Ave
Pennsville, NJ 08070


James Darragh
310 S Nectar Ave
Galloway, NJ 08205


James Disario
4 Cottonwood Ct
Newark, DE 19702


James Doorcheck, Inc
9027 Torresdale Ave
Philadelphia, PA 19136


James E Condon
4268 Lawnside Rd
Philadelphia, PA 19154


James E Hamer
221 Tall Pine Dr E
Sewell, NJ 08080


James E Mikolajczyk Sr
102 W Monroe Ave
New Castle, DE 19720


James F Dath
323 Llangollen Blvd
New Castle, DE 19720


James F Schimmel
3 Winding Way
Gibbsboro, NJ 08026
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 167 of 392




James G Demes
1 Independence Way
Chadds Ford, PA 19317


James G Perry
1124 E Berks St
Philadelphia, PA 19125


James H Donovan
20 Joy Ln
Peach Bottom, PA 17563


James H III Hagerty
241 Corwen Terrace
West Chester, PA 19380


James J Albert
735 Sterling Rd
Woodbury, NJ 08096


James J Butkus
421 Candlewood Rd
Broomall, PA 19008


James J Jatzke Jr
221 Point Airy Rd
Pilesgrove, NJ 08098


James J Maloney
17 Fostertown Ln
Mullica Hill, NJ 08062


James J Mcgee
12161 Aster Rd
Phila, PA 19154


James J Redding
111 Aspen Ct
Marlton, NJ 08053
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 168 of 392




James J Schlude
46 Granite Rd
Levittown, PA 19057


James M Clancy
2430 S Opal St
Philadelphia, PA 19145


James M Guidotti
304 Doral Dr
St Andrews
Blackwood, NJ 08012


James M Munyon
14 W 2nd Ave
Mantua, NJ 08051


James M Reilly
138 E Marthart Ave
Havertown, PA 19083


James M Wesley
1314 Clay Creek Rd
Avondale, PA 19311


James M. Darby, Esquire
409 W Walnut St
Lancaster, PA 17602


James P IV Rush
161 Trotters Lea Ln
Chadds Ford, PA 19317


James P Riley
111 Louise Dr
Upper Chichester, PA 19061


James P Savage Jr
1029 Galbreath Ave
Upper Chichester, PA 19061
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 169 of 392




James R Higgins
621 Covington Ct
Sewell, NJ 08080


James R Stewart
25849 N Cherry St
Millsboro, DE 19966


James R. Rispo
3737 Sipler Ln
Huntingdon Valley, PA 19006


James S Olsen
417 University Blvd
Glassboro, NJ 08028


James Sistrunk
919 E Allens Ln
Philadelphia, PA 19150


James T Rens
1209 W Wynnewood Rd
Wynnewood, PA 19096


James T. Rens
921 Mt Plesant Rd
Byrn Mawr, PA 19010


James Tichenor
1510 Snowberry Dr
Williamstown, NJ 08094


James V Dirienzo
9 Heatherstone Way
Thorton, PA 19373


James W Glace
426 Sherman Rd
Springfield, PA 19064
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 170 of 392




James W Weatherly
48 E Mowry St
Chester, PA 19013


Jane Barr Horstman   Associates
1231 Highland Ave
Fort Washington, PA 19034


Jane M Chen
51 Shelburne Rd
Springfield, PA 19064


Janet C Ferris
210 Pole Cat Rd
Glen Mills, PA 19342


Janet R Treachler
46 Grandview Ct
Carneys Point, NJ 08069


Jared P Lucchesi
147 Briar Ct
Marlton, NJ 08053


Jarrett B Vaughn
3537 Wessex Ln
Philadelphia, PA 19114


Jasco, Inc
28600 Mary S Ct
Easton, MD 21601


Jason A Jawahir
10 Para Ln
Newark, DE 19702


Jason A Kurtz
20 S 39th St, Apt Nb
Philadelphia, PA 19104
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 171 of 392




Jason Berardinelli
106 Sugar Cane Cir
Lake Jackson, TX 77566


Jason J Quinzi
5200 Hilltop Dr, Apt F9
Brookhaven, PA 19015


Jason Jones
120 State Line Rd
Wilmington, DE 19803


Jason Kotyk
110 Handrickson Mill Rd
Swedesboro, NJ 08085


Jason Steel Company
1701 Hylton Rd
Pennsauken, NJ 08110


Jason T Smith
18 Brentwood Dr
Burlington, NJ 08016


Jason V Hammond
106 E Independence Blvd
New Castle, DE 19720


Jason W Bates
618 W Lincoln Ave
Magnolia, NJ 08049


Jason W Goodman
23 Dunswell Dr
Middletown, DE 19709


Jeanne L Anderson
1421 W James St
Norristown, PA 19403
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 172 of 392




Jefco Manufacturing Inc
2715 S Front St
Philadelphia, PA 19148


Jeffrey Beyersdorfer
6605 N 39th Way
Paradise Valley, AZ 85253


Jeffrey C Bowser
128 Auburn Rd
Pilesgrove, NJ 08098


Jeffrey C Ogan
3 Gooseneck Ct
Sicklerville, NJ 08081


Jeffrey L Lawrence
1003 N Elbow Ln
Yardley, PA 19067


Jeffrey L Workman
118 Edgar Ave
Aston, PA 19014


Jeffrey P Deritis
2365 Hieter Rd
Quakertown, PA 18951


Jeffrey R Epstein
505 E Lancaster Ave, Apt 211
Wayne, PA 19087


Jeffrey R Hasher
35 Highland Ter
Pitman, NJ 08071


Jeffrey R Small
28 Atterbury Dr
Malvern, PA 19355
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 173 of 392




Jeffrey W Johnson
147 Northview Ln
Quarryville, PA 17566


Jennifer C Gallup
1539 S Napa St
Philadelphia, PA 19146


Jennings Alberts
P.O. Box 503
Pipersville, PA 18947


Jerome Holzman
87 Hontz Rd
Shickshinny, PA 18655


Jerrell K Reed
304 Newcastle Ln
Swedesboro, NJ 08085


Jerry Young
6946 Greenhill Rd
Philadelphia, PA 19151


Jersey Infrared Consultants
P.O. Box 39
Burlington, NJ 08016


Jersey Pinelands Curling Club
5 Cloverleaf Ct
Medford, NJ 08055


Jessica E Kelly
1109 Glenwood Ct
Woodbury Heights, NJ 08097


Jessica N Ford
16 Campbell St
Clayton, NJ 08312
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 174 of 392




Jet-Pep, Inc
9481 US-278
Holly Pond, AL 35083


JH Lane Partners
126 E 56th St, Ste 1620
New York, NY 10022


JH Lane Partners Master Fund, LP
126 E 56th St, Ste 1620
New York, NY 10022


Jianhong J Zhou
1845 Hawthorne Pl
Paoli, PA 19301


Jillian E Bamford
82 Bittersweet Dr
Doylestown, PA 18901


Jimmy Chang
3155 Rawle St
Philadelphia, PA 19149


Joan M D angelo
111 Riverview Ave
Ridley Park, PA 19078


Joann P Strong
7 Beaver Ave
Pennsville, NJ 08070


Joanna Cherches
130 Cliff Rd
Port Jefferson, NY 11777


Joanne Higgins
2934 S Carlisle St
Philadelphia, PA 19145
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 175 of 392




Job Performance Systems
1240 N Pitt St, Ste 200
Alexandria, VA 22314


John A Berardy Jr
75 Pine Valley Rd
Cherry Hill, NJ 08034


John A Garrity
1353 Mccay Ave
Boothwyn, PA 19061


John A Giannini
1809 S Newkirk St
Philadelphia, PA 19145


John A Nace
3015 Valley View Way
Lansdale, PA 19446


John A Neal
56 St Jones Ave
Dover, DE 19901


John B Fernandez
5 Knoll Ct
Sewell, NJ 08080


John B Fernandez
476 Heather Dr N
Mantua, NJ 08051


John B Mcshane
105 S 12th St, Unit 402
Philadelphia, PA 19107


John B Winters
114 Meadowbrook Ln
Brookhaven, PA 19015
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 176 of 392




John Bartram Association
54th St and Lindbergh Blvd
Philadelphia, PA 19143


John Bridge Sons Inc
P.O. Box 819
Chester, PA 19016


John C Callahan
869 Derby Dr
West Chester, PA 19380


John C Callahan Jr
869 Derby Dr
West Chester, PA 19380


John C Emhe
1 Florence Ave
Collingdale, PA 19023


John C Fiorenza
3420 Garrett Rd, Apt A-17
Drexel Hill, PA 19026


John C Gaynor
2958 Banner Rd
Willow Grove, PA 19090


John C Henninger
8832 Roosevelt Blvd
Philadelphia, PA 19115


John C Sr Nolek
102 Scheivert Ave
Aston, PA 19014


John C. Ernst Co. Inc
21 Gail Ct
Sparta, NJ 07871
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 177 of 392




John Crane Inc
24929 Network Pl
Chicago, IL 60673-1249


John D Bolduc
44 Quindome Dr
New Castle, DE 19720


John D Bomhoff
11 Hidden Valley Rd
Aston, PA 19014


John D Crank
117 Pinto Dr
Sewell, NJ 08080


John D Dear
11 Eagle Dr
Mullica Hill, NJ 08062


John D Hogarth Jr
2546 Andria Ct
Atco, NJ 08004


John D Mcconville
634 Winterberry Blvd
Jackson, NJ 08527


John D Miller
21 Grand Ave
Rd 2
Berlin, NJ 08009


John D Pfluger
1218 S Alder St
Philadelphia, PA 19147


John D Pollock
111 Gypsy Ln
Kennett Square, PA 19348
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 178 of 392




John D. Pickering
306 Edgemore Rd
Secane, PA 19018


John Dallam
460 Aurania St
Philadelphia, PA 19128


John E Bernard
1416 S 12th St
Philadelphia, PA 19147


John E O malley
312 Andover Rd
Fairless Hills, PA 19030


John E Sr Higgins
21 Auriga Ln
Sewell, NJ 08080


John E Yoder
1403 Arnold Ave
Roslyn, PA 19001


John F Logue
640 N Lemon St
Media, PA 19063


John F O toole
101 Dale Ct
Manchester, NJ 08759


John F Sitler
3215 Atmore Rd
Philadelphia, PA 19154


John G Bentz
125 Wickersham Rd
East Nottingham, PA 19363
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 179 of 392




John G Bush
7618 Raven Pl
Philadelphia, PA 19153


John G Mueller
2606 Belaire Dr
Wilmington, DE 19808


John H III Lorenz
69 Oakwood Dr
Medford, NJ 08055


John Hudak
816 Ridley Creek Dr
Media, PA 19063


John J Chidester
315 Arch St, Apt 409
Philadelphia, PA 19106


John J Darrah
2559 Wellington Way
Telford, PA 18969


John J Gaspero
3607 W 13th St
Trainer, PA 19061


John J Geib
17 Heritage Valley Dr
Sewell, NJ 08080


John J Golden Jr
261 Lynn Rd
Ridley Park, PA 19078


John J Miller
1202 Malatesta Ave
Boothwyn, PA 19061
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 180 of 392




John J Sadlowski
1141 Fulling Mill Ln
Haddon Heights, NJ 08035


John Kotyk
110 Hendrickson Mill Rd
Logan Township, NJ 08085


John L Godfrey
61 Hart Ave
Hopewell, NJ 08525


John L Manganaro
16 Ashley Ct
Marlton, NJ 08053


John L Ray
216 Ryan s Run
Garnet Valley, PA 19060


John L Swann
124 W Chew Ave
Philadelphia, PA 19120


John M Hansberry
2679 Foxglove La
Phila, PA 19116


John M Kay
44 Dunstable Rd
Southampton, NJ 08088


John M Kelly
512 Ardmore Ave
Pitman, NJ 08071


John M Kluka
340 Saybrook Ln, Unit B
Wallingford, PA 19086
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 181 of 392




John M Leonardo
1505 Snowberry Dr
Williamstown, NJ 08094


John M Nini
2407 S Lambert St
Philadelphia, PA 19145


John M Pratt
2710 Island Ave
Philadelphia, PA 19153


John Mchugh
957 Bristol Pike, Apt J06
Bensalem, PA 19020


John Mcshane
11 Lockwood Ave
Old Greenwich, CT 06870


John P Connolly
418 Shubrook Ln
Aston, PA 19014


John P Gannon
83 7th St
Franklinville, NJ 08322


John P Heaney
30 Lavender Dr
Sewell, NJ 08080


John P Henry
2727 Moore St
Philadelphia, PA 19145


John P Hession
3015 4th Ave
Claymont, DE 19703
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 182 of 392




John P III Baraldi
903 Sugar Pine Dr
Bear, DE 19701


John P IV Gallagher
8030 Ditman St 45
Philadelphia, PA 19136


John P Janda
3035 Gaul St
Philadelphia, PA 19134


John P Mc Cann Jr
47 S Brighton Aveneue
Upper Darby, PA 19082-2620


John R Ellis Jr
1025 Tremont Dr
Glenolden, PA 19036


John R III Ellis
2018 Kynwyd Rd
Wilmington, DE 19810


John R Martin
222 S Columbia St
Woodbury, NJ 08096


John R Mcgrath
302 Jackson Rd
Atco, NJ 08004


John R Steinmetz
168 Thomas Jefferson Terrace
Elkton, MD 21921


John R Watson
563 School House Rd
Williamstown, NJ 08094
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 183 of 392




John Ramos
1928 Pratt St
Philadelphia, PA 19124


John Redden
233 W Wyncliffe Ave
Clifton Heights, PA 19018


John S Evans
130 Jade Dr
Wilmington, DE 19810


John Sosnowski
2 Charlton St, Apt 3c
New York, NY 10014


John W Devincentis
226 Mountain St
Philadelphia, PA 19148


John W Gaines
2305 Worth Ave
Boothwyn, PA 19061


John W Louis
426 River Dr
Westville, NJ 08093


John W Metka
2080 Riverbend Rd
Allentown, PA 18103


John W Quinn
29 Mulberry Ln
Newtown Square, PA 19073


John Wharton
2431 S Lambert St
Phila, PA 19145
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 184 of 392




John Wilson
67 Kitty Knight Dr
Churchville, PA 18966


John Zink Company
11920 E Apache
P.O. Box 212
Tulsa, OK 74116


Johnson Controls Security Solutions
Attn Dept Ch 14324
Palatine, IL 60055-4324


Johnson Gear
P.O. Box 93248
Lubbock, TX 79493


Johnson March Systems Inc
220 Railroad Dr
Ivyland, PA 18974


Johnson Matthey Pmm Us
435 Devon Park Dr, Ste 600
Wayne, PA 19087-1998


Johnson Matthey Process
Attn Robert Macleod, CEO
115 Eli Whitney Blvd
Savannah, GA 31408


Johnson Matthey Process
Attn Robert Macleod
115 Eli Whitney Blvd
Savannah, GA 31408


Johnson Matthey Process
115 Bi Whitney Blvd
Savannah, GA 31408
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 185 of 392




Jon G Bicho
319 Hannum Ave
West Chester, PA 19380


Jonathan Cruz
1144 Tabor Plz
Philadelphia, PA 19111


Jonathan E Deni
104 Williamsburg Way
Mt Laurel, NJ 08054


Jonathan E Hartsock
3500 Sudlersville Rd
Clayton, DE 19938


Jones Kinden Company
829 Lincoln Ave, Unit 15
West Chester, PA 19380


Jordan Ness
511 N Broad St, Unit 605
Philadelphia, PA 19123


Jordan Ness
656 Emerson St
Woodmere, NY 11598


Jordyn A Olsen
19 Pine Dr
Southampton, NJ 08088


Jose G Viloria
7 Juschase Ct
Voorhees, NJ 08043


Joseph A Bucknam
1113 Grinnell Rd
Wilmington, DE 19803
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 186 of 392




Joseph A Derita
201 Media Line Rd
Broomall, PA 19008


Joseph A Gazzara
1 Sofia Ct
Blackwood, NJ 08012


Joseph A Pompilii
2917 Thunderhead Rd
Roslyn, PA 19001


Joseph Aurizio
12 Greenbriar Rd
Turnersville, NJ 08012


Joseph Basquill
210 Durley Dr
Broomall, PA 19008


Joseph D Leodore
925 Clements Bridge Rd
Barrington, NJ 08007


Joseph D Mcgoldrick
918 W Park Square
Prospect Park, PA 19076


Joseph F Brooks
1305 E 11th St
Eddystone, PA 19022


Joseph F Chaga
206 E Park Rd
Havertown, PA 19083


Joseph F Hughes
32 Creamer Dr
Pittsgrove, NJ 08318
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 187 of 392




Joseph F Keenan
202 W Winona Ave
Norwood, PA 19074


Joseph G Gasper
24 Ptolemy Ct
Sewell, NJ 08080


Joseph J Connolly
418 Shubrook Ln
Aston, PA 19014


Joseph J Fisher Jr
823 6th Ave
Folsom, PA 19033


Joseph J Karas
146 Wills Ave
Pine Hill, NJ 08021


Joseph J Lichman
119 Chester Ave
Milmont Park, PA 19033


Joseph J Rydzy
20 Hawthorne Cir
P.O. Box 2
Saint Peters, PA 19470


Joseph J Santo
3218 S 13th St
Philadelphia, PA 19148


Joseph Jeker
1100 Highgate Rd
Wilmington, DE 19808


Joseph M Donovan
9 Two Penny Run
Pilesgrove, NJ 08098
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 188 of 392




Joseph M Driver
28 Juniper Ave
Somerdale, NJ 08083


Joseph M Grosse
19 E Langhorne Ave
Havertown, PA 19083


Joseph M Mckenna
137 Woodstream Rd
Boothwyn, PA 19061


Joseph M Smith
11 Glenhaven Rd
Glenolden, PA 19036


Joseph M Tabako
222 W Gloucester Pk
Barrington, NJ 08007


Joseph M Wann
375 E Malaga Rd
Williamstown, NJ 08094


Joseph Mchugh
505 Burgundy Dr
Southampton, PA 18966


Joseph N Cox
134 Longview Dr
Springfield, PA 19064


Joseph P Caponetti
12616 Knights Rd
Phila, PA 19154


Joseph P Chambers Jr
845 Cottonwood Dr
Malvern, PA 19355
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 189 of 392




Joseph P Farrell
2828 Springfield Rd
Broomall, PA 19008


Joseph P Osborne
19 Denison St
Newark, DE 19711


Joseph P Perry Jr
1803 Plum St
Boothwyn, PA 19061


Joseph P Whalen
441 Devon Dr
Exton, PA 19341


Joseph R Lavoie
444 Old State Rd
Media, PA 19063


Joseph S Cowdery Jr
3855 Blair Mill Rd, Apt 225g
Horsham, PA 19044


Joseph T Coleman
521 Mills Ln
Williamstown, NJ 08094


Joseph T Smith
226 Waverly Rd
Wilmington, DE 19803


Joseph W Masi
811 4th Ave
Croydon, PA 19021


Joseph Zajkowski
45 Wendover Rd
East Windsor, NJ 08520
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 190 of 392




Joshua D Macmillan
61 Breckenridge Dr
Sicklerville, NJ 08081


Joshua J Wiedrich
2632 E Cumberland St
Philadelphia, PA 19125


Joshua M Patton
7423 New 2nd St
Elkins Park, PA 19027


Joshua S Chilcoate
223 Scottdale Rd, Apt B203
Lansdowne, PA 19050


Joshua W Brugger
910 Oldmen s Creek Rd
Swedesboro, NJ 08085


Joy Services Inc
111 Temple Rd
Glen Mills, PA 19342


Jp Morgan Chase Bank
1 Chase Manhattan Plz
New York, NY 10005


Jp Morgan Chase Bank N.A.
Wss Global Fee Billing
P.O. Box 26040
New York, NY 10087-6040


Jp Morgan Chase Bank, N.A.
270 Park Ave
New York, NY 10017-2070


JP Morgan Ventures Energy Corporation
Attn David Samuels
383 Madison Ave, Fl 10
New York, NY 10179
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 191 of 392




Jpmorgan Chase Bank
600 Travis St
Houston, TX 77002


Jpmorgan Chase Bank N A
21591 Network Pl
Chicago, IL 60673


Jpmorgan Chase Bank, N.A. Fx
383 Madison Ave 7th Fl
New York, NY 10179


Juancarlos Caraballo
131 Crossing Way
Lindenwold, NJ 08021


Jubilee Enterprises International,
3301 S Aster Ave
Broken Arrow, OK 74012


Judith A Olsen
19 Pine Dr
Southampton, NJ 08088


Julia T Corley
201 Hopkins Rd
Mickleton, NJ 08056


Julian E Adams
7604 Pinewild Rd
Seven Valleys, PA 17360


Juliana O Telles
700 Ardmore Ave, Unit 628
Ardmore, PA 19003


Julie Conrath
235 Inverway Rd
Inverness, IL 60067
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 192 of 392




Jurva Leak Testing Inc
9404 Overlook Ct North
Champlin, MN 55315


Justifacts Credential Verifica
5250 Logan Ferry Rd
Murrysville, PA 15668


Justin A Bartkevicus
205 Addison Ave
Westmont, NJ 08108


Justin G Corley
201 Hopkins Rd
Mickleton, NJ 08056


Justin K Jawahir
10 Para Ln
Newark, DE 19702


Justin S Vargo
640 Bridgeton Pike
Mantua, NJ 08051


Justin Sekelewski
221 Wilder St
Philadelphia, PA 19147


Justin Tanks, L.L.C.
21413 Cedar Creek Ave
Georgetown, DE 19947


Justinian Foundation
1818 Market St, Ste 3402
Philadelphia, PA 19103


Justyn Harmer
121 Alverstone Rd
Clifton Heights, PA 19018
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 193 of 392




K Wagner Machine Inc
701 Chestnut St
Trainer, PA 19061


Kaley D Weinstein
1753 Terrace Dr
Maple Glen, PA 19002


Kaliph R Hicks
2721 W Sedgley Ave
Philadelphia, PA 19121


Kandasamy Vinayagam
26015 Trailcliff Ct
Katy, TX 77494


Kandasamy Vinayagam
8400 Lindbergh Blvd, Apt 402
Philadelphia, PA 19153


Kane Kuharik
8 White Rose Ln
Easton, PA 18045


Kane M Kuharik
8 White Rose Ln
Easton, PA 18045


Kano Laboratories Inc
P.O. Box 110098
Nashville, TN 37222-0098


Kappe Associates, Inc
100 Wormans Mill Ct
Frederick, MD 21701


Karen A Ferris
22 Plumtree Dr
Sewell, NJ 08080
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 194 of 392




Karen L White
810 E Daffodill Ln
Media, PA 19063


Karl N Nester
422 Richland Ave
Havertown, PA 19083


Kathleen A Mcgibney-Carfagno
901 Girard Ave
Swarthmore, PA 19081


Kathleen T Cook
301 Holly Ave
Woodbury Heights, NJ 08097


Katten Muchin Rosenman LLP
525 W Monroe St, Ste 1900
Chicago, IL 60661-3693


Kay Toon
3486 Primrose Ln
Ypsilanti, MI 48197


Kayla M Brookins
1156 Kingsway Rd, Apt 3
West Chester, PA 19382


Kayla M Wood
623 Haudie Ann Rd
Boothwyn, PA 19061


Kbc Advanced Technologies, Inc
15021 Katy Fwy, Ste 600
Houston, TX 77094


Kc Sign   Awnings
142 Conchester Hwy
Aston, PA 19014
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 195 of 392




Keen Compressed Gas Co Inc
P.O. Box 15151
Wilmington, DE 19850-5151


Keene Turbomachinery Services
5600 John Martin Rd
Baytown, TX 77521


Keith D Padgett
158 W Tomlin Sta Rd
Mickleton, NJ 08056


Keith E Holly
367 Rainey Rd
Swedesboro, NJ 08085


Keith M Conner
116 Kimberly Ct
New Providence, PA 17560


Keith M Posipanko
700 Jefferson Ave
Langhorne, PA 19047


Keith P Henry
1842 Cherry St
Upper Chichester, PA 19061


Keith R Dezii
2013 Capri Dr
Phila, PA 19145


Keith T Bailey
200 W Elm St, Ste 1302
Conshohocken, PA 19428


Keith T Mcquait
510 Silk St
Jim Thorpe, PA 18229
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 196 of 392




Kellogg Brown    Root Inc
601 Jefferson St
Houston, TX 77002


Kelly A Denton
119 Pennock Pl
Media, PA 19063


Kelly M Jeker
1100 Highgate Rd
Wilmington, DE 19808


Kelsey L Gold
2613 Christian St
Philadelphia, PA 19146


Kelvion Inc Thermal Solutions
5202 W Channel Rd
Catoosa, OK 74015


Kem Engineering Inc
4300 Long Beach Blvd, Ste 720
Long Beach, CA 90807


Kempler   Co Inc
1450 Brickell Ave
Miami, FL 33131


Kempstar LLC
4000 Ponce De Leon Blvd, Ste 830
Miami, FL 33146


Ken J Laible
241 Ballytore Ct
Yardley, PA 19067


Ken Mannka
5012 Old Oak Dr
Mckinney, TX 75071
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 197 of 392




Kenexis Corporation
3366 Riverside Dr, Ste 200
Columbus, OH 43221


Kennedy Information LLC
24 Railroad St
Keene, NH 03431-3747


Kenneth G Lilly Fasteners Inc
855 Dawson Dr
Newark, DE 19713


Kenneth S Bonsall
1101 Wynnbrook Rd
Bellefonte, DE 19809


Kenneth W Frazier Jr
69 Sparks Ave
Pennsville, NJ 08070


Kenneth W Johnson
80 Cedarwood Ct
West Deptford, NJ 08066


Kerry L Mahoney
714 Vauclain Ave
Woodlyn, PA 19094


Kevin A Carter
7900 Lindbergh Blvd, Apt 3707
Philadelphia, PA 19153


Kevin B Uff
6 Worth Hill Ln
Aston, PA 19014


Kevin C Mccullough
633 S Queen Anne Dr
Fairless Hills, PA 19030
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 198 of 392




Kevin C Staats
207 Hoffman Rd
Ridley Park, PA 19078


Kevin E Nodis
62 Andrews Ct
Upper Chichester, PA 19014


Kevin F Cooper
3280 Richard Rd
Aston, PA 19014


Kevin J Wonsetler
6 2nd Ave
West Deptford, NJ 08051


Kevin Kocsi
118 Poe Ct
North United Kingdom, PA 19454


Kevin P Pauperowicz
73 Lawrence Ave
Southampton, PA 18966


Kevin T Huntsinger
819 Elk Rd
Monroeville, NJ 08343


Keyaara M. Robinson
101 Randolph Ave
Jersey City, NJ 07305


Keystone Specialty Services
261 Apple Hill Dr
Delmont, PA 15626


Kidde Fire Fighting
180 Sheree Blvd, Ste 3900
Exton, PA 19341-0695
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 199 of 392




Kiesow Consulting
656 Mckinley Pkwy
Buffalo, NY 14220


Kimberly A Vandergrift
228 Robin Hood Ln
Aston, PA 19014


Kimberly Buhl
4928 Foster Ave
Cortland, NY 13045


Kimberly Fenker
14423 Bach Springs Ct
Cypress, TX 77429


Kimberly L Goins
100 Purnell Ave
Cinnaminson, NJ 08077


Kimberly L Walker
55 Wetzel Rd
Macungie, PA 18062


Kimberly M Schopfer
2209 Ferncroft Ave
Boothwyn, PA 19061


Kimberly N Buhl
1229 Annin St
Philadelphia, PA 19147


Kimmel Center
1500 Walnut St 17th Fl
Philadelphia, PA 19102


Kinder Morgan Liquid Terminals, LLC
Attn David Michels
P.O. Box 201607
Dept 3019
Dallas, TX 75320
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 200 of 392




Kinder Morgan Liquids
Attn Dept 3019
P.O. Box 201607
Dallas, TX 75320


Kinder Morgan Liquids Terminals, Llc
1000 Louisiana, Ste 1001
Houston, TX 77002


Kingsbury Inc
10835 Drummond Rd
Philadelphia, PA 19154


Kirby Offshore Marine Operating LLC
One Tower Center Blvd
East Brunswick, NJ 08816


Kirk Erectors, Inc
150 Capital Dr, Ste 260
Golden, CO 80401


Kirk Wise
348 Marissa Ct
Williamstown, NJ 08094


Kiros Energy Marketing Ulc
805 1st St Sw
Calgary, AB T2P 7N2
Canada


Knf Neuberger Inc
2 Black Forest Rd
Trenton, NJ 08691


Koch Shipping Pte. Ltd
260 Orchard Rd 11-01/09
The Heeren, 238855
Singapore
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 201 of 392




Koch Supply   Trading LP
P.O. Box 2302
Wichita, KS 67201


Koch-Glitsch Inc
P.O. Box 915034
Dallas, TX 75391


Kochheat Transfer Company L P
P.O. Box 915019
Dallas, TX 75391-5019


Koehler Instrument Co Inc
85 Corporate Dr
Holtsville, NY 11742-2007


Kolmar Americas,Inc
10 Middle St Penthouse
Bridgeport, CT 06604


Korterra, Inc
18946 Lake Dr E
Chanhassen, MN 55317


Kpmg
Attn Dept 0691
P.O. Box 120001
Dallas, TX 75312-0754


Kpmg Consulting Inc
1676 International Dr
Mclean, VA 22102


Kraemer Gunite, Inc
P.O. Box 305
Pitman, NJ 08071


Krohne Inc
7 Dearborn Rd
Peabody, MA 01960
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 202 of 392




Kroll Associates, Inc
1835 Market St, Ste 2950
Philadelphia, PA 19103


Krueger Engineering      Mfg.Co.
12001 Hirsch Rd
Houston, TX 77050


Kurt Brittingham
22 Angelica Dr
Avondale, PA 19311


Kyle A Blessing
7 Willet Ct
Sicklerville, NJ 08081


Kyle A Pitts
43 Adams Ave
Berlin, NJ 08009


Kyle B Eng
8842 Hargrave St
Philadelphia, PA 19152


Kyle I Hurst
237 Jefferis Rd
Downingtown, PA 19335


Kyle J Winters
114 Meadowbrook Ln
Brookhaven, PA 19015


Kyle L Gallagher
110 Apple Ave
Bellmawr, NJ 08031


Kyle M Hartman
1611 Stoney Creek Dr
Charlottesville, VA 22902
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 203 of 392




L   J Technologies
P.O. Box 92452
Chicago, IL 60675-2452


L M Service Co Inc
6809 Westfield Ave, Ste A
Pennsauken, NJ 08110


L M Service Co Inc
Attn John S Albright, President
6809 Westfield Ave
Pennsauken, NJ 08110-1527


L M Service CO Inc
Attn John S. Albright
6809 Westfield Avenue
Pennsauken, NJ 08110-1527


Lab Synergy
P.O. Box 708
Goshen, NY 10924


Laboratory Corporation Of
P.O. Box 12140
Burlington, NC 27216-2140


Laboratory Testing Inc
2331 Topaz Dr
Hatfield, PA 19440


Labvantage Solutions, Inc
265 Davidson Ave, Ste 220
Somerset, NJ 08873


Lamar M Jones
5337 Chancellor St
Philadelphia, PA 19139


Lamika E Chambers
2613 W 6th St
Chester, PA 19013
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 204 of 392




Lamons Gasket Co
P.O. Box 203061
Dallas, TX 75320-3061


Land Services Usa, Inc
1835 Market St, Ste 420
Philadelphia, PA 19103


Landauer
P.O. Box 809051
Chicago, IL 60680-9051


Langan Engineering And
P.O. Box 536261
Pittsburgh, PA 15253-5904


Lansing Ethanol Services, LLC
10975 Benson Dr, Ste 400
Overland Park, KS 66210


Larry J Grace
1006 Glen Rd
Wallingford, PA 19086


Larry W Wright
108 Southerland Dr
New Castle, DE 19720


Lashanda K Smith
7705 Seminole Ave
Melrose Park, PA 19027


Laura Tarsi
7208 Stack Rd
Macungie, PA 18062


Laurel D Shipping LLC
58 Commerce Rd
Stamford, CT 06902
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 205 of 392




Laurence V Peterson
3685 Deepwater Ln
Brookhaven, PA 19015


Lawrence E Dorsey Jr
1508 Pennsylvania Ave, Ste 3-C
Wilmington, DE 19806


Lawrence P Tracy
32 James Hayward Rd
Glen Mills, PA 19342


Lawrence Shapiro
716 Chanticleer
Cherry Hill, NJ 08003


Lawrence T Conte
1104 Flora Ln
Boothwyn, PA 19061


LCM Asset Management LLC
Attn Francois Laberenne
399 Park Ave, 22nd Fl
New York, NY 10022


Leader Business Forms Inc
221-E Bay Ave
Ocean City, NJ 08226


Leaderhip Initiatives
2437 15th St
Washington, DC 20009


Leadership Institute Inc
1150 Glenliver Dr, Ste C-35
Allentown, PA 18106


Lean Work Horses LLC
800 Springdale Rd Sw
Hartselle, AL 35640
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 206 of 392




Leap Technologies, Inc
P.O. Box 969
Carrboro, NC 27510-0969


Lee Hecht Harrison LLC
2301 Lucienway, Ste 325
Maitland, FL 32751


Lee M. Canaan
2709 Sun Meadow Dr
Flower Mound, TX 75022


Lee Transport Systems, LLC
228 Garden Rd P.O. Box 602
Elmer, NJ 08318


Lehigh Testing Laboratories
308 Basin Rd
P.O. Box 903
Newcastle, DE 19720


Lehigh University
63 University Dr
Bethlehem, PA 18015


Lem Products Inc
P.O. Box 190
Doylestown, PA 18901


Leman Instruments Sas
Archamps Technop, 69
Archamps, Rhone Alpes, 74160
France


Leo B Osterheldt
40 Winfield Cir
Sewell, NJ 08080


Leo Rushton
11 Warner Pl
Boothwyn, PA 19060
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 207 of 392




Leonard T Gallagher
1829 W Moyamensing Ave
Philadelphia, PA 19145


Leslie Parker
2132 Oakford St
Philadelphia, PA 19146


Lester G Whitehead
3073 Ct Ave
Claymont, DE 19703


Level 3
1025 Eldorado Blvd
Broomfield, CO 80021


Level 3 /Centurylink
1025 Eldorado Blvd
Broomfield, CO 80021


Levvel Software, LLC
550 S Caldwell St, Fl 17
Charlotte, NC 28202


Lewis Environmental Group
155 Railroad Plz
Royersford, PA 19468


Lewis J Korn
12638 Friar Pl
Philadelphia, PA 19154


Lewis-Goetz   Company Inc
751Hylton Rd
Pennsauken, NJ 08110


LEX-LONDON
THE AIG BUILDING
58 FENCHURCH ST
LONDON, EC3M 4AB
UNITED KINGDOM
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 208 of 392




Lhann N David
3174 St Bernard St
Malaga, NJ 08328


Liane S Distefano
208 W Roland Rd
Parkside, PA 19015


Liberty Petroleum LLC
708 Hayden Ct West
Bel Air, MD 21014


Liberty Specialty Markets
20 Fenchurch St
London Ec3M 3Aw
United Kingdom


Lifesafe Services LLC
5971 Powers Ave 108
Jacksonville, FL 32217


Lin   Associates Inc
11811 N Tatum Blvd, Ste 4080
Phoenix, AZ 85028


Lincoln C Isaac
10 Newland Ct
Newark, DE 19713


Lincoln Energy Solutions
22 S Main St
Greenville, SC 29601


Linde LLC
P.O. Box 905918
Charlotte, NC 28290


Linden Bulk Transportation Co Inc
P.O. Box 2030
Linden, NJ 07036
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 209 of 392




Lion Oil Company
7102 Commerce Way
Brentwood, TN 37027


Lionel LLC
P.O. Box 8500-3016
Philadelphia, PA 19178-3016


Liquid Measurement   Controls Inc
43 W 3rd Ave
P.O. Box 26130
Collegeville, PA 19426


Liquid Transport LLC
P.O. Box 74311
Cleveland, OH 74311


Liquidity Energy LLC
Morgan Ln, Ste 190
Plainsboro, NJ 08536


Lisa A King
503 Meadow Park Ln
Media, PA 19063


Lisa A Runyon
491 Haddon Ave
Collingswood, NJ 08108


Lisa Cole
623 E Walnut St
North United Kingdom, PA 19454


Lisa Runyon
517 Wisteria Way
Mullica Hill, NJ 08062


Lisa Stettler
949 Hessian Ave
Westville, NJ 08093
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 210 of 392




Lisega Inc
370 E Dumplin Valley Rd
Kodak, TN 37764


Llanerch Volunteer Fire Company
107 W Chester Pike
Havertown, PA 19083


Lloyd S Of London
One Lime St
London Ec3M 7Ha
United Kingdom


Lloyd s Syndicate No 1414     Slip Leader
Ascot Underwriting Ltd.
20 Fenchurch St
London Ec3M 3By
United Kingdom


Lloyd s Syndicate XLC No. 2003
20 Gracechurch St
London, Ec3V Obg
United Kingdom


Locker Heatshielding Limited
Farrell St
Warrington, WA1 2WW
United Kingdom


Lockton Companies, Llc
5847 San Felipe, Ste 320
Houston, TX 77057


Lockwood International
P.O. Box 203467
Dallas, TX 75320-3467


Lockwood Manufacturing, LLC
10060 Windfern Rd
Houston, TX 77064
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 211 of 392




Longwood Fire Company
1001 E Baltimore Pike
Kennett Square, PA 19348


Lorin L Martin
2302 Alter St
Philadelphia, PA 19146


Louis Tag Agency Ii, Ltd
1601 Packer Ave
Philadelphia, PA 19145


Louis Carreiro
440 2nd Ave
Lyndhurst, NJ 07071


Louis D Carreiro
5 Randolph Ct
Mickleton, NJ 08056


Louis Dreyfus Company Ethanol
4800 Main St
Kansas City, MO 64112-2505


Louisiana Department Of Revenue
P.O. Box 201
Baton Rouge, LA 70821-0201


Lower Colorado River Authority
P.O. Box 301142
Dallas, TX 75303-1142


Lubrication Engineers, Inc
1919 E Tulsa St
Wichita, KS 67216


Lucknow Highspire Terminals Inc
900 S Eisenhower Blvd
P.O. Box 2621
Middletown, PA 17057
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 212 of 392




Ludeca Inc
Attn Emailstub
Doral, FL 33172-2601


Ludgate Engineering Corporation
10 Vanguard Dr, Ste 90
Reading, PA 19606


Lufkin Industries LLC
P.O. Box 301199
Houston, TX 77212


Lukas V Sunkler
441 Larchwood Rd
Springfield, PA 19064


Lukoil Pan Americas,Llc
1095 Ave of the Americas
New York, NY 10036


Lydia Rodrigues
939 Meredith Ave
Elizabeth, NJ 07202


M Chemical Company Inc
825 Colorado Blvd, Ste 214
Los Angeles, CA 90041


M. Davis   Sons, Inc
19 Germay Dr
Wilmington, DE 19804


Machinery Consultants, Inc
1390 W 200 S
Salt Lake City, UT 84104


Mack Iron Works Company
124 Warren St
Sandusky, OH 44870-2817
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 213 of 392




Macquarie Bank Limited London
28 Ropemaker St
London, EC2Y 9HD
United Kingdom


Magellan International, L.P
3200 Southwest Freeway
Houston, TX 77027


Magnetrol International Inc
8576 Solution Center
Chicago, IL 60677-8005


Maher Mguidich
1603 Huddell Ave
Linwood, PA 19061


Make A Wish Philadelphia-Northern
1022 Rosemont Terrace
Pennsburg, PA 18073


Maloney Technical Products
P.O. Box 961013
Ft. Worth, TX 76161-0013


Malvern Panalytical Inc
117 Flanders Rd
Westborough, MA 01581


Man Diesel   Turbo North America
1600A Brittmoore Rd
Houston, TX 77043


Man Diesel   Turbo North America
Attn Florian Schiller
1600a Brittmoore Road
Houston, TX 77043


Management And Personnel Systems
4545 Bissonnet St, Ste 292
Bellaire, TX 77401
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 214 of 392




Management Controls Inc
15600 JFK Blvd, Ste 220
Houston, TX 77032


Manhattan College
4513 Manhattan College Pkwy
Riverdale, NY 10471


Manish J Patel
351 Carriage Dr
Mt Royal, NJ 08061


Manko Gold   Katcher LLP
401 City Ave, Ste 901
Bala Cynwyd, PA 19004


Manuel Diaz
106 Sharp St
Millville, NJ 08332


Maranatha Now Inc
445 Bunting Ave
Trenton, NJ 08611


Marathon Assest Management LP
Attn Andy Wong
One Bryank Park, 38th Fl
New York, NY 10036


Marathon Petroleum Company
539 S Main St
Findlay, OH 45840


Marblerock LLC
23919 464th Ave
Chester, SD 57016


Marc L Sneddon
104 Schoolhouse Ln
Mount Laurel, NJ 08054
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 215 of 392




Marc W Pohl
2068 Country Club Dr
Doylestown, PA 18901


Marcellus Shale Coalition
24 Summit Park Dr 2nd Fl
Pittsburgh, PA 15275


Marcus A Holly
367 Rainey Rd
Woolwich, NJ 08085


Marcus A Tippins
1937 Church Ln
Philadelphia, PA 19141


Marex Spectron
360 Madison Ave 3rd Fl
New York, NY 10017


Margaret Mary T Mccolgan
301 Holly Ave
Woodbury Heights, NJ 08097


Margaret R Dillon
213 Mifflin St
Philadelphia, PA 19148


Margaret T Ulmer
336 Lincoln Ave
Lansdowne, PA 19050


Mariann F Mccaffrey
216 S Logan Ave
Audubon, NJ 08106


Marie L Lewis
233 Prestwick Ln
New Castle, DE 19720
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 216 of 392




Mariners Advisory Committee
240 Cherry St
Philadelphia, PA 19106-1906


Marissa L O leary
1833 S 12th St
Philadelphia, PA 19148


Maritime Exchange For The Delaware
240 Cherry St
Philadelphia, PA 19106


Mark A Formosa
75 Knoll Dr
Blackwood, NJ 08012


Mark A Lewis
293 Brabson Rd
Nottingham, PA 19362


Mark A Reed
1405 Crestview Dr
Gwynedd Valley, PA 19437


Mark Cox
680 Legends Crest Dr
Franklin, TN 37069


Mark D Campbell
241 W Chelton Rd
Parkside, PA 19015


Mark E Selkow
2838 Fanshawe St
Phila, PA 19149


Mark Fellenbaum
800 Brennen Dr
Newark, DE 19713
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 217 of 392




Mark G Fleet
486 Gregory Ln
West Chester, PA 19380


Mark J Barber
36 Cedar Rd
Mickleton, NJ 08056


Mark J Kelly
408 Kennerly Rd
Springfield, PA 19064


Mark J Siemienski
32 Meadowbrook Ln
Newark, DE 19711


Mark J Smith
500 N 21st St, Apt 1019
Philadelphia, PA 19130


Mark J Sr Kelly
408 Kennerly Rd
Springfield, PA 19064


Mark J Steiner
27 Primrose Dr
Pittsgrove, NJ 08318


Mark O Sr Brandon
325 W Pine St
Audubon, NJ 08106


Mark Pasternak
2666 Lefevre St
Philadelphia, PA 19137


Mark S Suk
440 Concord Rd
Glen Mills, PA 19342
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 218 of 392




Mark Trans, Inc
4350 Haddonfield Rd, Ste 201
Pennsauken, NJ 08109


Mark W Mckissick
1886 Ewing Rd
Cochranville, PA 19330


Mark W Peters
1222 Burlington Ave
Deptford, NJ 08096


Mark W Smith
4920 Pennell Rd, Apt 302
Aston, PA 19014


Mark Westhydrocarbon Inc
22028 Network Pl
Chicago, IL 60673-1220


Markel
4521 Highwoods Pkwy
Glen Allen, VA 23068


MARKEL BERMUDA LTD
Markel House
2 Front St
Hamilton Hm 11
Bermuda


Marla Gaskill
725 Francis Dr
Williamstown, NJ 08094


Marq Steel Services LLC
1017 4th Ave
Lester, PA 19029


Marsellus D Hawkins
1315 N 61st St
Philadelphia, PA 19151
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 219 of 392




Marsh Usa Inc
P.O. Box 371237
Pittsburgh, PA 15251


Martika D Martinez
700 W Raymond St
Philadelphia, PA 19140


Martin B O connor
213 Coolidge Ave
Edgewater Park, NJ 08010


Martin C Boemer
228 Glen Gary Dr
Havertown, PA 19083


Martin E Crawford
313 W Rose Valley Rd
Wallingford, PA 19086


Martin J Brennan
301 Trenton Ave
Laurel Springs, NJ 08021


Martin J III Smith
26 Brighton Dr
Marlton, NJ 08053


Martin J IV Smith
291 Front St
Atco, NJ 08004


Martin Marine
P.O. Box 671294
Dallas, TX 75267-1294


Martin S Harper
123 W 7th St
Media, PA 19063
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 220 of 392




Martin T Muller Jr
1030 Coronet Ln
Somerdale, NJ 08083


Marva Navigation Co.Ltd
Kifisou Ave 3, 41
Athens, 12242
Greece


Mary K Eckman
1124 Monmouth Rd
Deptford, NJ 08096


Maryland Oil Fund
P.O. Box 1417
Baltimore, MD 21203-1417


Mass Transfer Ltd
123 S 17th St
Laporte, TX 77571


Massachusetts Department Of Revenue
Underground Storage Tank
P.O. Box 9563
Boston, MA 02114-9563


Master Locators Inc
675 Concord Rd
Glen Mills, PA 19342


Masterlock Canada
Case Postale 11791
Montreal, QC H3C 0C6
Canada


Matcor, Inc
101 Liberty Ln
Chalfont, PA 18914
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 221 of 392




Mateusz Dziuba
3527 Llanberis Ave
Bristol, PA 19007


Matrix Absence Management, Inc
2421 W Peoria Ave, Ste 200
Phoenix, AZ 85029-4940


Matrix Maintenance Supply
P.O. Box 1761
Mt Laurel, NJ 08054


Matrix Service Ind Cont Inc
Attn Kevin S Cavanah, CFO
5100 E Skelly Dr, Ste 100
Tulsa, OK 74135-6577


Matrix Service Ind Cont Inc
Attn Kevin S. Cavanah
5100 E. Skelly Dr., Ste. 100
Tulsa, OK 74135-6577


Matrix Service Ind Cont Inc
P.O. Box 971819
Dallas, TX 75397-1819


Matthew A Dimaio
18 Longwood Dr
Burlington, NJ 08016


Matthew A Magid
2 Warren Dr
Newark, DE 19702


Matthew B Keller
30 Dutton Farm Ln
West Grove, PA 19390


Matthew B Ripley
117 Cameron Dr
Wallingford, PA 19086
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 222 of 392




Matthew C Miller
1449 Delsea Dr
Franklinville, NJ 08322


Matthew C Morley
230 Sandringham Rd
Cherry Hill, NJ 08003


Matthew C Tankelewicz
9708 Chapel Rd
Philadelphia, PA 19115


Matthew Cunningham
303 Weathersfield Ct
Swedesboro, NJ 08085


Matthew D Ruskowski
13031 Lindsay St
Philadelphia, PA 19116


Matthew E Vincent
1516 Wharton St
Philadelphia, PA 19146


Matthew F Logan
2021 Springhouse Rd
Broomall, PA 19008


Matthew J Beatty
249 Karen Dr
Williamstown, NJ 08094


Matthew J Gregory
830 Arbor Rd
Yeadon, PA 19050


Matthew J Mccafferty
55 Sparks Ave
Pennsville, NJ 08070
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 223 of 392




Matthew J Waite
223 E Atlantic Ave
Haddon Heights, NJ 08035


Matthew M Marcinek
438 E High St
Clayton, NJ 08312


Matthew P Brady Jr
176 Governor Markham Dr
Glen Mills, PA 19342


Matthew Panetta
1608 S Juniper St
Philadelphia, PA 19148


Matthew S Thompson
24 Osage Rd
Claymont, DE 19703


Matthew T Mccormick
3661 Deepwater Ln
Brookhaven, PA 19015


Matthew T Schneider
6404 Lenox Ct
Bensalem, PA 19020


Max J Therency
417 Stiles Ave
Ridley Park, PA 19078


Max Therency
2439 Trailwood Dr
Cantonment, FL 32533


Maxpro Field Service
110 Harmon Dr
Blackwood, NJ 08012
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 224 of 392




Mayekawa Usa, Inc
19475 Gramercy Pl
Torrence, CA 90501


Mc Cormick Equipment, Inc
1633 Main St
Trappe, PA 19426


Mca Associates, Inc
8 Sound Shore Dr
Greenwich, CT 06830


Mcallister Towing Of Virginia, Inc
914A Pearl St
Norfolk, VA 23523


Mccausey Lumber Co
P.O. Box 545
Roseville, MI 48066-0545


Mcconnell Holdings Inc Dba Adamson
13101 Enon Church Rd, Ste 15
Chester, VA 23836


Mcguirewoods LLP
800 E Canal St
Richmond, VA 23219-3916


Mci Communications Services, Inc
P.O. Box 15043
Albany, NY 12212-5043


Mcjunkin Red Man Corporation
P.O. Box 204392
Dallas, TX 75320-4392


Mcmaster-Carr Supply Co
P.O. Box 7690
Chicago, IL 60680
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 225 of 392




Mcness Wallace   Nurick LLC
P.O. Box 1166
Harrisburg, PA 17108-1166


Mcp Project Management, LLC
77 Kirsten Dr
Franklinville, NJ 08322


Mechanical Dynamics   Analysis
19 British American Blvd
Latham, NY 12110


Medgate Inc
95 St Claire Ave W
Toronto, ON M4V 1N6
Canada


Medical Staff Of Crozer-Chester
One Medical Center Blvd
Upland, PA 19013-3995


Megan A Paraschak
1936 Morrell St
Philadelphia, PA 19115


Meghan J Duggan
810 Miller Ave
Jackson, NJ 08527


Melanie J Wood
709 Belgrade St
Philadelphia, PA 19125


Melinda Paabo
1329 Marlborough St
Philadelphia, PA 19125


Melissa A Bradley
400 Audubon Ave
West Deptford, NJ 08086
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 226 of 392




Melody D Wu
11 Crocus Ln
Newtown, PA 18940


Meltwater News Us Inc
Attn Department La 24140
Pasadena, CA 91185-4140


Mercer
4400 Comerica Bank Tower
1717 Main St
Dallas, TX 75201


Mercer Gasket    Shim
110 Benigno Blvd
Bellmawr, NJ 08031


Mercer Health   Benefits
P.O. Box 13793
Newark, NJ 07188-0793


Mercuria Energy Trading, Inc
20 E Greenway Plz, Ste 650
Houston, TX 77046


Merichem Company
5400 Johnson Dr 265
Mission, KS 66205-2912


Merichem Company
5455 Old Spanish Trail
Houston, TX 77023


Merichem Company
Attn Dept 655
P.O. Box 4346
Houston, TX 77210-4346
  Case 19-11626-LSS    Doc 1-1     Filed 07/21/19   Page 227 of 392




Merlin Seaways S.A.
80 Broad St, 1
Monrovia, 99999
Liberia


Merrill Communications LLC
Cm-9638
St Paul, MN 55170-9638


Merrill Lynch Commodities, Inc
20 E Greenway Plz, Ste 700
Houston, TX 77046


Merrill Lynch Commodities, Inc
20 E Greenway Plz 7th Fl
Houston, TX 77046


Merrill Lynch Commodities, Inc.
20 E Greenway Plaza, Ste 700
Houston, TX 77046


Merrill Lynch Commodities, Inc.
As Secured Party
20 E Greenway Plaza, Ste 700
Houston, TX 77046


Merrill Lynch Commodities, Inc.
As Soa Collateral Agent
20 E Greenway Plaza, Ste 700
Houston, TX 77046


Merrill Lynch Commodities, Inc-Usd
540 W Madison St 21st Flr
Chicago, IL 60661


Merrill Lynch Pierce Fenner      Smith
260 Vesey St
New York, NY 10080
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 228 of 392




Mertech Incorporated
P.O. Box 571866
Houston, TX 77257-1866


Mes-Pennsylvania
75 Remittance Dr, Ste 3135
Chicago, IL 60675


Messageops
28923 Network Pl
Chicago, IL 60673-1289


Messer LLC
P.O. Box 905918
Charlotte, NC 28290


Met One Instruments, Inc
1600 NW Washington Blvd
Grants Pass, OR 97526


Metal Goods Manufacturing Company
P.O. Box 2096
Bartlesville, OK 74005


Metal Samples Company
152 Metal Samples Rd
P.O. Box 8
Munford, AL 36268


Metco/Mistras Group, Inc
21 Sawyer St
Beaumont, TX 77702


Metrohm Usa Inc
P.O. Box 405562
Atlanta, GA 30384-5562


Metroplex Energy, Inc
3225 Cumberland Blvd, Ste 100
Atlanta, GA 30339
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 229 of 392




Mettler-Toledo, LLC
1900 Polaris Pkwy
Columbus, OH 43240


Metzgers Corporation
207 Arco Dr
Toledo, OH 43607


Mfp Strategies
100 Gateway Dr, Ste 300
Bethlemhem, PA 18017


Michael A Bambrick
28 Annapolis Dr
Erial, NJ 08081


Michael A Boyle
2936 Sandyford Rd
Philadelphia, PA 19152


Michael A Carbonara
612 Cypress Ln
Morton, PA 19070


Michael A Gioquindo
7372 Valley Ave
Phila, PA 19128


Michael A Hunsberger
254 Mullica Hill Rd
Mullica Hill, NJ 08062


Michael A Leonardo
1505 Snowberry Dr
Williamstown, NJ 08094


Michael A Matera
735 Rattling Run Rd
Mickleton, NJ 08056
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 230 of 392




Michael A Santiago
1110 Faunce St
Philadelphia, PA 19111


Michael A Terranova
204 Mackenzie Ave
Prospect Park, PA 19076


Michael Anthony
2 Westwood Dr
Mantua, NJ 08051


Michael B Coppedge
812 Ridley Creek Dr
Media, PA 19063


Michael B Kenny
12 Valley View Ln
Newtown Sq, PA 19073


Michael Boyle
6475 36th Ave NW, Apt 921
Norman, OK 73072


Michael C Cunningham
303 Weathersfield Ct
Woolwich Twp, NJ 08085


Michael C Geiss
11 Oval Turn Ln
Levittown, PA 19055


Michael Callen
503 Ash St
Glassboro, NJ 08028


Michael Cannon
7 Hazel Ct
Mickleton, NJ 08056
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 231 of 392




Michael D Gould
113 N Hobart St
Phila, PA 19139


Michael D Mayer
2228 S Clarion St
Philadelphia, PA 19148


Michael D. Mcdowell, Esq.
P.O. Box 15054
Pittsburgh, PA 15237


Michael F Beahan
306 W Montgomery Ave
North United Kingdom, PA 19454


Michael F Deflaviis
2628 Stephenson Dr
Wilmington, DE 19808


Michael F Holefelder
115 Greenbriar Pl
Aston, PA 19014


Michael F Shields
1242 Brownsville Rd
Langhorne, PA 19047


Michael F Ward
438 Hazel Ave
Folsom, PA 19033


Michael Floyd
703 Hoffnagle St
Philadelphia, PA 19111


Michael G Stacchiotti
275 S Bryn Mawr Ave, Apt E53
Bryn Mawr, PA 19010
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 232 of 392




Michael J Barycki Jr
519 Central Ave
Havertown, PA 19083


Michael J Carnevale
1429 Cranleigh Ln
Williamstown, NJ 08094


Michael J Dabkowski
85 Myrtle Ave
Mickleton, NJ 08056


Michael J Diehl
1017 7th Ave
Folsom, PA 19033


Michael J Fleming
4016 Pechin St
Philadelphia, PA 19128


Michael J Iannuzzi
1941 E Moyamensing Ave
Philadelphia, PA 19148


Michael J Kotyk
331 W Oak Ave
Wildwood, NJ 08260


Michael J Layden
4703 Anaconda Rd
Bensalem, PA 19020


Michael J Mccullough
36 Candlewood Dr
Mantua, NJ 08051


Michael J Morrow
1503 Colwell Ln
Conshohocken, PA 19428
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 233 of 392




Michael J O neill
1151 Mantua Pike
Mantua, NJ 08051


Michael J Ochmanowicz
8225 Winthrop St
Phila, PA 19136


Michael J Olsen
968 Kings Hwy, Apt P-9
West Deptford, NJ 08086


Michael J Reed
3 Winterberry Pl
Clayton, NJ 08312


Michael J Ryan
229 Drawyers Dr
Middletown, DE 19709


Michael J Timberman
956 Ave E
Parkland, PA 19047


Michael J Vollmer
514 W Cedar Ave
Oaklyn, NJ 08107


Michael K Mazza
508 Donna Cir, Apt B
Broomall, PA 19008


Michael Levy
2 Aberdeen Dr
West Nyack, NY 10994


Michael M Todd
309 Brewster Dr
Newark, DE 19711
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 234 of 392




Michael N Carter
7900 Lindbergh Blvd, Apt 3707
Philadelphia, PA 19153


Michael N Kaleck
7120 Saul St
Philadelphia, PA 19149


Michael N Mower
111 Heatherton Rd
Swedesboro, NJ 08085


Michael P Dunn
8217 Winthrop St
Philadelphia, PA 19136


Michael P Mccormick
4896 Jackson Dr
Brookhaven, PA 19015


Michael P Raskauskas
7621 Verree Rd
Philadelphia, PA 19111


Michael P. Donatucci Memorial Fund
1540 S Broad St
Philadelphia, PA 19147


Michael R Fleming
24 Castleton Ln
Moorestown, NJ 08057


Michael Rush
2960 Oklahoma Rd
Willow Grove, PA 19090


Michael S Halpin
3164 Belgreen Rd
Philadelphia, PA 19154
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 235 of 392




Michael S Solomon
324 Lenox Rd
Havertown, PA 19083


Michael S Zuccarelli
1205 Forest Grove Rd
Vineland, NJ 08360


Michael Sycz Jr
2136 Carriage Ln
Atco, NJ 08004


Michael T Dibattista
51 Barry Dr
Mantua, NJ 08051


Michael T Diemer
101 W Zane Ave
Collingswood, NJ 08108


Michael T Mullen
141 Delaware St
Lester, PA 19029


Michael T Ostrander
820 Colony Rd
Bryn Mawr, PA 19010


Michael V Mcgee
2229 Oakwood Ln
Atco, NJ 08004


Michael Wallin
4015 Sommers Ave
Drexel Hill, PA 19026


Michael Wood
508 Beechwood Dr
Kennet Square, PA 19348
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 236 of 392




Michaelali Breland
1350 Goettman St
Pittsburgh, PA 15212


Michele Peraino
7 W Buttonwood St
Wenonah, NJ 08090


Michelle E Walker
131 Crossing Way
Lindenwold, NJ 08021


Michelle H Ogden
39 Seward Ln
Aston, PA 19014


Michelle L Perrone
553 Hamilton Rd
Wenonah, NJ 08090


Micro Motion Inc
7070 Winchester Cir
Boulder, CO 80301


Microbac Laboratories, Inc
One Allegheny Sq Nova Twr 1, Ste 4
Pittsburgh, PA 15212


Microsoft Corporation
One Microsoft Way
Redmond, WA 98052


Microsoft Services
P.O. Box 844510
Dallas, TX 75284-4510


Micrsoft Licensing Gp
N Stemmons Fwy
Dallas, TX 75207
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 237 of 392




Mid Atlantic Trans Corporaton
1009 Route 40
Newfield, NJ 08344


Midgley Pneumatic Toolsinc.
2210 Weccacoe Ave
Philadelphia, PA 19148


Midwest Pump    Meter Company Inc
2000 S Broadway
St. Louis, MO 63104


Mieco Inc
East Ocean Blvd, Ste 1100
Long Beach, CA 90802-4832


Migrane Research Foundation
300 E 75th St, Ste 3K
New York, NY 10021


Miguel A Avila
1295 N Providence Rd, Apt F410r
Media, PA 19063


Millennium Brokerage Services, LLC
156 E Commodore Blvd
Jackson, NJ 08527


Millennium Int L Technologies
P.O. Box 292
Perryville, MD 21903


Miller Energy Inc
3200 S Clinton Ave
South Plainfield, NJ 07080


Mil-Ram Technology Inc
P.O. Box 45300
San Francisco, CA 94145
  Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 238 of 392




Mine Safety Appliances Co
P.O. Box 640348
Pittsburgh, PA 15264-0348


Minerva Marine Inc
141-143 Vouliagmenis Ave
Voula
Athens, 166 73
Greece


Minitab Inc
1829 Pine Hall Rd
State College, PA 16801-3008


Minton,Treharne    Davis Usa
700 Rockmead Dr, Ste 250
Kingwood, TX 77339


Mirabito Energy Products
49 Ct St, the Metrocenter
Binghamton, NY 13902


Mississippi Department Of Revenue
P.O. Box 960
Jackson, MS 39205-0960


Mistras Group Inc
195 Clarksville Rd
Princeton Junction, NJ 08550


Mistras Services
Attn Dennis Bertolotti
195 Clarksville Road
Princeton Junction, NJ 08550


Mistras Services
Attn Dennis Bertolotti, President     CEO
195 Clarksville Rd
Princeton Junction, NJ 08550
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 239 of 392




Mistras Services
P.O. Box 405694
Atlanta, GA 30384-5694


Mitchel A Rosenberg
3425 Ryan Ave
Philadelphia, PA 19136


Mitchell E West Jr
1245 S Ringgold St
Philadelphia, PA 19146


MJX Asset Management LLC
Attn Fred Taylor
12 East 49th St, 29th Fl
New York, NY 10017


Mlh Medical Staff
101 S Bryn Mawr Ave Ste
Bryn Mawr, PA 19010


Mm Lewis Consulting
1050 Larrabee Ave, Ste 104
Bellingham, WA 98225


Mnj Technologies Direct, Inc
1025 Busch Pkwy
Buffalo Grove, IL 60089


Moab Oil, Inc
20 Marshall Streey, Ste 200
South Norwalk, CT 06854


Mobile Dredging   Pumping Co
310 Bethel Rd
Chester, PA 19013-1488


Mocon Inc
7500 Mendelssohn Ave
Minneapolis, MN 55428
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 240 of 392




Modular Space Corporation
3030 Unionville Pike
Hatfield, PA 19440


Mofei Teng
111 Dryden Rd, Apt 8M
Ithaca, NY 14850


Mohawk Adirondack And Northern
1 Mill St, Ste 101
Batavia, NY 14020


Monarch Instrument
15 Columbia Dr
Amherst, NH 03031-2334


Mondre Energy, Inc
1800 Jfk Blvd, Ste 1504
Philadelphia, PA 19103


Monroe Energy LLC
4101 Post Rd
Trainer, PA 19061


Monster Worldwide Inc
P.O. Box 416803
Boston, MA 02241-6803


Moody S Investors Service
250 Greenwich St
New York, NY 10007


Moon Site Management Inc
P.O. Box 672
Chesapeake City, MD 21915


Moore Ind Intl Inc
16650 Schoenborn St
Northhills, CA 91343-6196
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 241 of 392




Moran Towing Corporation
Attn Paul R Tregurtha, CEO
50 Locust Ave
New Canaan, CT 06840


Moran Towing Corporation
Attn Paul R. Tregurtha
50 Locust Avenue
New Canaan, CT 06840


Moran Towing Corporation
50 Locust Ave
New Cannan, CT 06840


Morgan A Tyson
2011 Broomall St
Upper Chichester, PA 19061


Morgan E Bound
2611 Almond St
Philadelphia, PA 19125


Morgan Lewis   Bockius LLP
101 Park Ave
New York, NY 10178-0060


Morgan Stanley Capital Group Inc
2000 Westchester Ave
Purchase, NY 10577-2530


Morphotrust Usa
14438 Collections Center Dr
Chicago, IL 60693


Morris, Nichols, Arsht    Tunnell
1201 N Market St, 16th Fl
Wilmington, DE 19801


Morrison   Foerster LLP
555 Market St
San Francisco, CA 94105
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 242 of 392




Motion Industries Inc
P.O. Box 98412
Chicago, IL 60693


Motor Technology Inc
515 Willow Springs Ln
York, PA 17406


Mott Tank Inspection Inc
P.O. Box 394
Clarks Summit, PA 18411


Mpw Industrial Services, Inc
150 S 29th St
Newark, OH 43055


Mre Consulting, Ltd
3800 Buffalo Speedway, Ste 200
Houston, TX 77098


Mri Ntework
5171 Glenwood Ave, Ste 350
Raleigh, NC 27612


Msc Industrial Supply Co Inc
P.O. Box 953635
Saint Louis, MO 63195-3635


Mss Enterprises
1026 Abington Rd
Cherry Hill, NJ 08034


Mts Freedom Oil Company
Valley Forge Rd
Valley Forge, PA 19481


Multi-Dimensional Intergration
39 E Forrest Ave
Shrewsbury, PA 17361
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 243 of 392




Multi-Measurement Inc
1 Madison Ave, Ste 06
Warminster, PA 18974


Murex LLC
Attn Rick Bartel
5057 Keller Springs Rd
Addison, TX 75001


Murphy Oil Usa, Inc
P.O. Box 7300
El Dorado, AR 71731-7300


Murray Devine   Co.
1650 Arch St, Ste 2700
Philadelphia, PA 19103


Musicopia
2001 Market St, Ste 700
Philadelphia, PA 19103-7080


Musket Corporation
10601 N Pennsylvania Ave
Oklahoma City, OK 73120


Mya W Hoglen
20 Sims Dr
Bridgeton, NJ 08302


Myrian Shipping Company
Kifisou Ave 3, 41
Athens, 12242
Greece


Myungwook Kim
306 Allen Way
Lansdale, PA 19446


N N Supply Company, Inc
5909-17 Ditman St
Philadelphia, PA 19135
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 244 of 392




Nagle Pumps
P.O. Box 633162
Cincinnati, OH 45263-3162


Nalco Chemical Co
Attn Douglas M Baker, Jr, CEO
1601 West Diehl Rd
Naperville, IL 60563


Nalco Chemical Co
Attn Douglas M. Baker, Jr.
1601 West Diehl Road
Naperville, IL 60563


Nalco Chemical Co
P.O. Box 70716
Chicago, IL 60673-0716


Nalco Company
1222 Forest Park, Ste 100
Paulsboro, NJ 08066


Nalco Company
P.O. Box 730005
Dallas, TX 75373-0005


Nalco Water Pretreatment Solutions
2 New Rd
Aston, PA 19014


Nao Inc
P.O. Box 820503
Philadelphia, PA 19182-0503


Nasdaq Omx Corporate Solutions
401 Market St
Philadlephia, PA 19106
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 245 of 392




Nat Chartering Ltd
8 Elliott Pl, the Skypark
Glasgow, G3 8EP
United Kingdom


Natalie C Depman
306 W Brookhaven Rd
Wallingford, PA 19086


Natasha L Smith
2822 Island Ave
Philadelphia, PA 19153


Nathan J Rutkowski
216 Strawbridge Ave
Haddon Township, NJ 08108


Nathaniel L Beard
507 S Broad St
Lititz, PA 17543


National Basic Sensor
455 Veit Rd
Huntingdon Valley, PA 19006


National Board Of Boiler And
1055 Crupper Ave
Columbus, OH 43229


National Business Furniture, LLC
770 S 70th St
Milwaukee, WI 53214


National Center For Construction
13614 Progress Blvd
Alachua, FL 32615


National Drug Screening, Inc
129 W Hibiscus Blvd
Melbourne, FL 32901
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 246 of 392




National Flag   Display Co. Inc
30 E 21st St
New York, NY 10010


National Foam
P.O. Box 90373
Chicago, IL 60696-0373


National Instruments Corp
P.O. Box 202262
Dallas, TX 75320-2262


National Marrow Donor Program
3001 Broadway St NE Ste
Minneapolis, MN 55413-1753


National Oilheat Research Alliance
P.O. Box 826136
Philadelphia, PA 19182-6136


National Union Fire Ins Co
175 Water St, 18th Fl
New York, NY 10038


National Union Fire Ins Co
Of Pittsburgh Pa
175 Water St
New York, NY 10038-4969


Navex Global Inc
P.O. Box 60941
Charlotte, NC 28260-0941


Navigators Ins Co
One Penn Plaza, 32nd Fl
New York, NY 10119-0002


Neal J Moran
3 Madison Dr
Laurel Springs, NJ 08021
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 247 of 392




Near-Miss Management LLC
7 N Columbus Blvd, Unit 121
Philadelphia, PA 19106


Neenah Foundry Company
Box 729
Neenah, WI 54956-0729


Neil D Shah
311 Admirals Way
Philadelphia, PA 19146


Neptune Chemical Pump Co
24308 Network Pl
Chicago, IL 60673-1243


Nereus Shipping S.A.
Attn General Manager
Akti Miaouli 35/39, 41
Piraeus, 18536
Greece


Neste Oil Us, Inc
1800 W Loop South, Ste 1800
Houston, TX 77027


Nestle Waters Deer Park
P.O. Box 856192
Louisville, KY 40285-6192


Net Energy Inc
322 11th Ave Sw, Ste 501
Calgary, AB T2R 0C5
Canada


New Horizons
14115 Farmington Rd
Livonia, MI 48154
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 248 of 392




New Jersey Family Support Payment
P.O. Box 4880
Trenton, NJ 08650


New Leaf Biofuel
2285 Newton Ave
San Diego, CA 92113


New World Aviation, Inc
3405 Airport Rd
Allentown, PA 18109-3047


New York City Department Of
P.O. Box 5070
Kingston, NY 12402-5070


New York City Department Of Finance
P.O. Box 570
Kingston, NY 12402-5070


New York Life Insurance Company
51 Madison Ave
New York, NY 10010


New York Motor Fuels Tax
P.O. Box 15176
Albany, NY 12212-5176


New York Oil Heating Association,
183 Madison Ave, Ste 1403
New York, NY 10016


New York Sales Tax
P.O. Box 15176
Albany, NY 12212-5176


New York State Corporation Tax
P.O. Box 15181
Albany, NY 12212-5181
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 249 of 392




New York State Filing Fee
State Processing Center
P.O. Box 15150
Albany, NY 12212-5150


New York State Insurance Fund
P.O. Box 5239
New York, NY 10008-5239


New York State Partnership Return
State Processing Center
P.O. Box 4149
Binghamton, NY 13902-4149


New York State Tax Department
P.O. Box 1833
Albany, NY 12201-1833


Newark Element14
P.O. Box 94151
Palatine, IL 60094-4151


Newfield Production Company
363 N Sam Houston Pkwy, Ste 100
Houston, TX 77060


Newtown Square Fire Company
P.O. Box 453
Newtown Square, PA 19703


Nexo Solutions, LLC
25003 Pitkin Rd, Ste A-100
The Woodlands, TX 77386


Nextera Energy Power Marketing,
700 Universe Blvd
Juno Beach, FL 33408


Ngl Crude Logistics LLC
1299 Farnam St, Ste 120
Omaha, NE 68102
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 250 of 392




Ngl Energy Operating LLC
6120 S Yale Ave
Tulsa, OK 74136


NGL Energy Partners, LP
6120 S Yale Ave, Ste 805
Tulsa, OK 74136


NGL Energy Partners, LP
c/o Greenberg Traurig LLP
Attn Dennis Meloro
The Nemours Building
1007 N Orange St, Ste 1200
Wilmington, DE 19801


NGL Energy Partners, LP
c/o Greenberg Traurig LLP
Attn Iskender Catto/Ryan Wagner
Metlife Building
200 Park Ave
New York, NY 10166


Ngl Supply Company Ltd
305 201 N Front St
Sarnia, ON N7T 7T9
Canada


Nguyen C Vuong
434 W Somerville Ave
Philadelphia, PA 19120


Nhan Phandinh
529 Downing Ct
Exton, PA 19341


Niaf
1860 19th St Nw
Washington, DC 20009


Nicholas A Hess
42 Lexington Ave
Pitman, NJ 08071
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 251 of 392




Nicholas A Reiss
213 Stephen Dr
Cinnaminson, NJ 08077


Nicholas Christian
2385 Williamstown Rd
Franklinville, NJ 08322


Nicholas J Fox
406 Thatcher Rd
Springfield, PA 19064


Nicholas L Salladino
125 Gleaves Rd
Springfield, PA 19064


Nicholas L Sava
3513 Greenwood Ave
Boothwyn, PA 19061


Nicholas M Salladino
40 Ashley Ct
Glen Mills, PA 19342


Nickolas J Giampietro
2962 Cedar St
Philadelphia, PA 19134


Nirvana Navigation Limited
Andrea Syngrou Ave 354, 41
Athens, 17674
Switzerland


Nithianathan K Thaver
142 Abrahams Ln
St. Davids, PA 19087


Nithianathan K. Thaver
142 Abrahams Ln
St. Davids, PA 19087
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 252 of 392




Noble Americas Corp.
2000 Elm St
Stamford, CT 60902


Noble Thomas
15 Covered Bridge Path
Philadelphia, PA 19115


Nol-Tec Systems, Inc
425 Apollo Dr
Lino Lakes, MN 55014


Nona M Somoza
413 Wedgewood Ln
Media, PA 19063


Nooter Construction Co
Attn Bernie Wicklein
6 Neshaminy Interplex
Suite 300
Trevose, PA 19053


Nooter Construction Co
Attn Bernie Wicklein, President
6 Neshaminy Interplex, Ste 300
Trevose, PA 19053


Nooter Construction Co
6 Neshaminy Interplex, Ste 300
Trevose, PA 19053


Norfolk Southern Railway Company
P.O. Box 532797
Atlanta, GA 30353


North Dakota
Office of State Tax Commissioner
P.O. Box 5623
Bismarck, ND 58506-5623
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 253 of 392




North East Technical Sales Inc
171 Ruth Rd
Harleysville, PA 19438


North Yard Logistics L.P.
1735 Market St
Philadelphia, PA 19103


Northern Plains Rail Services
114 Main St S
P.O. Box 38
Fordville, ND 58231


Northstar Demolition And
404 N Berry St
Brea, CA 92821


Norton Engineering Consultants
112 Main Rd 2nd Fl
Montville, NJ 07045


Norton Lilly International
One St Louis Centre, Ste 5000
Mobile, AL 36602


Norton Rose Fulbright Us LLP
2200 Ross Ave, Ste 3600
Dallas, TX 75201


Novara Geosolutions
91 Longwater Cir, Ste 200
Norwell, MA 02061


Nsa Education Network
1310 Point Breeze Ave
Philadelphia, PA 19146


Nsi Neal Systems, Inc
122 Terry Dr
Newtown, PA 18940
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 254 of 392




Nustar Logistics, L.P.
19003 Ih-10 West
San Antonio, TX 78257


Nvent Thermal LLC
1665 Utica Ave S
St Louis Park, MN 55416


NYL Investors LLC
51 Madison Ave
New York, NY 10010


Nyse Market, Inc
P.O. Box 223695
Pittsburgh, PA 15251-2695


O Connell Machinery Company, Inc
175 Great Arrow Ave
Buffalo, NY 14207


Oasis Petroleum Marketing LLC
1001 Fannin, Ste 1500
Houston, TX 77002


Ob Americas LLC
5151 San Felipe, Ste 2200
Houston, TX 77056


Occasions By Galdo
1933 W Moyamensing Ave
Philadelphia, PA 19145


Occumedix
P.O. Box 197
Dresher, PA 19025


Occupational Health Centers Of
P.O. Box 488
Lombard, IL 60148-0369
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 255 of 392




Occupational Health Centers Of
P.O. Box 75410
Oklahoma City, OK 73147-0410


Occupational Health Centers Of
P.O. Box 9005
Addison, TX 75001-9005


Occupational Health Centers Of
P.O. Box 369
Lombard, IL 60148-0369


Occupational Health Centers Of
P.O. Box 18277
Baltimore, MD 21227-0277


Occupational Health Centers Of
P.O. Box 20220
Cranston, RI 02920-0942


Occupational Health Centers Of
P.O. Box 3700
Rancho Cucamonga, CA 91729-3700


Occupationalhealth Centers
P.O. Box 8750
Elkridge, MD 21075-8750


Oceanport LLC
P.O. Box 608
Claymont, DE 19703-0608


Oceco, Inc
1616 S City Rd
P.O. Box 159
Tiffin, OH 44883
  Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 256 of 392




Office Of The Attorney General
Attn Kathy Jennings
Delaware Dept of Justice
Carvel State Bldg
820 N French St
Wilmington, DE 19801


Office of the United States Trustee
Attn Richard Schepacarter
844 King Street
Suite 2207, Lockbox 35
Wilmington, DE 19801-3519


Ohio Department Of Taxation
P.O. Box 530
Columbus, OH 43216-0530


Ohmart/Vega Corporation
Location 0162
Cincinnati, OH 45264-0162


Ohmstede Ltd
895 N Main St
Beaumont, TX 77701


Oi Analytical
151 Graham Rd
College Station, TX 77845


Oil Casualty Insurance Ltd    Bermuda
3 Bermudiana Rd
Hamilton, Hm 08
Bermuda


Oil Companies International Marine
29 Queen Anne S Gate
London, SW1H 9BU
United Kingdom
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 257 of 392




Oil Price Information Service
Opis
P.O. Box 9407
Gaithersburg, MD 20898-9407


Oklahoma Tax Commission
P.O. Box 26850
Oklahoma City, OK 73126-0850


Okonite Company
P.O. Box 92548
Chicago, IL 60675


Olukorede O Efunnuga
140 S Lynn Blvd
Upper Darby, PA 19082


Oluwaseye Oyeneye
6038 Opal Crest Ln
Katy, TX 77494


Olympic Shipping  Management
Zephyrou St 8, 41
Athens, 17564
Greece


Olympus Scientific Solutions
48 Woerd Ave
Waltham, MA 02453


Omni Group Corporation
1242 Colorado St
Salem, VA 24153


Omni Management Group, Inc
5955 Desoto Ave, Ste 100
Woodland Hills, CA 91367


On-Board Engineering Corporation
50 Millstone Rd Bldg 300, Ste 1
East Windsor, NJ 08520
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 258 of 392




Open Text Inc
24685 Network Pl
Chicago, IL 60673-1246


Opportune
711 Louisiana, Ste 3100
Houston, TX 77002


Optical Scientific Inc
2-6 Metropolitan Ct
Gaithersburg, MD 20878


Oracle America, Inc
P.O. Box 203448
Dallas, TX 75320-3448


Orbital Engineering Inc
1344 5th Ave
Pittsburgh, PA 15219


Orchse Strategies, LLC
2100 M St Nw, Ste 170-357
Washington, DC 20037


Orion Ics, LLC
P.O. Box 538244
Atlanta, GA 30353-8244


Orion Instruments
2105 Oak Villa Blvd
Baton Rouge, LA 70815


Orlando Ybarra
45 Sunshine Rd
Southampton, PA 18966


Osborne J Reeve
769 Tacoma Blvd
Westville, NJ 08093
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 259 of 392




Oscar Gonzalez Jr
803 Phillips Rd
Warminster, PA 18974


Osg Bulk Ships Inc
302 Knights Run Ave, Ste 120
Tampa, FL 33602


Osg Bulk Ships Inc
Attn Susan Allan, Vp, General Counsel
Two Harbour Pl
302 Knights Run Ave, Ste 1200
Tampa, FL 33602


Osg Bulk Ships Inc
Attn Susan Allan, Vp, General Counsel
Two Harbour Pl
302 Knights Run Ave, Ste 1200
Tampa, FL 33602


Osisoft Inc
1600 Alvarado St
San Leandro, CA 94577


Owsa Rail Car Inc
100 Clifford St
P.O. Box 2941
Sarnia, ON N7T 7W2
Canada


Pa Competes
P.O. Box 1102
Harrisburg, PA 17108


Pa Dep
P.O. Box 8762
Harrisburg, PA 17105-8762


Pa Department Of Labor And
651 Boas St
Harrisburg, PA 17121-0750
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 260 of 392




Pa Department Of Revenue
11 Stanwix St
Pittsburgh, PA 15210


Pa Department Of Revenue
Attn Department 280504
Harrisburg, PA 17105


Pa Department Of Revenue
Fourth and Walnut Sts 9th Fl
Harrisburg, PA 17128-0908


Pa Department Of Revenue
P.O. Box 280433
Harrisburg, PA 17128-9646


Pa Dept Of Env Protection
P.O. Box 2833
Harrisburg, PA 17105


Pa Dept Of Labor   Industry
651 Boas St
Harrisburg, PA 17121


Pa Dept Of Labor   Industry-B
P.O. Box 68572
Harrisburg, PA 17106-8572


Pa Dept Of Labor   Industry-E
P.O. Box 68572
Harrisburg, PA 17106


Pa. Chamber Of Commerce
417 Walnut St
Harrisburg, PA 17101


Pac Industries, Inc
5341 Jaycee Ave
Harrisburg, PA 17112
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 261 of 392




Pac LP
8824 Fallbrook Dr
Houston, TX 77064


Packer Park Civic Association
3320 S 20th St
Philadelphia, PA 19145


Paetec
P.O. Box 9001013
Louisville, KY 40290-1013


Pall Trincor Corporation
25Harbor Park Dr
Port Washington, NY 11050


Pamela A Hamwright
8847 Duveen Dr
Glenside, PA 19038


Pan Am Southern
1700 Iron Horse Park
N. Billerica, MA 01862


Panalytical Inc
21332 Network Pl
Chicago, IL 60673-1213


Panelmatic Incorporated
P.O. Box 632596
Cincinnati, OH 45263


Pannier Corporation
207 Sandusky St
Pittsburgh, PA 15212-5823


Papco LLC
2 Brush Creek Blvd
Kansas City, MO 64112
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 262 of 392




Paradigm Liaison Services, LLC
222 S Ridge Rd
Wichita, KS 67209


Parkson Corporation
P.O. Box 863098
Orlando, FL 32886-3098


Partnership For Delaware Estuary
110 S Poplar St, Ste 202
Wilmington, DE 19801


Passa Marine Corp.
80 Broad St
Monrovia, 99999
Liberia


Patel Poonam
1012 Goffle Rd, Apt 3
Hawthorne, NJ 07506


Patricia A Beach
649 Cox Neck Rd
New Castle, DE 19720


Patricia A Carey
129 E Sylvan Ave
Rutledge, PA 19070


Patricia A Latham
121 Shadow Lake Dr
Shamong, NJ 08088


Patricia J Cooper
494 W Sunset Rd
Lehighton, PA 18235


Patricia K Flick
81 Spring Hill Dr
Swedesboro, NJ 08085
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 263 of 392




Patricia Lawless
205 Waterview Dr
New Castle, DE 19720


Patrick C Cunningham
303 Weathersfield Ct
Woolwich, NJ 08085


Patrick C Nwanah
212 Foster Ave
Sharon Hill, PA 19079


Patrick F Scanlon
220 Dorset Rd
Devon, PA 19333


Patrick G Shaw
1424 Fresno Rd
Wilmington, DE 19803


Patrick J Delany
118 Dillons Ln
Mullica Hill, NJ 08062


Patrick J Kelly
12 Filly Way
Sewell, NJ 08080


Patrick J Salemo
141 Foxcatcher Ln
Media, PA 19063


Patrick J Schafer
346 Front St
Atco, NJ 08004


Patrick J Short
1504 Century Ln
Chadds Ford, PA 19317
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 264 of 392




Patrick J. Kelly Drums, Inc
6226 Pidcock Creek Rd
New Hope, PA 18938


Patrick M Bitto
118 Belle Arbor Dr
Cherry Hill, NJ 08034


Patrick M Driver
25 Shady Ln Rd
Clarksboro, NJ 08020


Patrick M Felix
720 Montgomery Ave
Rockledge, PA 19046


Patrick M Riley
9 George Bellows Way
Marlton, NJ 08053


Patrick R Hansberry
9936 President St
Philadelphia, PA 19115


Patrick Stroup
2712 Clubhouse Dr
West Deptford, NJ 08066


Patrick W Verbrugghe
7512 Fowler St
Philadelphia, PA 19128


Paul D Jennings
3823 Foulk Rd
Garnet Valley, PA 19060


Paul Felker
11400 Cresap Mill Rd Se
Flintstone, MD 21530
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 265 of 392




Paul Grassi
316 Yale Ave
Broomall, PA 19008


Paul J Diggins
200 8th St
Upland, PA 19015


Paul J Kuchma
1322 Woodlawn Ave
Wilmington, DE 19806


Paul J Weaver
1207 Lakewood Dr
Wilmington, DE 19803


Paul Keglevic
5915 Grey Rock Rd
Agoura Hills, CA 91301


Paul L Duffy Jr
208 W Hunterdon Ave
Sewell, NJ 08080


Paul P Burghart
1 Valley Run Dr
Sewell, NJ 08080


Paul P Majchrzak
2100 Walnut St, Apt 11a
Philadelphia, PA 19103


Paul Palumbi
3093 Main Rd
Franklinville, NJ 08322


Paul R III Bilbrough
441 8th Ave
Lindenwold, NJ 08021
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 266 of 392




Paul R Kuhlman
3177 Summit Ln
Garnet Valley, PA 19060


Paul R Lobb
462 Linden Ave
Glenside, PA 19038


Paul Ritorto
26 Waverly Rd
Cherry Hill, NJ 08003


Paul S Frie
194 Leonard Cake Rd
Franklinville, NJ 08322


Paul Sloand
1137 Meadow Lark Way
Bethlehem, PA 18015


Paul Stahlin
14 Canady Ct
Belle Mead, NJ 08876


Paul T Kircher
1089 Eagles Nest Landing Rd
Townsend, DE 19734


Paul T Mcfadden
189 Honeywell Dr
Claymont, DE 19703


Paul T Wallin
537b GIA Cir
Clifton Heights, PA 19018


Paula J Fischer-Gressman
1029 Spruce St, Unit 309
Philadelphia, PA 19107
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 267 of 392




Pb Energy Storage Services, Inc
P.O. Box 732476
Dallas, TX 75373


Pbf Holding Company LLC
1 Sylvan Way 2nd Fl
Parsippany, NJ 07054


Pco Div Ii, Inc
5517 E Rd
Baytown, TX 77521


Pdac 1St District
2301 S 24th St
Philadelphia, PA 19145


Peaker Service Inc
8080 Kensington Ct
Brighton, MI 48116


Peccatiello Engineering, Catalytic
P.O. Box 1206
Moriary, NM 87035


Peck Madigan Jones
1300 Connecticut Ave Nw, Ste 6
Washington, DC 20036


Peco Energy
Attn General Counsel
2301 Market St
Philadelphia, PA 19103


Peco Energy
Attn Michael A. Innocenzo
P.O. Box 37629
Philadelphia, PA 19101


Peco Energy
P.O. Box 37632
Philadelphia, PA 19101-0629
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 268 of 392




Pedram Farhi
17 Mcmullan Farm Ln
West Chester, PA 19382


Peerless Mfg. Company
14651 Dallas Pkwy, Ste 500
Dallas, TX 75254


Pelagos Maritime Limited
Broad St 80, 41
Maroussi, 15125
Greece


Pelet Welding Inc
19 N 12th Ave
Coatesville, PA 19320


Penetone Corp
P.O. Box 48064
Newark, NJ 07101-4864


Penfield Tankers
65 Station St
Southport, CT 06890


Penn Fluid System Technologies
P.O. Box 82-8267
Philadelphia, PA 19182


Penn Panel    Box Company
P.O. Box 1458
Collingdale, PA 19023-8458


Penn Power Systems
8330 State Rd
Philadelphia, PA 19136


Penn Tank Lines, Inc
Attn Dept 0441
P.O. Box 120441
Dallas, TX 75312-0441
  Case 19-11626-LSS    Doc 1-1     Filed 07/21/19   Page 269 of 392




Penn-Air Hydraulics
P.O. Box 22190
York, PA 17402-0193


Pennsylvania Chamber Of Business
417 Walnut St
Harrisburg, PA 17101


Pennsylvania Chemical Industry
20 N Market Square, Ste 800
Harrisburg, PA 17101


Pennsylvania Department Of Revenue
Bureau of Individual Taxes
P.O. Box 280502
Harrisburg, PA 17128-0502


Pennsylvania Department Of Revenue
P.O. Box 280410
Harrisburg, PA 17128-0410


Pennsylvania Environmental
1315 Walnut St, Ste 532
Philadelphia, PA 19107


Pennsylvania Equipment Sales Co.
858 Old Mill Rd
Pittsburgh, PA 15238


Pennsylvania Grain Processing,
250 Technology Dr
Clearfield, PA 16830


Pennsylvania Hazardous Material
651 Boas St
Harrisburg, PA 17121


Pennsylvania One Call System Inc
P.O. Box 640407
Pittsburgh, PA 15264-0407
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 270 of 392




Pennsylvania State System Of Higher
2986 N 2nd St
Harrisburg, PA 17110


Penny L Eldridge
1707 Historical Way
Claymont, DE 19703


Penrose Elementary School
2515 S 78th St
Philadelphia, PA 19153


Pentair Filtration Solutions LLC
16622 Collections Center Dr
Chicago, IL 60693


Pentair Thermal Management LLC
Attn Dept Ch 14019
Palatine, IL 60055-4019


Peoplecore, Inc
2 Christy Dr, Ste 300
Chadds Ford, PA 19317


Pepper Hamilton LLP
3000 Two Logan Square 18th    Arch S
Philadelphia, PA 19103-2799


Percy M Dunnock
4906 Post Ct
Mt Airy, MD 21771


Perkinelmer Informatics Inc
P.O. Box 673669
Detroit, MI 48267-3669


Perkins Coie LLP
1201 3rd Ave, Ste 4900
Seattle, WA 95101
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 271 of 392




Perma Pure
1001 New Hampshire Ave
Lakewood, NJ 08701


Permasense Americas Inc
11490 Westheimer Rd, Ste 850
Houston, TX 77077


Permasense Ltd
100 Station Rd
Horsham, RH13 5UZ
United Kingdom


Perry Videx LLC
25 Hainesport Mt Laurel Rd
Haineport, NJ 08036


Pes Equity Holdings, LLC
1735 Market St
Philadelphia, PA 19103


PES Equity, LLC
c/o Energy Transfer Partners, LP
Attn General Counsel Or Legal Dept
8111 Westchester Dr
Dallas, TX 75225


Pes Inventory Company LLC
1735 Market St
Philadelphia, PA 19103


Pes Perks
3144 W Passyunk Ave
Philadelphia, PA 19145


Pesce Lab Sales, Inc
226 Birch St
Kennett Square, PA 19348
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 272 of 392




Petco Trading Uk Limited
1 Harbour Exchange Square
London, E14 9GE
United Kingdom


Peter D Everlof
2947 Dorman Ave
Broomall, PA 19008


Peter D Schwenzer
209 Hillside Cir
Lincoln University, PA 19352


Peter Denesowicz
11 High Meadow Ln
Newark, DE 19711


Peter E Falk
101 Harvey Rd
Wallingford, PA 19086


Peter J Cabrelli
800 Shavertown Rd
Garnet Valley, PA 19060


Peter K Schwarz
129 Davenport Rd
Kennett Square, PA 19348


Peter L Luig
1133 Layton Rd
Philadelphia, PA 19115


Peter Matthews
2 Dalton Pl
Sicklerville, NJ 08081


Peter Nguyen
303 Cheswold Ct
Chesterbrook, PA 19087
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 273 of 392




Peter Tobia
5 Hansen Square
Philadelphia, PA 19147


Petro-Chem Developement Co,
7666 E 61st St 400
Tulsa, OK 74133


Petrochoice Lubrication Solutions
3301 James Day Ave
Superior, WI 54880


Petroleum Analyzer Co
P.O. Box 945886
Atlanta, GA 30394-5886


Petroleum Products Corporation
P.O. Box 2621
Harrisburg, PA 17105


Petroleum Sys Services Corp
2789 Route 9
Malta, NY 12020-4357


Petroleum Traders Corporation
7120 Pointe Inverness Way
Fort Wayne, IN 46804


Petrotech Consultants, LLC
912 Brandywine Dr
Bear, DE 19701


Petrotech Intel LLC
P.O. Box 290
Morris Plains, NJ 07950


Pfl Energy
28 Vineyard Ave
Guilford, CT 06437
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 274 of 392




Pfr Engineering Systems
12070 Telegraph Rd, Ste 360
Santa Fe Springs, CA 90670


Phase Analyzer Company Ltd
11168 Hammersmith Gate
Richmond, BC V7A 5H8
Canada


Phase Technology Inc
11168 Hammersmith Gate
Richmond, BC V7A 5H8
Canada


Philadelphia 2016 Host Committee
1900 Market St
Philadelphia, PA 19103-3527


Philadelphia Area Labor -
731 S Broad St
Philadelphia, PA 19147


Philadelphia Building
4170 Woodhaven Rd
Philadelphia, PA 19154


Philadelphia Department Of Revenue
Attn Noreen Skirkie
Municipal Services Bldg, Rm 400
1401 JFK Blvd
Philadelphia, PA 19102


Philadelphia Energy Solutions
1735 Market St
Philadelphia, PA 19103


Philadelphia Gas Works
800 W Montgomery Ave, 3rd Fl
Philadelphia, PA 19122
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 275 of 392




Philadelphia Gas Works
P.O. Box 11700
Newark, NJ 07101-4700


Philadelphia Gas Works Company
800 W Montgomery Ave 3rd Flr
Philadelphia, PA 19122


Philadelphia Police Foundation
P.O. Box 4358
Philadelphia, PA 19118


Philadelphia Regional Port
3460 N Delaware Ave
Philadelphia, PA 19134


Philadelphia Row Home Inc
P.O. Box 54786
Philadelphia, PA 19148


Philadelphia-Israel Chamber Of
200 S Broad St, Ste 910
Philadelphia, PA 19102


Philaposh
3001 Walnut St 5th Fl
Philadelphia, PA 19104


Philip Atene
242 Mcclelland Ave
Bellmawr, NJ 08031


Philip C Maguire
102 Sunshine Ln
Middletown, DE 19709


Philip D Robbins
224 S Lynn Blvd
Upper Darby, PA 19082
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 276 of 392




Philip Rinaldi
1097 Westbrook Rd
Bridgewater, NJ 08807


Philip W Criswell
344 Vista Dr
Phoenixville, PA 19460


Phillips 66 Company
600 N Dairy Ashford
Houston, TX 77079


Phillips 66 Partners Holdings LLC
411 S Keeler 523 Ab
Bartlesville, OK 74003-6670


Phillips 66 Receivable Funding LLC
21064 Network Pl
Chicago, IL 60673-1210


Philly Transporation LLC
600 Brooke Rd
Glrnside, PA 19038


Phoebe D Domingo
6 Sunnyside Ct
Marlton, NJ 08053


Phoenix High Temperature Repair
P.O. Box 460662
Aurora, CO 80046


Photovolt Instruments, Inc
6323 Cambridge St
Minneapolis, MN 55416


Physio Control Inc
12100 Collections Center Dr
Chicago, IL 60693
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 277 of 392




Picado Shipping Company
Ajeltake Rd
Ajeltake Island
Majuro, MH 96960
Republic Of Marshall Islands


Picontrol Solutions LLC
3019 Surrey Trail Ln
Katy, TX 77450


Pieter E O shannessy
1229 Annin St
Philadelphia, PA 19147


Pilko   Associates Inc
P.O. Box 201581
Houston, TX 77216-1581


Pillsbury Winthrop Shaw Pittman
2300 N St Nw
Washington, DC 20037-1122


Pinnacle Ais LLC
1 Pinnacle Way
Pasadena, TX 77504-4058


Pinnacle Parts   Service Corp.
18 Hickory Ln
Bayville, NJ 08721


Pipe Line Plastics, Inc
901 Camaro Run Dr
West Chester, PA 19380-4281


Pipetools, Inc
2835 Haddonfield Rd
Pennsauken, NJ 08110


Piping Technology   Products, Inc
P.O. Box 34506
Houston, TX 77234-4506
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 278 of 392




Pira Energy Group
3 Park Ave 26Tg Fl
New York, NY 10016-5989


Pitney Bowes Inc
P.O. Box 371874
Pittsburgh, PA 15250-7874


Pitt Ohioltl
P.O. Box 643271
Pittsburgh, PA 15264-3271


Pjm Interconnection LLC
955 Jefferson Ave
Norristown, PA 19403-2497


Pk Technology, LLC
10811 E Harry
Wichita, KS 67207


Plains Marketing L P
607 8 Ave Sw, Ste 1400
Calgary, AB T2P 0A7
Canada


Plains Midstream Canada Ulc
607 Eighth Ave SW, Ste 1400
Calgary, AB T2P 0A7
Canada


Planet Depos, LLC
405 E Gude Dr
Rockville, MD 20850


Plant Service Corp
P.O. Box 306
Pitman, NJ 08071


Plantmation LLC
5 Perryville Ct
Sicklerville, NJ 08081
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 279 of 392




Platinum Scaffolding Services, Inc
14950 Heathrow Forest Pkwy
Houston, TX 77032


Platts
P.O. Box 848093
Dallas, TX 75284-8093


Plidco
P.O. Box 74309
Cleveland, OH 44194


Pml Process Technology
1601 Shale Oak Mews
Mississauga, ON L4W 2M1
Canada


Pmolink, LLC
2001 Lakeshore Dr
Mandeville, LA 70448


Pnc Capital Markets LLC
1600 Market St
Philadelphia, PA 10103


Polaris Engineering, Inc
1046 Common St
Lake Charles, LA 70601


Polaris Leadership Solutions Inc
166 Hiline Rd
Bellingham, WA 98229


Ponns   Company
218 Butcan Ave
Essington, PA 19029


Portfolio Media Inc
111 W 19th St 5th Fl
New York, NY 10011
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 280 of 392




Portraits By Kellie
70 State Rd
Media, PA 19063


Ports Of Philadelphia Maritime S
1374 P.O. Box
P.O. Box 1374
Linwood, PA 19061


Positano Coast By Aldo Lamberti
212 Walnut St 2nd Fl
Philadelphia, PA 19106


Poten   Partners Inc
885 3rd Ave
New York, NY 10022-4875


Potter S House Mission
524-25 S 52nd St
Philadelphia, PA 19143


Potts Welding    Boiler Repair
1901 Ogletown Rd
Newark, DE 19711


Potty Queen
3115 Sanatoga Rd
Pottstown, PA 19464


Power Advocate, Inc
179 Lincoln St
Boston, MA 02111


Power Parts Supply
P.O. Box 983
Charleston, WV 25342-0983


Powercon Corporation
1551 Florida Ave
P.O. Box 477
Severn, MD 21144
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 281 of 392




Powerful Shipping S.A.
34 Bermudiana Rd
Hamilton, HM11
Bermuda


Ppc Industries
3000 E Marshall Ave
Longview, TX 75601


Ppd Associates
11 High Meadow Ln
Newark, DE 19711


Ppg Architectural Finishes, Inc
11605 Vimy Ridge Rd
Alexander, AR 72002


Practising Law Institute
810 7th Ave
New York, NY 10019


Pranav H Thakar
710 Bryans Way
Warrington, PA 18976


Prasad Bhaskar Joshi
20 Newfoundland Dr
Poole, BH15 1YB
United Kingdom


Praxair Distribution, Inc
1 Steel Rd E
Morrisville, PA 19067


Praxair Services Inc
Old Ridgebury Rd
Danbury, CT 06817


Precision Filtration Products
P.O. Box 218
Pennsburg, PA 18073
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 282 of 392




Precision Flow L L C
P.O. Box 875
Clementon, NJ 08021


Premier Lab Supply
1982 SW Hayworth Ave
Port St Lucie, FL 34953


Premier Office Solutions
601 Davisville Rd
Willow Grove, PA 19090


Premiums   Specialties Inc
1931 Olney Ave, Ste 500
Cherry Hill, NJ 08003


Presidio Networked Solutions
P.O. Box 822169
Philadelphia, PA 19182-2169


Primary Flow Signal, Inc
800 Wellington Ave
Cranston, RI 02910


Princeton Group, Inc
8215 Greenway Blvd, Ste 380
Middleton, WI 53562


Print Solutions
10734 NW 53rd St
Sunrise, FL 33351


Priscilla Enterprises Inc
80 Broad Steeet
Monrovia, 99999
Liberia


Pritesh Patel
314 Crescent Dr
Bordentown, NJ 08505
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 283 of 392




Prizm Medical Resources Ltd
1528 Walnut St, Ste 1804
Philadelphia, PA 19102


Proact Services Corporation
1140 Conrad Industrial Dr
Ludington, MI 49431


Proactive Performance
560 Peoples Plz 139
Newark, DE 19702


Process Control Systems Inc
327 Lake Hazeltine Dr
Chaska, MN 55318


Processflo Inc
115Hilton St West
Easton, PA 18042


Proco Products, Inc
3477 Paysphere Cir
Chicago, IL 60674


Proconex
P.O. Box 757
Souderton, PA 18964


Progressive Business Publications
370 Technology Dr
P.O. Box 3019
Malvern, PA 19355


Progressive Fuels Limited
1865 Veterans Park Dr
Naples, FL 34109


Progressive Pipeline Management
1490 Imperial Way
West Deptford, NJ 08066
  Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 284 of 392




Progressive Software
One Righter Pkwy, Ste 280
Wilmington, DE 19803


Progressive Software Computing Inc
One Righter Pkwy, Ste 280
Wilmington, DE 19803


Project Control Services Inc
100 Mantua Blvd
Mantua, NJ 08051


Project Liberty Ship
P.O. Box 25846
Baltimore, MD 21224


Propane Education   Research
1600 Eisenhower Ln, Ste 100
Lisle, IL 60532


Propane Education And Research Council
P.O. Box 826112
Philadelphia, PA 19182-6112


Propel Fuels, Inc
1815 19th St
Sacramento, CA 95811


Pro-Quip Inc
4 Mark Rd, Unit C
Kenilworth, NJ 07033


Prospect Transportation, Inc
630 Industrial Rd
Carlstadt, NJ 07072


Protectoseal
P.O. Box 95588
Chicago, IL 60694
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 285 of 392




Protego Usa , Inc
497 Jessen Ln
Charleston, SC 29492


Providence Valdez Medical Center
911 Meals Ave
P.O. Box 550
Valdez, AK 99686-0550


Pruftechnik
7821 Bartram Ave
Philadephia, PA 19153


Psc Environmental LLC
27727 Network Pl
P.O. Box 3069
Chicago, IL 60673-1277


Psychemedics Corporation
P.O. Box 4163
Woburn, MA 01888-4163


Ptlf Process, LLC
11 Daylily Dr
Mt. Laurel, NJ 08054


Pullman Sst, Inc
127 Salem Ave
Thorofare, NJ 08086


Pump   Corrosion Technologies
P.O. Box 9555
Wilmington, DE 19809


Punjab Enterprise Inc
309 Fellowship Rd, Ste 200
Mt Laurel, NJ 08054


Purchase Power
P.O. Box 371874
Pittsburgh, PA 15250-7874
  Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 286 of 392




Pvm Futures Inc
5 Marine View Plz, Ste 305
Hoboken, NJ 07030


Pyramid LLC De
P.O. Box 2621
Harrisburg, PA 17105


Q Q Control Services Uk Ltd
9 Woodside Business Park
Suffolk, IP31 1NR
United Kingdom


Q88 LLC
1010 Washington Blvd, 9th Fl
Stamford, CT 06901


Qbe Insurance Corporation
Level 27, 8 Chifley Square
Sydney Nsw 2000
Australia


Quad656 LLC
656 E Swedesford Rd, Ste 112
Wayne, PA 19087


Qual Tech Lasb Inc
Natonal Rd, Ste 100
Exton, PA 19341


Quality Carriers Inc
102 Pickering Way
Exton, PA 19341-0200


Quality Sparks, LLC
2011 Rosemont Dr
Landenberg, PA 19350


Quality Testing Services Inc
932 E Elizabeth Ave
Linden, NJ 07036
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 287 of 392




Quality Testing Services Inc
Attn Rocco Roina
932 E Elizabeth Ave.
Linden, NJ 07036


Quality Testing Services Inc
Attn Rocco Roina, Vp
932 E Elizabeth Ave
Linden, NJ 07036


Quality Transportation
P.O. Box 3400
Mechanicsville, VA 23116


Quality Transportation Services
8235 Meadowbridge Rd
Mechanicsville, VA 23116


Qualspec, LLC
3445 Kashiwa St
Torrance, CA 90505


Quanta Technologies LLC
1 Landy Ln
Reading, OH 45215


Quantum Health, Inc
7450 Huntington Park Dr
Columbus, OH 43235


Quantum Technical Services, LLC
P.O. Box 7950
Pasadena, TX 77508


Quentin T Palmer
118 Jillians Way
New Castle, DE 19720


Quest Integrity Usa LLC
2465 Central Ave, Ste 110
Boulder, CO 80301
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 288 of 392




Quest Integrity USA Llc
Attn Stefan Papenfuss
2465 Central Avenue
Suite 110
Boulder, CO 80301


Quiktrip Corporation
4705 S 129th E Ave
Tulsa, OK 74134


Quveon, Inc
351 E Alondra Blvd Bldg B
Gardens, CA 90248


R   G Laboratories Inc
217Hobbs St, Ste 105
Tampa, FL 33619


R M Stoof   Associates Inc
P.O. Box 101624
Pittsburgh, PA 15237


R R Testing Services, Inc
Hc 1 Box 20
P.O. Box 20
Valdez, AK 99686


R V Industries Inc
584 Poplar Rd
Honey Brook, PA 19344


R.M. Stoof   Associates, Inc
8150 Perry Hwy, Ste 301
Pittsburgh, PA 15237


Rabe Enterprises LLC
8483 Gleneagle Way
Naples, FL 34120
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 289 of 392




Rachel Celiberti
118 Arbor Dr
Woolwich Township, NJ 08085


Radio Communications Service, Inc
940 Eddystone Ave
Eddystone, PA 19022


Radwell International, Inc
111 Mt Holly Bypass
Lumberton, NJ 08048


Railinc Corporation
7001 Weston Pkwy, Ste 200
Cary, NC 27513


Railroad Construction Co Of
705 Mantua Ave
Paulsboro, NJ 08066


Railroad Tools And Solutions LLC
4729 Red Bank Rd
Cincinnati, OH 45227


Rain For Rent Inc
52541 File
Los Angeles, CA 90074


Rain For Rent Inc
Attn John Lake
3404 State Road
Bakersfield, CA 93308


Rain For Rent Inc
Attn John Lake, CEO
3404 State Rd
Bakersfield, CA 93308


Ralph G Fenner
1961 Beyer Ave
Philadelphia, PA 19115
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 290 of 392




Ram Industrial Services, LLC
2850 Appleton St, Ste D
Camp Hill, PA 17011


Ramco Manufacturing Co Inc
365 Carnegie Ave
Kenilworth, NJ 07033


Randon W Sanders
1019 Swallow Tail Ln
Breinigsville, PA 18031


Randstad Professioinals
P.O. Box 742689
Atlanta, GA 30374


Randy J Lovenduski
45 Mecouch Dr
Glassboro, NJ 08028


Randy K. Overbey Consulting, LLC
131 Netherlands Dr
Middletown, DE 19709


Rankin Automation Company, LLC
888 Sussex Blvd
Broomal, PA 19008


Ransome Rental Company LP
P.O. Box 828735
Philadelphia, PA 19182-8735


Rapid Rollers Offset Printing
232 Creekside Dr
Brookhaven, PA 19015


Rasheem A Hughes
837 Cornstalk Dr
New Castle, DE 19720
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 291 of 392




Ray Angelini Inc
P.O. Box 432
Sewell, NJ 08080


Raymond A Moffa
2643 Dudley St
Phila, PA 19145


Raymond Adams
3709 Falls Cir
Philadelphia, PA 19129


Raymond D Matticola
5331 Brittany Dr
Clifton Heights, PA 19018


Raymond Lavoie
444 Old State Rd
Media, PA 19063


Raymond R Holland Jr
7166 Green Abbey Way
Spring Hill, FL 34606


Raymond W Schaffer Jr
8 Wren Dr
Holland, PA 18966


Rbf Port Neches LLC
4601 Washington Ave, Ste 260
Houston, TX 77007


Rbmm
7007 Twin Hills, Ste 200
Dallas, TX 75231-5184


Rebecca O Leary Art Advisory
834 N 25th St
Philadelphia, PA 19130
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 292 of 392




Red Valve Company, Inc
P.O. Box 548
Carnegie, PA 15106


Redguard, LLC
Attn Dept 30730
P.O. Box 790126
St. Louis, MO 63179-0126


Reed E Frazier
578 Muhlenberg Ave
Wenonah, NJ 08090


Reed Smith
P.O. Box 360110
Pittsburgh, PA 15251


Refinery Supply Company
1104 N 105th E Ave
Tulsa, OK 74116


Refining Advantage Ny Inc
347 Main St
Northport, NY 11768


Refining Optimization   Petro
8300 Greensboro Dr, Ste L1-61
Tysons Corner, VA 22102


Refinitiv Us LLC
P.O. Box 415983
Boston, MA 02241


Reg Marketing   Logistics Group,Llc
416 S Bell Ave
P.O. Box 888
Ames, IA 50010-0888


Regina M Vicario
12638 Friar Pl
Phila, PA 19154
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 293 of 392




Reginald D Strickland
129 Primos Ave
Folcroft, PA 19032


Reginald H Harris
12 Wellspring Dr
Bear, DE 19701


Reginald S Martin
314 E 24th St, Apt M9
Chester, PA 19013


Reginald T Seamon
602 Maine Ave
Aldan, PA 19018


Reinauer Transporation Co
1983 Richmond Terrace
Staten Island, NY 10302-1299


Relay   Power Systems
17 Colwell Ln
Conshohocken, PA 19428


Reliability Direct, Inc
900 W Main St
Ephrata, PA 17522


Reliance Standard Life
P.O. Box 3124
Southeastern, PA 19398-3124


Relocation Project Manager Inc
1951 Old Cuthbert Rd, Ste 408
Cherryhill, NJ 08034


Rentech Boiler Systems, Inc
5025A E Business 20
Abilene, TX 79601
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 294 of 392




Repair Technology
P.O. Box 456
Berlin, NJ 08009-0456


Repco Inc
6 Eves Dr
Marlton, NJ 08053


Repcon, Inc
7501 Up River Rd
P.O. Box 9316
Corpus Christi, TX 78469


Republic First Bank
DBA Republic Bank
Two Liberty Place
50 S 16th St, Ste 2400
Philadelphia, PA 19103


Republic Services, Inc
P.O. Box 9001099
Louisville, KY 40290


Republic Services, Inc
18500 N Allied Way
Phoenix, AZ 85054


Republic Services, Inc
Attn Donald Slager, CEO
18500 N Allied Way
Phoenix, AZ 85054-6164


Republic Services, Inc.
Attn Donald Slager
18500 N Allied Way
Phoenix, AZ 85054-6164


Rescar Companies
2882 Paysphere Cir
Chicago, IL 60674
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 295 of 392




Res-Kem/General Water
P.O. Box 415975
Boston, MA 02241-5975


Respirex N A Inc
20527 Marilyn Ln
Spring, TX 77388


Restek Corporation
110 Benner Cir
Bellefonte, PA 16823


Rfaa
2001 Market St, Ste 2500
Philadelphia, PA 19103


Rfg Survey Association
11350 Randomhills Rd, Ste 800
Fairfax, VA 22030


Rg Group
P.O. Box 62744
Baltimore, MD 21264


Ricardo Bowman
227 E Durard St
Philadelphia, PA 19119


Rich Energy Incorporated
P.O. Box 711747
Cincinnati, OH 45271-1747


Richard B Gudz
1204 Wakeling St
Philadelphia, PA 19124


Richard C Godfrey
26 Sunflower Cir
Burlington Township, NJ 08016
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 296 of 392




Richard E Donnelly Jr
3014 S 17th St
Philadelphia, PA 19145


Richard E Dunbar
365 Lewis Rd
Springfield, PA 19064


Richard F Gies
514 Quigley Ave
Willow Grove, PA 19090


Richard G Giaconia
93 Hartford Rd
Sewell, NJ 08080


Richard G Reed
625 Maddock St
Crum Lynne, PA 19022


Richard J Goracy
3733 Steven James Dr
Garnet Valley, PA 19060


Richard J Small
816 Crum Creek Rd
Springfield, PA 19064


Richard L Francis
3511 Dows Rd
Philadelphia, PA 19154


Richard T Butler Jr
428 Highland Terrace
Holmes, PA 19043


Richard T Latham
121 Shadow Lake Dr
Shamong, NJ 08088
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 297 of 392




Richard V Gorman
478 Barker Rd
Springfield, PA 19064


Richards Layton   Finger
920 N King St
Wilmington, DE 19801


Rickey Small
3 Ruddy Duck Ct
Middletown, DE 19709


Ricky H Patel
2930 Chestnut St, Apt 2213-C
Philadelphia, PA 19104


Riephoff Saw Mill Inc
763 Route 524
Allentown, NJ 08501


Rigging Institute, LLC
205 Bridgewater Rd
P.O. Box 2423
Aston, PA 19014


Riggins Inc
P.O. Box 150
Millville, NJ 08332


Riggs Distler   Company
4 Esterbrook Ln
Cherry Hill, NJ 08003-4002


Riggs Distler   Company
Attn Stephen M. Zemaitatis, Jr.
4 Esterbrook Lane
Cherry Hill, NJ 08003
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 298 of 392




Riggs Distler   Company
Attn Stephen M Zemaitatis Jr, President
4 Esterbrook Ln
Cherry Hill, NJ 08003


Rightship Pty Ltd
500 Collins St
Melbourne, 3000
Australia


Ril Usa, Inc
2000 W Sam Houston Pkwy South
Houston, TX 77042


Rittenhouse Consulting Group
200 S Broad St, Ste 430
Philadelphia, PA 19102


Rittenhouse Imaging Center LP
P.O. Box 827275
Philadelphia, PA 19182-7275


Rjm Sales Inc
12H Worlds Fair Dr
Somerset, NJ 08873


Rms Engineering Inc
5959 W Loop S 625
Bellaire, TX 77401


Road Ranger, LLC
P.O. Box 4745
Rockford, IL 61110-4745


Robert A Forte Jr
57 Rampart East
Media, PA 19063


Robert A Grange
39 Mailly Dr
Townsend, DE 19734
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 299 of 392




Robert A Karpovich
136 Delaware St
Lester, PA 19029


Robert A Rosanova
626 Park Terrace
Philadelphia, PA 19128


Robert A Runkle
8911 Lewin Pl
Philadelphia, PA 19136


Robert Brown Associates Inc
6-C Mount Pleasant Rd
Aston, PA 19014


Robert C Rodgers
231 Leon Ave
Norwood, PA 19074


Robert C Stewart   Associates Inc
116 Capps Ct
Wilmington, NC 28409


Robert C Sumner
419 Windsor Rd
Mullica Hill, NJ 08062


Robert C Woodward
1131 Coates St
Sharon Hill, PA 19079


Robert D Carrel
5 Yew Rd
Newark, DE 19702


Robert D Finn
108 Cinnaminson Ave
Palmyra, NJ 08065
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 300 of 392




Robert F Monzo
317 Bryn Mawr Dr
Williamstown, NJ 08094


Robert F Stranahan
8 Spillway Dr
P.O. Box 402
Alloway, NJ 08001


Robert Half Legal
P.O. Box 743295
Los Angeles, CA 90074-3295


Robert J Clancy
1120 Muhlenberg Ave
Swarthmore, PA 19081


Robert J Fitzmyer Co Inc
315 E 7th Ave
P.O. Box 272
Conshohocken, PA 19428


Robert J Foster
23 Edison Rd
Cherry Hill, NJ 08034


Robert J III Denning
7 Whitetail Dr
Chadds Ford, PA 19317


Robert J Leonard
162 W Baltimore Ave
Lansdowne, PA 19050


Robert J Levins
236 Whitemarsh Dr
Sewell, NJ 08080


Robert J Lonergan Jr
3815 Plumstead Ave
Drexel Hill, PA 19026
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 301 of 392




Robert J Russell
2368 Randolph St
Huntington Valley, PA 19006


Robert J Sr Brown
79 Cottage Gate Cir
Sewell, NJ 08080


Robert J Tucker Jr
6961 Fowler St
Philadelphia, PA 19128


Robert J Underwood
456 Herman Dr
Franklinville, NJ 08322


Robert L Clanet
200 E Cedar St
Wenonah, NJ 08090


Robert L Davis Jr
1506 W River Dr
Pennsauken, NJ 08110


Robert L Jones
259 Krams Ave
Philadelphia, PA 19128


Robert L Jones Jr
8148 High School Rd
Elkins Park, PA 19027


Robert M Campbell
228 E Ridge Rd
Linwood, PA 19061


Robert M Patterson
67 Russett Ln
Levittown, PA 19055
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 302 of 392




Robert Owens
5795 Mayfly Dr
Wilson, WY 83014


Robert P Haymaker
1317 Detweiler Ave
Hellertown, PA 18055


Robert P Pearson
125 W Gravers Ln
Philadelphia, PA 19118


Robert R Geisheimer
802 Crystle Rd
Aston, PA 19014


Robert Sobczak
643 Marino Ave
Blackwood, NJ 08012


Robert Stewart
116 Capps Ct
Wilmington, NC 28409


Robert T Carney
35 Longwood Dr
Sicklerville, NJ 08081


Robert Trent Jones Golf Club
One Turtle Point Dr
Gainsville, VA 20155


Robert W Glore
9226 Annapolis Rd
Philadelphia, PA 19114


Robin A Henderson
2430 W Firth St
Philadelphia, PA 19132
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 303 of 392




Robin L Bird
1210 Washington Ave
Franklinville, NJ 08322


Robinson Fans, Inc
400 Robinson Dr
Zelienpole, PA 16063


Roger G Pearson
2975 Clayton Delaney Rd
Clayton, DE 19938


Rohrback Cosasco Systems Inc
11841 E Smith Ave
Sante Fe Springs, CA 90670


Roland S O neal
125 King Ave
Deptford, NJ 08097


Rolympus Us Commodities Group,Llc
2200 Atlantic St, Ste 800
Stamford, CT 06902


Roman Catholic High School
301 N Broad St
Philadephia, PA 19107


Romario Jackson
56 S Munn Ave 2A
East Orange, NJ 07018


Romario O Jackson
56 S Munn Ave, Apt 2a
East Orange, NJ 07018


Ronald C Marley
228 Harrison Rd
Brookhaven, PA 19015
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 304 of 392




Ronald D Wittman
114 Woodland Ave
Medford, NJ 08055


Ronald L Sr Butler
235 High St
Mullica Hill, NJ 08062


Ronald M Boesenhofer Jr
9218 Leon St
Philadelphia, PA 19114


Ronald M Fisher
406 Chestnut St
Ridley Park, PA 19078


Ronald Opperman
3 College Cir
Stratford, NJ 08084


Ronald S Bertino
745 Castlewood Rd
Glenside, PA 19038


Ronald Stanley
13 Colby Ave
Claymont, DE 19703


Ronald W Fluehr
302 Hookers Creamery Rd
Oxford, PA 19363


Ronda V Hoglen
20 Sims Dr
Bridgeton, NJ 08302


Ronnie Stratton
138 Reybold Dr
P.O. Box 758
Delaware City, DE 19706
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 305 of 392




Rosalie A Lagrotta
960 Royal Ave
Franklinville, NJ 08322


Roseanne M Rafferty
123 E 4th St
Media, PA 19063


Rosemont Tank Gauging N.A.
P.O. Box 730018
Dallas, TX 75373-0018


Rosemount Analytical Inc
P.O. Box 730156
Dallas, TX 75373


Rosemount Analytical Inc
P.O. Box 905330
Charlotte, NC 28290-5330


Rosemount Analytical Inc-Pad
6565P Davis Industrial Pkwy
Solon, OH 44139


Rosemount Analytical Inc-Unilo
2400 Barranca Pkwy
Irvine, CA 92606


Rosemount Inc
8200 Market Blvd
Chanhassen, MN 55317


Rosemount/Uniloc
P.O. Box 905
Charlotte, NC 28290


Ross Environmental Services
P.O. Box 116
Elyria, OH 44036-0116
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 306 of 392




Ross J Godman
52 Montgomery Ave
Lansdale, PA 19446


Rotating Machinery Services
2760 Baglyos Cir
Bethlehem, PA 18020


Rotor Bearing Technology
1041 W Bridge St Stef-16
Phoenixville, PA 19460


Roy W Gentry
34 N New Rd
Middletown, DE 19709


Royal Electric Supply Company
3233 W Hunting Park Ave
Philadelphia, PA 19132


Rpt Services Inc
218 Corporate Dr
Elizabethtown, KY 42701


Rr Donnelley
P.O. Box 538602
Atlanta, GA 30353-8602


Rsm Us LLP
751 Arbor Way, Ste 200
Blue Bell, PA 19422


Rudco Products, Inc
114 E Oak Rd
P.O. Box 705
Vineland, NJ 08360


Ruhrpumpen Inc
P.O. Box 732286
Dallas, TX 75373
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 307 of 392




Rumsey Electric Company
P.O. Box 824429
Philadelphia, PA 19182-4429


Russel J Dicello
54 W Euclid Ave
Haddonfield, NJ 08033


Rust Consulting, Inc
625 Marquette Ave, Ste 900
Minneapolis, MN 55402


Rwholland Inc
P.O. Box 472336
Tulsa, OK 74147-2336


Ryan Equipment Sales Co.
P.O. Box 3232
Easton, PA 18043


Ryan T Goessler
1534 Muhlenburg Dr
Bluebell, PA 19422


Ryan T O callaghan
2960 Wakefield Dr
Holmes, PA 19043


Ryan T Perkins
2454 Perot St
Philadelphia, PA 19130


S J Transportation Co Inc
1176 Us-40
Woodstown, NJ 08098


S J Transportation Co Inc
P.O. Box 169
Woodstown, NJ 08098
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 308 of 392




S.T. Hudson Engineers Inc
900 Dudley Ave
Cherry Hill, NJ 08002


Sa Genatt LLC
3333 New Hyde Park Rd, Ste 409
New Hyde Park, NY 11042


Saba Software Inc
2400 Bridge Pkwy
Redwood City, CA 94065


Saferack Construction Services
829 Front St, Ste D
Georgetown, SC 29440


Saferack LLC
730 Electric Dr
P.O. Box 168
Sumter, SC 29153


Safety-Kleen Systems, Inc
P.O. Box 382066
Pittsburgh, PA 15250-8066


Sage Atc Environmental Consulting
4611 Bee Caves Rd, Ste 100
Austin, TX 78746


Sage Environmental Consulting, L.P.
4611 Bee Caves Rd, Ste 100
Austin, TX 78746


Sage Refined Products, Ltd
1885 St James Pl, Ste 1100
Houston, TX 77056


Salmon   Associates Inc
626Highlandia Dr
Baton Rouge, LA 70810
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 309 of 392




Salvatore T Diberardo
2932 Hillside Rd
Broomall, PA 19008


Sam Carbis Services, LLC
P.O. Box 6649
Florence, SC 25902


Samira Ouraga
141 Lexington Ave
Jersey City, NJ 07304


Samoy S Scott
6539 Linmore Ave
Philadelphia, PA 19142


Sampheas Mak
489 Fort Hill Cir
Fort Washington, PA 19034


Samuel Abu
16 Colgate Dr
Newark, NJ 07103


Samuel Coraluzzo Co Inc
1713 N Main Rd
Vineland, NJ 08360


Samuel D Crossman
254 Smithbridge Rd
Glen Mills, PA 19342


Samuel Johnson
555 Marshall St
Duluth, MN 55803


Samuel Oxner
2856 Galloway Ave
Roslyn, PA 19001
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 310 of 392




Samuel R Engel
3235 Powelton Ave
Philadelphia, PA 19104


Santino S Dragon Drawings
320 Wolf St
Philadelphia, PA 19148


Sar Automotive Equipment
111 Gloucester Pike
Barrington, NJ 08007


Sarah Korykora
5 Cedar Ln
Lornwall, NY 12578


Sarika Jain
76 Haddon Ct
Pennington, NJ 08534


Saturday Golf League
3144 Passyunk Aveneue
Philadelphia, PA 19145


Savage Services Corp
P.O. Box 57908
Salt Lake City, UT 84157-0908


Saybolt LP
6316 Winfern, Rm 211
Houston, TX 77040


Scales Industrial Technologies
110 Voice Rd
Carle Pl, NY 11514


Scales Industrial Technologies
185 Lackawanna Ave
Woodland Park, NJ 07424
  Case 19-11626-LSS       Doc 1-1    Filed 07/21/19   Page 311 of 392




Scantron Robotics Usa, Inc
2712 Frank Rd
Houston, TX 77032


Scb Brokers LLC
425 Carr 693, Ste 1
Dorado, PR 00646-4817


Scheck Mechanical Corporation
Attn Randy Peach, President         CEO
One East Oak Hill Dr, Ste 100
Westmont, IL 60559


Scheck Mechanical Corporation
One E Oak Hill Dr
Westmont, IL 60559


Scheck Mechanical Corporation
Attn Randy Peach
One East Oak Hill Drive
Suite 100
Westmont, IL 60559


Scheie Eye Institute
3535 Market St, Ste 750
Philadelphia, PA 19104


Schenck Trebel
1846 Reliable Pkwy
Chicago, IL 60686-0018


Schneider Electric Systems Usa
14526 Collections Center Dr
Chicago, IL 60693


Schneider National Inc
2567 Paysphere Cir
Chicago, IL 60674
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 312 of 392




Scholarship America, Inc
P.O. Box 240
Saint Peter, MN 56082


School District Of Philadelphia
440 N Broad St
Philadelphia, PA 19130


Schultz Shipping A/S
Vestre Havneplads 2
Kalundborg, 4400
Denmark


Schutte   Koerting
P.O. Box 781163
Philadelphia, PA 19178-1163


Schuylkill River Development Corp
2929 Arch St 13th Fl
Philadelphia, PA 19104


Schweitzer Engineering Laboratories
2350 NE Hopkins Ct
Pullman, WA 99163


Scientific Equipment Company
15 Kent Rd
Aston, PA 19014


Sci-Lab Inc
7 E Lacey Rd
Forked River, NJ 08731


Scorpio Commercial Management
Trust Comp Complex Ajettake Rd
Majuro, 96960
Marshall Islands


Scot T Lloyd
898 Taylor Dr
Folcroft, PA 19032
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 313 of 392




Scott A Seiger
2240 Westminster Dr
Emmaus, PA 18049


Scott E Buchheit
400 Elm Ave
Haddonfield, NJ 08033


Scott L Stevens
5501 E Calle Camelia
Phoenix, AZ 85018-4511


Scott M Wolff
144 Rambling Rd
Lumberton, NJ 08048


Scott Mechanical Inc
P.O. Box 1036
Huntington Valley, PA 19006


Scott R Armstrong
103 Morgan Rd
Aston, PA 19014


Scott R Ball
33 E Holly Ave
Sewell, NJ 08080


Scott R Braynen
58 Kirk Rd
Garnet Valley, PA 19060


Scott W Boesenhofer
12 Penn Oak Ln
Oxford, PA 19363


Scott W Davidson
2140 S Black Horse Pike
Williamstown, NJ 08094
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 314 of 392




Scp Science
P.O. Box 3221
Champlain, NY 12919


Scs Commodities Corp.
480 Washington Blvd
Jersey City, NJ 07310


Scs Otc Corporation
480 Washington Blvd
Jersey City, NJ 07310


Sd Myers LLC
180 S Ave
Tallmadge, OH 44278


Seafeatures Navigation S.A.
80 Broad St, 1
Monrovia, 99999
Liberia


Sealtec
520 Fellowship Rd, Ste B 203
Mt. Laurel, NJ 08054


Sean H Lynch
387 Lemonte St
Philadelphia, PA 19128


Sean J Hacker
4 Springfield Cir
Sewell, NJ 08080


Sean J Mcandrew
120 Hopkins Ave
Haddonfield, NJ 08033


Sean J Rullo
1625 Woodland Dr
Williamstown, NJ 08094
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 315 of 392




Sean Lynch
231 E 5th St
Bethlehem, PA 18015


Sean P Hagan
159 Bishop Dr
Aston, PA 19014


Sean P Kelly
301 Red Maple Ave
Wilmington, DE 19809


Sean P Lyons
7 Williams Way
Ocean View, NJ 08230


Sean R Duggan
810 Miller Ave
Jackson, NJ 08527


Sean R Joyce
402 Highgrove Ln
Aston, PA 19014


Sean T Mcelhinney
14 Weathervane Rd
Aston, PA 19014


Seaport
175 Highland Ave, Ste 405
Needham, MA 02494


Seavalue Shipping S.A.
80 Broad St, 1
Monrovia, 99999
Liberia
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 316 of 392




Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 898
Dover, DE 19903


Secretary Of The Treasury
820 Silver Lake Blvd, Ste 100
Dover, DE 19904


SECURITIES   EXCHANGE COMMISSION
ATTN ANDREW CALAMARI, REG DIR
New York Regional Office
200 Vesey St, Ste 400
New York, NY 10281


Securities   Exchange Commission
Secretary of the Treasury
100 F St Ne
Washington, DC 20549


Securities And Exchange Commission
P.O. Box 979081
St. Louis, MO 63197-9000


Senators Baseball
3200 Penrose Ferry Rd
Philadelphia, PA 19145


Senior Flexonics Pathway
P.O. Box 71311
Chicago, IL 60694-1311


Sensational Services S.A.
80 Broad St, 1
Monrovia, 99999
Liberia


Sensor Networks, Inc
171 Technology Dr, Ste 500
Boalsburg, PA 16827
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 317 of 392




Sentinel Integrity Solutions
6606 Miller Rd 2
Houston, TX 77049


Sentro Technologies Usa, LLC
6725 Fairmont Pkwy, Ste 1120
Pasadena, TX 77505


Sentry Equipment Corp
P.O. Box 8441
Carol Stream, IL 60197-8441


Sequential Pacific Biodiesel LLC
3333 NW 35th Ave Bldg C
Portland, OR 97210


Serengeti Asset Management
632 Broadway
New York, NY 10012


Sergey Kobchenko
2900 Brighton St
Philadelphia, PA 19149


Service Painting Inc
P.O. Box 433
Marcushook, PA 19061


Sgs Cameroun S.A.
1084 Bd Du General Lecierc
Douala, NY 13144


Sgs Canada Inc
Attn Dept 5, Station A
P.O. Box 4580
Toronto, ON M5W 4W2
Canada
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 318 of 392




Sgs Do Brasil Ltda
Av Rio Branco 31-20
Rio De Janeiro, 20090-003
Brazil


Sgs Inspection Services Ltd Gabon
Bp 570 Port Gentil
Philadelphia, PA 19103


Sgs Inspection Services Nigeria
7B Etim Inyang Crescent
Lagos, NY 80048


Sgs Norge As
Nordic House Litlas 18,     3
Mongstad, 5954
Norway


Sgs North America Inc
Attn Frankie Ng, CEO
201 Route 17 North
Rutherford, NJ 07070


Sgs North America Inc
P.O. Box 2502
Carol Stream, IL 60132


Sgs Qualitest Algerie S.P.A
Rue Belle Vue, Section 49, 1
Alger, 99999
Algeria


Sgs Servicos Angola, Sa
94 Ave Da Liberdade
Luanda
Angola


Sgs Supervise Gozefme Etud
Istanbul Plz 95, 34
Istanbul, 34209
Turkey
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 319 of 392




Sgs United Kingdom Ltd
Inward Way Rossmore Business Park
Ellesmere Port, CH65 3EN
United Kingdom


Shaina N Marsden
1505 S Hollywood St
Philadelphia, PA 19146


Shane D Knick
2206 Kingsridge Dr
Wilmington, DE 19810


Shannon E Miles
33-10 Revere Rd
Drexel Hill, PA 19026


Sharefood Inc
2901 W Hunting Park Ave
Phildelphia, PA 19129


Sharon C Connor
315 Love Ln
Norwood, PA 19074


Sharon M Calkins
44 Regulus Dr
Turnersville, NJ 08012


Sharon M Moran
435 E Hinckley Ave
Ridley Park, PA 19078


Sharon Regional Health System
P.O. Box 74008005
Chicago, IL 60674-8005


Shaun J Fisher
823 6th Ave
Folsom, PA 19033
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 320 of 392




Shawn A Spain
136 Ramblewood Rd
Moorestown, NJ 08057


Shawn D O neill
621 Evans Rd
Springfield, PA 19064


Shawn M Maffei
59 N Pennell Rd
Media, PA 19063


Shawn M Tolomeo
1341 W Porter St
Philadelphia, PA 19148


Shawn P Hamer
617 Stockton Dr
Williamstown, NJ 08094


Sheetz, Inc
5700 6th Ave
Altoona, PA 16602


Shelby Jones Co Inc
P.O. Box 508
Havertown, PA 19083


Shelby Mechanical Inc
1009 Broad St
Cinnaminson, NJ 08077


Shell Trading Us Company
1000 Main St Level 12
Houston, TX 77002


Shell Trading Us Company
Attn Bruce Culpepper
1000 Main Street
Level 12
Houston, TX 77002-6336
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 321 of 392




Shell Trading Us Company
909 Fanin St 700
Houston, TX 77010


Shell Western Supply And
Mahogany Ct
St. Michaels,
United Kingdom


Shereen A Guirguess
62 Harness Way
Chesterfield, NJ 08515


Shimadzu Scientific Instruments
P.O. Box 200511
Pittsburgh, PA 25351-0511


Shipley Choice LLC
100 Kindig Ln
Hanover, PA 17331


Shipley Fuels Marketing LLC
Norway St
P.O. Box 15052
York, PA 17405


Siemens Demag Delaval
Attn Dept At 40131
Atlanta, GA 31192-0131


Siemens Energy Inc
Attn Dept Ch10169
Palatine, IL 60055


Siemens Energy, Inc
10730 Telge Rd
Houston, TX 77095


Siemens Industry Inc
P.O. Box 371034
Pittsburgh, PA 15251-7034
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 322 of 392




Sigma
3930 Pender Dr, Ste 340
Fairfax, VA 22030


Sigma Tankers Inc
1885 St James Pl, Ste 1100
Houston, TX 77056


Sigma Tankers Inc
20 Glover Ave
Norwalk, CT 06850


Sigma-Aldrich Inc
P.O. Box 535182
Atlanta, GA 30353-5182


Sign A Rama
1400 Chester Pike
Sharon Hill, PA 19079


Sign Design
35 Swallow Rd
Holland, PA 18966


Signarama
252 W Dekalb Pike
King of Prussia, PA 19406


Simeone Foundation Automotive
6825 Norwitch Dr
Philadelphia, PA 19153


Simpson   Brown, Inc
119 N Ave W
Cranford, NJ 07016


Simpson Thacher    Bartlett LLP
425 Lexington Ave
New York, NY 10017
  Case 19-11626-LSS    Doc 1-1     Filed 07/21/19   Page 323 of 392




Simtronics Corporation
P.O. Box 38
Little Silver, NJ 07739-0038


Simutech Multimedia Inc
2249 Carling Ave, Ste 412
Ottawa, ON K2B 7E9
Canada


Sinclair Services Company
550 E S Temple
P.O. Box 30825
Salt Lake City, UT 84130-0825


Sisu Group Inc
P.O. Box 702223
Tulsa, PA 74170


Skadden,Arps,Slate,Meagher      Flom,
360 Hamilton Ave, 300
White Plains, NY 10601


Skarshaug Testing Laboratory
505 S Bell
Ames, IA 50010


Skdknickerbocker LLC
1150 18th St, Nw, Ste 800
Washington, DC 20036


Skf Usa Inc
P.O. Box 7247
Philadelphia, PA 19170-8092


Skf Usa Inc, Electric Motor
4812 Mcmurry Ave, Ste 100
Fort Collins, CO 80525
  Case 19-11626-LSS      Doc 1-1     Filed 07/21/19   Page 324 of 392




Sks Tankers Limited
Par La Ville Rd, Ste 739 48,    41
Geneva, 17564
Switzerland


Sloan Lubrication Systems
168 Armstrong Dr
Freeport, PA 16229


Slover   Loftus LLP
1224 Seventeenth St Nw
Washington, DC 20036


Smith Instrument Company Inc
157 Philips Rd
Exton, PA 19341


Sms Rail Service, Inc
P.O. Box 711
Bridgeport, NJ 08014


Sms Systems Maintenance Svs, Inc
14416 Collections Center Dr
Chicago, IL 60693


Snap On Industrial
21755 Network Pl
Chicago, IL 60673-1217


Societa Cavalieri D Italia Of
P.O. Box 264
Blue Bell, PA 19422-0264


Solarwinds
P.O. Box 730720
Dallas, TX 75373-0720


Solberg Manufacturing Inc
1151 W Ardmore Ave
Itasca, IL 60143
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 325 of 392




Solomon J Irving
7321 Sanderling Pl, 2nd Fl
Philadelphia, PA 19153


Sonia G Jung
105 Carriage Ln
Aston, PA 19014


Sonny Chin
1104 Wellington St
Philadelphia, PA 19111


Sopus Products
P.O. Box 7247-6236
Philadelphia, PA 19170-6236


Soti Inc
5770 Hurontario St, Ste 1100
Missassauga, ON L5R 3G5
Canada


South Carolina Department Of
South Carolina Department
Columbia, SC 29214-0139


South Carolina Department Of Revenue
Motor Fuel
P.O. Box 125
Columbia, SC 29214-0139


South Philadelphia Business Associ
P.O. Box 31425
Philadelphia, PA 19147


South Philadelphia Lions Club
1109 Childs Ave
Drexel Hill, PA 19026


South Philly Hurricanes
3134 Dickinson St
Philadelphia, PA 19146
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 326 of 392




Southwest Community Development Cor
6328 Paschall Ave
Philadelphia, PA 19142


Southwest Globe Times
6328 Paschall Aveneue
Philadelphia, PA 19142


Soymet 101, LLC
P.O. Box 572
Coosa, GA 30129


Space Age Fuel
P.O. Box 1429
Clackamas, OR 97015


Speak Inc
10680 Treena St, Ste 230
San Diego, CA 92131


Specialty Maintenance Products
P.O. Box 3265
Bellaire, TX 77402-3265


Specialty Support Sys Inc
P.O. Box 226
Morrisville, PA 19067


Specialty Transportation And
4201 4201 Neshaminy Blvd
Bensalem, PA 19020


Spectech Service
36 Currant Dr
Newark, DE 19702


Spectrex Corporation
493 Seaport Ct, Ste 105
Redwood City, CA 94028
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 327 of 392




Spectrum Environmental Solutions
2340 W Braker Ln, Ste A
Austin, TX 78758


Spectrum Inspection
1142 S Diamond Bar Blvd 885
Diamond Bar, CA 91765


Spectrum Quality Standards Inc
P.O. Box 2346
Sugarland, TX 77487


Speed Valve   Specialty Infrared
2600 Nasa Pkwy, Ste 104
Seabrook, TX 77586


Spex Sampleprep
203 Norcross Ave
Metuchen, NJ 08840


Sphera Solutions, Inc
130 E Randolph St Fl 19
Chicago, IL 60601


Sprague Operating Resources LLC
185 International Dr, Ste 200
Portsmouth, NH 03801


Spraying Systems Co
P.O. Box 95564
Chicago, IL 60694


Spx Cooling Technologies, Inc
P.O. Box 99038
Chicago, IL 60693


Spx Flow Technology
98084 Collections Center Dr
Chicago, IL 60693
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 328 of 392




Spx Flow Technology
P.O. Box 277886
Atlanta, GA 30384-7886


Srinivasan Vanchinathan
6 Armitage Ct
Sewell, NJ 08080


Ssa   Company
685 3rd Ave 22nd Fl
New York, NY 10017


St Linden Terminal, LLC
19003 Ih-10 West
San Antonio, TX 78257


St Marys Carbon Company Inc
259 Eberl St
St Marys, PA 15857-1696


St Shipping And Transport Pte
50 Berkeley St
London, W1J 8HD
United Kingdom


St. Paul Park Refining Co. LLC
1250 W Washigton St, Ste 30
Tempe, AZ 85281


Stackmatch Flare Ignition Inc
620Haggard St, Ste 610
Plano, TX 75074


Stancil   Co.
400 E Las Colinas Blvd, Ste 700
Irving, TX 75039


Stanco Scientific, Inc
5527 E US Route 6
Morris, IL 60450
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 329 of 392




Standard   Poors Financial Svcs
2542 Collections Center Dr
Chicago, IL 60693


Standard Alloys Inc
P.O. Box 969
Port Arthur, TX 77641-0969


Stanley A. Riemann
2611 S Springwater Ln
Jackson, WY 83001


Stanley E Lesueuer
13004 Trina Dr
Phila, PA 19116


Stanley M Wybranski
2017 Faunce St
Philadelphia, PA 19152


Stantec Consulting Corporation
27280 Haggerty Rd, Ste C11
Farmington Hills, MI 48331


Stantec Consulting Corporation
Attn Kimberly Kesler-Arnold
27280 Haggerty Road
Suite C11
Farmington Hills, MI 48331


Stantec Consulting Corporation
Attn Kimberly Kesler-Arnold, VP
27280 Haggerty Rd, Ste C11
Farmington Hills, MI 48331


Starfish, LLC
32 W 22nd St - 3rd Fl
New York, NY 10010
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 330 of 392




Starfuels Inc
50 Main St, Ste 875
White Plains, NY 10606


Starr Surplus Lines Insurance Company
399 Park Ave, 8th Fl
New York, NY 10022


Starsupply
55 Water St
New York, NY 10041


State Of Connecticut
Department of Revenue Services
P.O. Box 5031
Hartford, CT 06102-5031


State Of Delaware
820 N French St
Wilmington, DE 19801


State Of Delaware
Division of Revenue
820 N French St, 8th Fl
Wilmington, DE 19801-0820


State Of Florida
Florida Dept of Revenue
5050 W Tennessee St
Tallahassee, FL 32399-0165


State Of Jew Jersey- Part
P.O. Box 642
Trenton, NJ 08646-0642


State Of New Jersey
Division of Taxation - Excise Tax
Revenue Processing Center
P.O. Box 265
Trenton, NJ 08646-0265
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 331 of 392




State Of New Jersey
P.O. Box 999
Trenton, NJ 08601


State Of New Jersey
Revenue Processing Center
P.O. Box 243
Trenton, NJ 08646-0243


State Of New Jersey - Cbt
P.O. Box 666
Trenton, NJ 08646-0666


State Of New Jersey - Lmf
P.O. Box 243
Trenton, NJ 08646-0243


State Of New Jersey - Prt-Ft
P.O. Box 642
Trenton, NJ 08646-0642


State Of New Jersey-Lmf
New Jersey Division of Taxation
P.O. Box 189
Trenton, NJ 08695-0189


State Of Nj Div Of Taxation
West State   Willow Sts
Trenton, NJ 08646


State Of Ohio Treasurer
P.O. Box 16158
Columbus, OH 43216


State Of Pennsylvania
Bureau of Motor   Alternative Fuel Taxes
P.O. Box 280646
Harrisburg, PA 17128-0646
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 332 of 392




State Of Texas
Comptroller of Public Accounts
P.O. Box 149357
Austin, TX 78714-9357


State Of Virginia Department Of Taxation
Virginia Tax
Office of Customer Services
P.O. Box 1115
Richmond, VA 23218-1115


STATE OF WYOMING DEPARTMENT OF REVENUE
Excise Tax Division
Administrative Office
122 W 25th St
CHEYENNE, WY 82002-0110


Statoil Marketing   Trading    Us
120 Long Ridge Rd, Ste 3E01
Stamford, CT 06902


Steadfast Insurance Company
Administrative Offices
1400 American Lane
Schaumburg, IL 60196-1056


Steeltek
4141 S Jackson
Tulsa, OK 74107


Steelworkers Charitable
60 Blvd of the Allies
Pittsburgh, PA 15222


Stena Sonangol Suezmax Pool
2727 Allen Pkwy, Ste 760
Houston, TX 77019


Stephanie B Eggert
258 Wiltshire Rd
Wynnewood, PA 19096
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 333 of 392




Stephen A Mobley
39 Eastwood Rd
Berwyn, PA 19312


Stephen B Bussone
212 Sulky Way
Chadds Ford, PA 19317


Stephen Bochanski
4 Gaebel Ln
Landenberg, PA 19350


Stephen C Denty
408 W Merchant St, Apt D
Audubon, NJ 08106


Stephen Ehret
320 Lasalle Ave
Wenonah, NJ 08090


Stephen F Severns
2290 Forest Glen Dr
Warrington, PA 18976


Stephen J Lydon
4512 W Chester Dr
Aston, PA 19014


Stephen J Mcallister
12 Princeton Rd
Clementon, NJ 08021


Stephen James Associates
3689 Collections Center Dr
Chicago, IL 60693


Stephen M Howe
1940 S 15th St
Philadelphia, PA 19145
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 334 of 392




Stephen M Roney
363 Hastings Blvd
Broomall, PA 19008


Stephen M Stoner
1 Windsor Cir
Springfield, PA 19064


Stephen N Pinkstone
401 Pritchard Pl
Newtown Square, PA 19073


Stephen P Damanskis
704 N Whitford Rd
Exton, PA 19341


Stephen T Coyle
488 Edgemont Dr
Williamstown, NJ 08094


Stephen Yeager
421 E Rodgers St
Ridley Park, PA 19078


Stericycle Environmental Solutions
27727 Network Pl
Chicago, IL 60673-1277


Steven C Bateman
186 E Linden St
Clayton, NJ 08312


Steven C Mchugh
3550 Bartram Rd, Apt 41
Willow Grove, PA 19090


Steven C Scott
45 Winfield Cir
Sewell, NJ 08080
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 335 of 392




Steven D Lebold
3441 Hartel Ave
Philadelphia, PA 19136


Steven D Moore
120 Fox Ridge Rd
Kunkletown, PA 18058


Steven D Shurley
61 Houston Rd
Lansdowne, PA 19050


Steven D Soukup
388 Washington Ave
West Berlin, NJ 08091


Steven G Brown
110 Holly Dr
Rio Grande, NJ 08242


Steven H Waldorf
153 N Hunter Forge Rd
Newark, DE 19713


Steven J Gerle
22 Ptolemy Ct
Sewell, NJ 08080


Steven J Green
470 Marlboro Rd
Bridgeton, NJ 08302


Steven J Ngan
3200 Chestnut St, Apt 12004
Philadelphia, PA 19104


Steven L Santana
149 Fries Mill Rd
Turnersville, NJ 08012
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 336 of 392




Steven R Martinez
6246 Jackson St
Philadelphia, PA 19135


Steven R Moroni
1283 Riviera Blvd
Vineland, NJ 08361


Steven Smith
21 Woodbrook Way
Aston, PA 19014


Steven T Gaines
2305 Worth Ave
Boothwyn, PA 19061


Stewart Inter Sea Ltd
Pioneer Business Park
Cheshire, CH65 1AD
United Kingdom


Stikeman Elliott LLP
5300 Commerce Ct W 199 Bay St
Toronto, ON M5L 1B9
Canada


Stillwater Associates LLC
3 Rainstar
Irvine, CA 92614


Stonington Ins Co
5080 Spectrum Dr, Ste 900 East
Addison, TX 75001


Storage Tank Fund
2 E Main St
Norristown, PA 19401-4915


Storage Tank Products, LLC.
16347 Old Hammond Hwy
Baton Rouge, LA 70816
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 337 of 392




Stormgeo, Inc
12650 N Featherwood, Ste 140
Houston, TX 77034


Stover-Sensor Controls, Inc
P.O. Box 863
Fort Washington, PA 19034


Stradley Ronon Stevens   Young LLP
2005 Market St
Philadelphia, PA 19103-7018


Stronghold Inspection
1440 Sens Rd
La Porte, TX 77571


Stroock   Stroock    Lavan LLP
180 Maiden Ln
New York, NY 10038


Structural Fasteners Inc
8648 Commerece Dr 1200
Easton, MD 21601


Stuart-Buttle Ergonomics
119 W Gravers Ln
Philadelphia, PA 19118


Student Run Philly Style
230 S Broad St
Philadelphia, PA 19102


Stv
205 W Welsh Dr
Douglassville, PA 19158-8713


Sulfur Operations Support, Inc
6081 Hwy 57
Ocean Springs, MS 39567
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 338 of 392




Sulphur Experts Inc
12 Manning Close Ne, Ste 102
Calgary, AB T2E 7N6
Canada


Sulzer Chemtech Usa Inc
P.O. Box 849923
Dallas, TX 75284-9923


Sulzer Pump Services     Us   Inc
P.O. Box 743013
Atlanta, GA 30374


Sulzer Pumps
P.O. Box 404609
Atlanta, GA 30384-4609


Summer Search
1528 Walnut St, Ste 1006
Philadelphia, PA 19103


Summit Court Reporting, Inc
1500 Walnut St, Ste 1610
Philadelphia, PA 19102


Sumter Transport Company
1880 Lynette Dr
Sumter, SC 29154


Sumter Transport Company
P.O. Box 1060
Sumter, SC 29151-1060


Sun Federal Credit Union
1627 Holland Rd
Maumee, OH 43537


Sun Life Assurance Co Of Canada
One Sun Life Executive Park Sc3331
Wellesley, MA 02481
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 339 of 392




Sunair Co
2475 Wyandotte Rd
Willow Grove, PA 19090


Suncor Energy U.S.A Marketing
1655 Grant St Bldg A
Concord, CA 94520-2445


Suncor Energy Products Partnership
Attn Station A
P.O. Box 4038
Toronto, ON M5W 1S5
Canada


Sundyne Corporation
P.O. Box 660367
Dallas, TX 75266


Sunoco Inc R M
Ms4 Indusrial Hwy
Lester, PA 19029


Sunoco Inc R    M
640672 P.O. Box
Pittsburgh, PA 15264


Sunoco Inc R M
1735 Market St, Ste Ll
Philadelphia, PA 19103-7583


Sunoco LLC
1735 Market St, Ste L
Philadelphia, PA 19103


Sunoco Logistics Partners L.P.
1818 Market St, Ste 1500
Philadelphia, PA 19103-3615


Sunoco Logistics Partners Oper
8111 Westchester Dr, Ste 600
Dallas, TX 75226
  Case 19-11626-LSS    Doc 1-1   Filed 07/21/19   Page 340 of 392




Sunoco Logistics Partners Operations LP
c/o Energy Transfer Partners, LP
Attn Chief Financial Officer
8111 Westchester Dr
Dallas, TX 75225


Sunoco Logistics Partners Operations LP
c/o Energy Transfer Partners, LP
Attn General Counsel
1300 Main St
Houston, TX 77002


Sunoco Partners Marketing
1735 Market St
Philadelphia, PA 19103


Sunoco Partners Marketing   Terminal LP
c/o Akerman LLP
Attn John Mitchell
2001 Ross Ave, Ste 3600
Dallas, TX 75201


Sunoco Partners Marketing   Terminal LP
c/o Vinson   Elkins LLP
Attn Karen Smith
666 5th Ave, 6th Fl
New York, NY 10103


Sunoco Partners Marketing   Terminal LP
c/o Akerman LLP
Attn Mary Katherine Fackler
50 N Laura St, 3100
Jacksonville, FL 32202


Sunoco Partners Marketing  Terminal LP
Attn Joseph Colella, Senior VP
3801 W Chester Pike
Newtown Square, PA 19073


Sunoco Partners Marketing  Terminal LP
Attn Joseph Colella, Senior VP
3801 West Chester Pike
Newton Square, PA 19073
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 341 of 392




Sunoco Partners Marketing    Terminal LP
3801 W Chester Pike
Newtown Square, PA 19073


Sunoco Partners Marketing   Terminal LP
P.O. Box 8500-53848
Philadelphia, PA 19178-3848


Sunoco Partners Marketing  Terminal Lp
Attn Joseph Colella, Sr Vp
3801 West Chester Pike
Newton Square, PA 19073


Sunoco, Inc R M
3801 W Chester Pike
Newtown Square, PA 19073


Sunoco, LLC
3801 W Chester Pike
Newtown Square, PA 19073


Superheat Services Inc
313 Garnet Dr
New Lenox, IL 60451


Superior Plus Construction Products
29722 Network Pl
Chicago, IL 60673-1297


Superior Scaffold Services
520 E Luzerne St
Philadelphia, PA 19124


Sure Power Inc
200 Industrial Hwy
Ridley Park, PA 19078


Surveillance-Video.Com
387 Canal St
New York, NY 10013
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 342 of 392




Susan E Campbell
301 Devonshire Cir
West Chester, PA 19380


Susan G. Komen Philadelphia
125 S 9th St, Ste 202
Philadelphia, PA 19107


Susan Mathew
156 Stratford Dr
Philadelphia, PA 19115


Susan T Ulmer
336 Lincoln Ave
Lansdowne, PA 19050


Suzanne S Chan
2213 Hoffnagle St
Philadelphia, PA 19152


Swedesboro Woolwich Little Theater
5 N Monore Ave
Wenonah, NJ 08090


Sylvia N Appiah
2827 Grubb Rd
Wilmington, DE 19810


Synergis Technologies Inc
18 S 5th St, Ste 100
Quakertown, PA 18951


Synergy Environmental, Inc
155 Railroad Plz 1Sr Fl
Royersford, PA 19468


Synergy Glass   Door Service
1116 Macdade Blvd, Unit G
Collingdale, PA 19023
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 343 of 392




Sysaid Technologies Ltd
1 Hayarden St
P.O. Box 1142
6, 70100
Israel


T   R Electric Supply Company, Inc
308 SW 3rd St
Colman, SD 57017


T D W Services Inc
P.O. Box 974611
Dallas, TX 75397-4611


T Frank Mccall S Inc
601 Madison St
Chester, PA 19013


T K Group Inc
1781 S Bell School Rd
Cherry Valley, IL 61016


T.J. Marquart   Sons Inc
5195 Route 19
Gainesville, NY 14066


Tab Shredding, Inc
341 Cooper Rd
West Berlin, NJ 08091


Tactical Cleaning Company LLC
1700 W Irving Park Rd, Ste 310
Chicago, IL 60613


Tal Barzeski
1329 Mettler Rd
Huntingdon Valley, PA 19006


Talisam,Llc Dba Oriel Stat A
One Quality Pl
Edison, NJ 08820
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 344 of 392




Talisha N Burton
413 Valley Forge Rd
Wayne, PA 19087


Tan D Nguyen
7407 Barclay Rd
Cheltenham, PA 19012


Tantala Associates
6200 Frankford Ave
Philadelphia, PA 19135-3400


Tapcoenpro
127 Public Square
Cleveland, OH 44114


Taras Nynych
104 S Penn Ave
Rockledge, PA 19046


Targa Liquids Marketing And Trade
P.O. Box 730155
Dallas, TX 75373-0155


Targray Industries Inc
31 Glenn St
Massena, NY 13662


Tat Ho
1935 S 30th St
Philadelphia, PA 19145


Tate Engineering Systems Inc
1560 Caton Center Dr
Baltimore, MD 21227


Tax Advisory Services Group, LLC
1 Greenway Plz, Ste 330
Houston, TX 77046
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 345 of 392




Taylor Oil Co Inc
P.O. Box 974
Somerville, NJ 08876


Tct Futures, LLC
2121 Sage Rd, Ste 215
Houston, TX 77056


Team Industrial Services Inc
8115 Red Bluff
Pasadena, TX 77507


Team Industrial Services Inc
Attn Amerino Gatti
13131 Dairy Ashford Rd.
Suite 600
Sugar Land, TX 77478


Team Industrial Services Inc
Attn Amerino Gatti, CEO
13131 Dairy Ashford Rd, Ste 600
Sugar Land, TX 77478


Team Industries, Inc
650 Main Ave
Port Arthur, TX 77642


Tech Ref Inc
10005 Muirlands Blvd, Ste N
Irvine, CA 92618


Technical Devices Inc
283 2nd St Pike, Ste 160
Southampton, PA 18966


Teco Westinghouse Motor Company
P.O. Box 846052
Dallas, TX 75284-6052
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 346 of 392




Teekay Chartering Ltd
Travis St, Ste 1950
Houston, TX 77002


Teekay Chartering Lts-Suezmax
86 Jermyn St 2nd Fl
London, SW1Y 6DJ
United Kingdom


Teekay Marine Solutions Bermuda
69 Pitts Bay Rd Belvedere Bldg
Hamilton, HM08
Bermuda


Teikoku Usa Inc
Attn Dept 3242
P.O. Box 123242
Dallas, TX 75312-3242


Teksolv Inc
130 Executive Dr, Ste 5
Newark, DE 19702


Tektronix, Inc
7416 Collecton Center Dr
Chicago, IL 60693


Teledyne Cetac Technologies
14306 Industrial Rd
Omaha, NE 68144


Teledyne Instruments, Inc
12497 Collections Center Dr
Chicago, IL 60693


Telvent Dtn, LLC
9110 W Dodge Rd
Omaha, NE 68114
  Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 347 of 392




Ten Six Consulting, LLC
576 N Birdneck Rd 626
Virginia Beach, VA 23451


Tennessee Department Of Revenue
500 Deaderick St
Nashville, TN 37242


Tennessee Department Of Revenue
Andrew Jackson State Office Building
500 Deaderick St
Nashville, TN 37242


Terpening Trucking Co, Inc
115 Farrell Rd
Syracuse, NY 13209


Terra Applied Systems LLC
202 Reynolds Ave, Ste 180
League City, TX 77573


Terren V Jones
51 Palmetto Dr
New Castle, DE 19720


Terrence L Ford
5106 Diamond St
Phila, PA 19131


Terry Whitaker/Crossbow Studio
333 E Lancaster Ave 360
Wynnewood, PA 19096


Tess-Com, Inc
400 S Ave, Ste 11
Middlesex, NJ 08846


Testamerica Laboratories, Inc
2960 Foster Creighton Dr
Nashville, TN 37204
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 348 of 392




Testex Inc
535 Old Frankstown Rd
Pittsburgh, PA 15239-1741


Texas A M Engineering Extension
200 Technology Way
College Station, TX 77842-4006


Texas Aromatics, LP
P.O. Box 22856
Houston, TX 77227-2856


Texas Comptroller
Comptroller of Public Accounts
P.O. Box 149348
Austin, TX 78714-9348


Texas Eastern Transmission, LP
c/o Spectra Energy Partners, LP
5400 Westheimer Ct
Houston, TX 77056-5310


Texas Stainless Inc
3402 Center St
Temple, TX 76503


Thankachan T George
8802 Dewees St
Philadelphia, PA 19152


The Abernathy Macgregor Group, Inc
277 Park Ave 39th Fl
New York, NY 10172


The Ammerman Experience
4800 Sugar Grove Blvd, Ste 400
Stafford, TX 77477


The Bifferato Firm Pa
1007 N Orange St, 4th Fl
Wilmington, DE 19801
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 349 of 392




The Blue Green Alliance Foundation
1300 Godward St Ne, Ste 2625
Minneapolis, MN 55413


The Bureau Of National Affairs Inc
1801 S Bell St, P.O. Box 17009
Arlington, VA 22202


The Center For Grieving Children
3300 Henry Ave, Ste 110
Philadelphia, PA 19129


The Cit Group/Capital Finance
P.O. Box 4339
New York, NY 10261-4339


The Committee Of Seventy
123 S Broad St, Ste 1800
Philadelphia, PA 19109


The Equity Engineering Group
20600 Chagrin Blvd, Ste 1200
Shakerheights, OH 44122


The Franklin Institute
222 N 20th St
Philadelphia, PA 19103


The Hain Celestial Group, Inc
1111 Marcus Ave
Lake Success, NY 11042


The Hartford
Attn Group Benefits
P.O. Box 783690
Philadelphia, PA 19178-3690


The Hartford
P.O. Box 8500-3690
Philadelphia, PA 19178-3690
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 350 of 392




The Historical Society Of Pa.
340 N 12th St
Philadelphia, PA 19119


The Hunington National Bank
310 Grant St, 2nd Fl   CAB11
Pittsburgh, PA 15219


The Ken Blanchard Companies
125 State Pl
Escondido, CA 92029-1323


The Marshall-Teichert Group
P.O. Box 462
Leominster, MA 01453


The Pan American Association
P.O. Box 22655
Philadelphia, PA 19110-2659


The Party Center
480 Pothouse Rd
Phoenixville, PA 19460


The Philadelphia Club Of
7715 Crittenden St 333
Philadelphia, PA 19118-4421


The Philadelphia Tribune
520 S 16th St
Philadelphia, PA 19146


The Phillies
One Citizens Bank Way
Philadelphia, PA 19148


The Redwood Group, LLC
5920 Nall Ave, Ste 400
Mission, KS 66202
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 351 of 392




The Salvation Army
701 N Broad St
Philadelphia, PA 19123


The Sheffield Separator Co, LLC
6341 Steward Rd, 244
Galveston, TX 77551


The Sherman Engineering Co
1830 County Line Rd, Unit 303
Huntingdon Valley, PA 19006


The Soco Group Inc
5962 Priestly Dr
Carlsbad, CA 92008


The Standard Club
Standard House
12-13 Essex St
London, Wc2R 3Aa
United Kingdom


The University Of Texas
3925 W Braker Ln R4500
Austin, TX 78759


The World Trade Association
P.O. Box 187
Mt.Laurel, NJ 08054


Theodore M Bender
426 Markle St
Phila, PA 19128


Theodore M Muzekari
511 Rodney Ln
Springfield, PA 19064


Theodore R Scairato
2938 S 16th St
Phila, PA 19145
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 352 of 392




Theresa Reyes-Mccullough
540 Collings Ave, A224
Collingswood, NJ 08107


Thermal Instrument Co
217 Sterner Mill Rd
Trevose, PA 19053


Thermal Products Inc
964A Route 146
Clifton Park, NY 12065


Thermo Electron North America
P.O. Box 742775
Atlanta, GA 30374


Thermo Environmental Inst Inc
P.O. Box 742784
Atlanta, GA 30374-2784


Thermo Process Instruments LP
P.O. Box 711998
Cincinnati, OH 45271-1998


Third Point Loan LLC
390 Park Ave
New York, NY 10022


Thomas A Finocchio
614 Glenview Dr
Horsham, PA 19044


Thomas A Keller
1105 Monarch Ln
Breinigsville, PA 18031-9321


Thomas A Knopka
49 Pine Bluff Ct
Laurel Springs, NJ 08021
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 353 of 392




Thomas C Doyle Jr
415 Brookmeade Dr
West Chester, PA 19380


Thomas D Giampino
1229 Annin St
Philadelphia, PA 19147


Thomas D Sanitate
32 Green Ln
Aston, PA 19014


Thomas E Atz
947 Putnam Blvd
Wallingford, PA 19086


Thomas E IV Hamer
628 Josie Ct
Williamstown, NJ 08094


Thomas G Lutek
8030 Ditman St, Unit 111
Phila, PA 19136


Thomas J Fay
635 Greenbriar Dr
Williamstown, NJ 08094


Thomas J Frangione
2530 Channin Dr
Wilmington, DE 19810


Thomas J Kelly
832 Turner Ave
Drexel Hill, PA 19026


Thomas J Lyons
511 the Woods
Cherry Hill, NJ 08003
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 354 of 392




Thomas J Michael
134 3rd Ave
Mt Ephraim, NJ 08059


Thomas J Scargle
322 Manor Dr
Kennett Square, PA 19348


Thomas J Spaccarelli
433 Briarhill Rd
Springfield, PA 19064


Thomas J Wade
91 Mendenhall Dr
Glen Mills, PA 19342


Thomas J Zachar
229 MT Alverno Rd
Media, PA 19063


Thomas J. Dilauro, LLC
452 Ridge Ln
Springfield, PA 19064


Thomas J. Scargle
322 Manor Dr
Kennett Square, PA 19348


Thomas L April Jr
326 Hillside Ave
Brookhaven, PA 19015


Thomas M Blanda
111 Mclaughlin Dr
Aston, PA 19014


Thomas M Hushen
315 Barker St
Ridley Park, PA 19078
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 355 of 392




Thomas Mohler
208 Edgar Ave
Aston, PA 19014


Thomas P Macclave
Home of Roscoe P Coltrane
36 Maryland Ave
Sewell, NJ 08080


Thomas P O hagan
30 Dover Pl
Swedesboro, NJ 08085


Thomas R Gamble
2830 S Camac St
Philadelphia, PA 19148


Thomas Riddle
252 N Norwinden Dr
Springfield, PA 19064


Thomas Scientific
1654 High Hill Rd
P.O. Box 99
Sewdesboro, NJ 08085


Thomas W Maxwell
46 Sturbridge Dr
Wilmington, DE 19810


Thomas Willcox Co Inc
613 Jeffers Cir
Exton, PA 19341


Thomson Reuters Grc Inc
P.O. Box 417175
Boston, MA 02241-7175


Thomson Reuters Markets     LLC
P.O. Box 415983
Boston, MA 02241
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 356 of 392




Thomson Reuters Tax   Accounting    I
P.O. Box 6016
Carol Stream, IL 60197-6016


Thomson Reuters Tax    Accountng R G
P.O. Box 71687
Chicago, IL 60694-1687


Thomson Reuters-West
Attn Payment Center
P.O. Box 6292
Carol Stream, IL 60197-6292


Thyssenkrupp Safway Inc
10 Industrialhighway Ms 24, Ste 2
Lester, PA 19113


Tibercom
1300 Connecticut Ave, NW Ste
Washington, DC 20036


Tiffany Frick
2930 Cooper Ave
Pennsauken, NJ 08109


Tim S Cafe
3144 W Passyunk Ave
Philadelphia, PA 19145


Timken Gears    Services Inc
P.O. Box 223729
Pittsburgh, PA 15251-2729


Timothy Brey
221 Wilder St
Philadelphia, PA 19147


Timothy F Campbell
3533 W Dr
Bensalem, PA 19020
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 357 of 392




Timothy G Joyce
9 Roberta Dr
Aston, PA 19014


Timothy J Bozzelli
515 Disston St
Philadelphia, PA 19111


Timothy J Gildea
6510 Matthias St
Philadelphia, PA 19128


Timothy K Cunningham
247 Brock Rd
Springfield, PA 19064


Timothy M Moroz
403 Burnt Mill Rd
Cherry Hill, NJ 08003


Timothy W Hyland
104 Cameron Dr
Wallingford, PA 19086


Tioga Pipe Supply Company Inc
P.O. Box 7777
Philadelphia, PA 19175-0074


Titan Industries Inc
22335 Gosling Rd
Spring, TX 77389


Todd E Smith
1000 Weikel Rd
Lansdale, PA 19446


Todd L Halter
30 Leap Dr
Pennsville, NJ 08070
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 358 of 392




Tom Hawthorn Designs
2119 S 18th St
Philadelphia, PA 19145


Toptech Systems, Inc
1124 Florida Central Pkwy
Longwood, FL 32750


Torco Supply
800 Interchange Rd
Lehighton, PA 18235


Tornado Combustion Technologies
4831 US Hwy 90
Alleyton, TX 78935


Total Equipment Training Inc
1875 Eagle Farms Rd
Chester Springs, PA 19425


Total Lubrication Management
1740 Stebbins Dr
Houston, TX 77043


Total Safety U.S, Inc
P.O. Box 974686
Dallas, TX 75397-4686


Totsa Total Oil Trading Sa
World Trade Ctr 1-10
Geneve, 1215
United Kingdom


Tower Performance Inc
23 Vreeland Rd
Florham Park, NJ 07932


Towers Watson Delaware Inc
901 N Glebe Rd
Arlington, VA 22203
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 359 of 392




Tpc Wire   Cable
7061 E Pleasant Valley Rd
Independence, OH 44131


Tracer Construction LLC
7433 Harwin Dr
Houston, TX 77036


Tracerco
4106 New W Rd
Pasadena, TX 77507


Tracie M Donnell-Sistrunk
919 E Allens Ln
Philadelphia, PA 19150


Tradebe Enviromental Services LLC
4343 Kennedy Ave
East Chicago, IN 46312


Tradebe Industrial Services, LLC
1433 E 83rd Ave, Ste 200
Merrillville, IN 46410


Tradepoint Rail, LLC
1600 Sparrows Point Blvd
Baltimore, MD 21219


Trading Technologies
35330 Eagle Way
Chicago, IL 60678-1353


Traffic Plan
5300 Asbury Rd
Farmingdale, NJ 07727


Trafigura Maritime Logistics Pte
10 Collyer Quay
Singapore, 049315
Singapore
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 360 of 392




Trafigura Trading LLC
1401 Mckinney St, Ste 1500
Houston, TX 77010


Training Specialties Inc
300 N Pottstown Pike, Ste 190
P.O. Box 1167
Exton, PA 19341


Trane
P.O. Box 406469
Atlanta, GA 30384-6469


Transamerica Premier Life
4333 Edgewood Rd Ne
Cedar Rapids, IA 52499


Transamerica Retirement Solutions
P.O. Box 20781
Lehigh Valley, PA 18002-0781


Transcat Inc
38 Vantage Point Dr
Rochester, NY 14524


Transflo Terminal Services Inc
500 Water St
P.O. Box 640839
Jacksonville, FL 32202


Transmontaigne Product Services
1670 Broadway, Ste 3100
Denver, CO 80202


Transport Service Co.
4944 Paysphere Cir
Chicago, IL 60674


Transport4, LLC
1150 Sanctuary Pkwy, Ste 440
Alpharetta, GA 30009
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 361 of 392




Transportation Compliance
1340 Route 30
Clinton, PA 15026


Trc
Attn Christopher P. Vincze
P.O. Box 536282
Pittsburgh, PA 15253-5904


Trc Companies, Inc
21 Griffin Rd N
Windsor, CT 06095-1512


Trevor Lapier
123 N Des Plaines St, Unit 100
Chicago, IL 60661


Tri State Bird And Rescue
170 Possum Hollow Rd
Newark, DE 19711


Triad Control Systems, LLC
8646 Kiowa Dr
Baton Rouge, LA 70815


Triad Fire Protection Engineering
150 Saxer Ave
Springfield, PA 19064


Triad Railroad Consulting LLC
11 Cherry Hill Rd
Norwich, CT 06360


Triangle Engineering Inc
6 Industrial Way
Hanover, MA 02339-2425


Trico Lift A Division Of Blue Line
1101 Wheaton Ave
Millville, NJ 08332
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 362 of 392




Tricorbraun, Inc
P.O. Box Id 638369
Cincinnati, OH 45263


Tricord Consulting, LLC
4760 Preston Rd, Ste 244-193
Frisco, TX 75034


Triflow Specialties
P.O. Box 2036
Medford, NJ 08055-7036


Trihydro Corporation
1252 Commerce Dr
Laramie, WY 82070


Trimac Transportation Inc
P.O. Box 203099
Dallas, TX 75320-3099


Trinity Consultants, Inc
P.O. Box 972047
Dallas, TX 75397-2047


Trinity Industries Leasing Company
Attn Melendy E. Lovett
2525 Stemmons Freeway
Dallas, TX 75207


Trip Trap Sales
1329 Industrial Blvd
Kingsland, TX 78639


Tri-Sen Systems Corporation
109 Magellan Cir
Webster, TX 77598


Tristar Petroserv Inc
12600 N Featherwood Dr, Ste 330
Houston, TX 77034
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 363 of 392




Tri-State Technical Sales
382 Lancaster Ave
P.O. Box 4006
Malvern, PA 19355


Tri-Steel Corp
512 Swedesboro Ave
Mickleton, NJ 08056


True North Usa LLC
225 E Stuart Ave
Lake United Kingdom, FL 33853-3712


Trustees University Of Pennsylvania
255 S 38th St
Philadelphia, PA 19104-6359


Tsakos Energy Navigation Ltd
34 Bermudiana Rd
Hamilton, HM11
Bermuda


Tsakos Energy Navigation Ltd
Attn Paul Durham
367 Syngrou Avenue
Athens, 175 64
Greece


Tsakos Energy Navigation Ltd
Attn Paul Durham, CFO
367 Syngrou Ave
Athens, 175 64
Greece


Tsakos Energy Navigation Ltd
Miaouli 45, 41
Piraeus, 18510
Greece


Tsi Power Corporation
1103 W Pierce Ave
Antigo, WI 54409
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 364 of 392




Tuan H Pham
303 Cheswold Ct
Chesterbrook, PA 19087


Tucker Company Worldwide Inc
56 N Haddon Ave, Ste 200
Haddonfield, NJ 08033


Tulsaheaters Inc
P.O. Box 701438
Tulsa, OK 74170-1438


Turnaround Logistics Inc
1314B Underwood Rd
La Porte, TX 77571


Tyco Integrated Security LLC
Attn Dept Ch 14324
Palatine, IL 60055


Tyler C Michener
208 Norwood Ave
Haddon Township, NJ 08108


Tyler E Cooper
494 W Sunset Rd
Lehighton, PA 18235


Tyler J Mirra
1 Pondview Dr, Apt M-206
Swedesboro, NJ 08085


Tyler S Miles
102 Sunshine Ln
Middletown, DE 19709


Tyrell C Briggs
225 W 18th St
Wilmington, DE 19802
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 365 of 392




Tyrone A Lovett
41 Harding Ave
Morton, PA 19070


U N I Engineering Inc
P.O. Box 1329
Hightstown, NJ 08520


U S Department Of Justice
P.O. Box 7611
Washington, DC 20044


U S Metals Inc
P.O. Box 90520
Houston, TX 77290-0520


U.S. Attorney S Office
1007 Orange St, Ste 700
Wilmington, DE 19801


U.S. Customs And Border Protection
P.O. Box 530071
Atlanta, GA 30353-0071


U.S. Customs And Border Protection
6650 Telecom Dr, Ste 100
Indianapolis, IN 46278


U.S. Customs and Border Protection
2nd   Chestnut Streets, Rm 102
Philadelphia, PA 19106


U.S. Customs and Border Protection
217 E. Redwood St, 12th Fl
Baltimore, MD 21202


U.S. Environmental Protection
33 Liberty St
New York, NY 10045
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 366 of 392




U.S. Oil   Refining Co.
3001 Marshall Ave
Tacoma, WA 98421


U.S. Oil, A Division Of U.S.
425 Better Way
Appleton, WI 54915


U.S. Specialty Insurance Co
13403 Northwest Fwy
Houston, TX 77040-6006


U.S. Trustee Payment Center
P.O. Box 530202
Atlanta, GA 30353-0202


U.S. Venture, Inc
425 Better Way
Appleton, WI 54915


Uac/Summer Street Fest
1310 Point Breeze Ave
Philadelphia, PA 19146


Uet Shipping, LLC
919 S 7th St, Ste 405
North Dakota, ND 58504


Ugi Energy Services, Inc
One Meridian Blvd, Ste 2C01
P.O. Box 827032
Wyomissing, PA 19610-3230


Uline Shipping Supply Specialists
P.O. Box 88741
Chicago, IL 60680-1741


Unaflex, LLC
1715 US Hwy 29 S
Anderson, SC 25926
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 367 of 392




Underwater Screening Services
1015 Wyoming Ave
Forty-Fort, PA 18704


Underwriters Laboratories Inc
333 Pfingsten Rd
Northbrook, IL 60062


Unifin International LP
Cincinnati P.O. Box Mailing
Cincinnati, OH 45263-8592


Union Pacific Railroad Company
P.O. Box 843465
Dallas, TX 75281-3465


Union Tank Car Co /Repair Facl
P.O. Box 91793
Chicago, IL 60693


Union Tank Car Company
P.O. Box 91793
Chicago, IN 60693


Unique Systems Incorporated
4 Saddle Rd
Cedar Knolls, NJ 07927-1998


Unique Tankers LLC
437 Madison Ave
Newyork, NY 10022


United Electric Supply Co Inc
P.O. Box 826788
Philadelphia, PA 19182-6788


United Filtration Systems Inc
6558 Diplomat Dr
Sterlinghts, MI 48314
  Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 368 of 392




United Laboratories Intl LLC
12600 N Featherwood 330
Houston, TX 77034


United Negro College Fund Inc
211 N 13th St
Philadelphia, PA 19107


United Rentals North America
Attn Matthew Flannery, President      CEO
100 1st Stamford Pl, Ste 700
Stamford, CT 06902


United Rentals North America
Attn File 51122
Los Angeles, CA 90074-1122


United Rentals North America
Attn Matthew Flannery
100 First Stamford Place
Suite 700
Stamford, CT 06902


United Site Services
P.O. Box 5502
Binghamton, NY 13902-5502


United States Department Of
33 Liberty St
New York, NY 10045


United States Roofing Corp
1000 E Main
Norristown, PA 19401


United States Treasury
Attn Department of the Treasury
Cincinnati, OH 45999-0009
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 369 of 392




United Steelworkers-General
3340 Perimeter Hill Dr
Nashville, TN 37211-4154


United Way Of Pa.
909 Green St
Harrisburg, PA 17102


United Way Of Southeastern Pa
7 Benjamin Franklin Pkwy
Philadelphia, PA 19103


Unitrends, Inc
200 Summit Dr, N Tower, 2Nd
Burlington, MA 01803


Univar USA Inc
Attn David Jukes
3075 Highland Parkway
Suite 200
Downers Grove, IL 60515


Univar Usa Inc
Attn David Jukes, President
3075 Highland Pkwy, Ste 200
Downers Grove, IL 60515


Univar Usa Inc
P.O. Box 409692
Atlanta, GA 30384


Universal Analyzers Inc
5200 Convair Dr
Carson City, NV 89706


Uop LLC
28906 Network Pl
Chicago, IL 60673-1289
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 370 of 392




Ups Freight
P.O. Box 533238
Charlotte, NC 28290-3238


Ups Freight Ltl
P.O. Box 650690
Dallas, TX 75265-0690


Ups Supply Chain Solutions, Inc
28013 Network Pl
Chicago, IL 60673-1280


Urban Affairs Coalition
1207 Chestnut St 7th Fl
Philadelphia, PA 19107


Urban Engineers Inc
530 Walnut St 7th Fl
Philadelphia, PA 19106-3685


Urban League Of Philadelphia
121 S Broad St 9th Floo
Philadelphia, PA 19107


Urs Corporation
335 Commerce Dr
Fort Washington, PA 19034


Us Environmental Inc
409 Boot Rd
Downingtown, PA 19335


Us Peroxide LLC
13475 Collections Center Dr
Chicago, IL 60693


Usa Blue Book
3781 Burwood Dr
Waukegan, IL 60085
  Case 19-11626-LSS    Doc 1-1    Filed 07/21/19   Page 371 of 392




Usa Industries Inc
P.O. Box 12757
Houston, TX 77217


Usa Services, Inc
P.O. Box 337
Adelanto, CA 92301


Usw International Union General
1505 W Alleghaney Ave
Philadelphia, PA 19132


Usw Pac
5 Gateway Center, Rm 1109
Pittsburgh, PA 15222


Uwgpsnj
7 Benjamin Franklin Pkwy
Philadelphia, PA 19103


V S Delaware Galvanizing LLC
511 Carroll Dr
New Castle, DE 19720


V.S. Herzog
78 Old Mill Dr
Media, PA 19063


V8 Pool Inc
1 Pall Mall E
London, SW1Y 5AU
United Kingdom


Val Associates Laboratory Inc
600 Deer Rd, Unit 7
Cherry Hill, NJ 08034


Valco Instruments Co Inc
P.O. Box 55603
Houston, TX 77255-5603
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 372 of 392




Valentine S Herzog
78 Old Mill Dr
Media, PA 19063


Valerie A D angelo
39 Hillside Rd
Stratford, NJ 08084


Valerie D Jones
10 Ford Ct
Sicklerville, NJ 08081


Valero Marketing   Supply Co
P.O. Box 696000
San Antonio, TX 78269


Valero Marketing And Supply Co.
P.O. Box 696000
San Antonio, TX 78269


Vallen Distribution Inc
P.O. Box 404753
Atlanta, GA 30384-4753


Val-Matic Valve And Mfg. Corp
905 Riverside Dr
Elmhurst, IL 60126


Valvespecialties, Inc
323 Clayton Manor Dr
Middletown, DE 19709


Van-Air Hydraulics Inc
P.O. Box 62744
Baltimore, MD 21264


Vance J Parente
19 Fernsler Dr
Quarryville, PA 17566
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 373 of 392




Vandemark   Lynch Inc
4305 Miller Rd
Wilmington, DE 19802


Vane Line Bunkering Inc
Attn C Duff Hughes, President
2100 Frankfurst Ave
Baltimore, MD 21226-1026


Vane Line Bunkering Inc
Attn C. Duff Hughes
2100 Frankfurst Ave
Baltimore, MD 21226-1026


Vane Line Bunkering Inc
P.O. Box 630476
Baltimore, MD 21263-0476


Vanna Walker
2125 Pinnacle Rd
Rush, NY 14543


Vapor Point, LLC
1400 S 16th St
La Porte, TX 77571


Varec Inc
5834 Peachtree Corners East
Norcross, GA 30092


Vaxserve
12566 Collections Center Dr
Chicago, IL 60693


Vega Americas, Inc
4241 Allendorf Dr
Cincinnati, OH 45209


Venezia Hauling Inc
P.O. Box 909
Royersford, PA 19468
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 374 of 392




Venkata N Alla
3800 Gateway Dr, Apt C107
Philadelphia, PA 19145


Venro Petroleum Corporation
45 Rockerfeller Plz
New York, NY 10111


Veolia Es Industrial Services, Inc
4760 World Houston Pkwy, Ste 1
Houston, TX 77032


Veolia North America Regeneration
Attn Bill Dicroce
4760 World Houston Pkwy, Ste 100
Houston, TX 77032


Veolia Water North America
23654 Network Pl
Chicago, IL 60673-3654


Veolia Water North America
4760 World Houston Pkwy, Ste 100
Houston, TX 77032


Verizon
P.O. Box 15124
Albany, NY 12212-5124


Verizon
P.O. Box 4830
Trenton, NJ 08650-4832


Verizon Business
P.O. Box 15043
Albany, NY 12212-5043


Verizon Wireless/Business
500 Technology Dr, Ste 550
Weldon Spring, MO 63304
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 375 of 392




Versatile Mobile Systems, Inc
19105 36th Ave W, Ste 103
Lynnwood, WA 98036


Vessel Technology
P.O. Box 6570
Longview, TX 75608


Veterans National Education Program
P.O. Box 354
Newtown Square, PA 19073


Viatran
3829 Forest Pkwy, Ste 500
Wheatfield, NY 14120


Vibration Specialty Corporation
100 Geiger Rd
Philadelphia, PA 19115-1090


Vicky Bailey
3101 New Mexico Ave NW, Unit 24
Washington, DC 20016


Vicnrg,Llc
930 S Kimball, Ste 100
Southlake, TX 76092


Victor H Batarseh
1520 S 20th St
Philadelphia, PA 19146


Victor M Roadcloud
1346 S 16th St
Philadelphia, PA 19146


Victory Renewables LLC
930 S Kimball, Ste 100
Southlake, TX 76092
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 376 of 392




Vim Technologies Inc
6960 Aviation Blvd, Ste G
Glen Burnie, MD 21061-2531


Vincent A Scibello
612 Glenfield Ave
Glenolden, PA 19036


Vincent B Szarko
1325 Cheltenham Dr
Bensalem, PA 19020


Vincent J Heckmanski
3101 Derry Rd
Philadelphia, PA 19154


Vincent P Berry
119 Ashwood Rd
Springfield, PA 19064


Vincent P Reisenwitz
184 Treaty Rd
Drexel Hill, PA 19026


Vineland Sled Stars
621 Willow Grove Rd
Pittsgrove, NJ 08318


Vinson   Elkins Attorneys At
P.O. Box 200113
Houston, TX 77216-0113


Virginia Department Of Taxation
P.O. Box 1777
Richmond, VA 23218-1777


Vision Digital Color Graphics
821 Stark Cir
Yardley, PA 19067
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 377 of 392




Vision Digital Graphics, Inc
821 Stark Cir
Yardley, PA 19067


Visual Mesa LLC
804 E E St
Moscow, ID 83843


Vitale Scientific Associates, LLC
1140 Valley Forge Rd
P.O. Box 810
Valley Forge, PA 19482


Vito S III Manganaro
100 New Jersey Ave
National Park, NJ 08063


Vitol Inc
1100 Louisiana
Houston, TX 77002


Vology
P.O. Box 116354
Atlanta, GA 30368-6354


Voorhees Soccer Association
P.O. Box 1135
Voorhees, NJ 08043


Vwr Inteernational LLC
P.O. Box 640169
Pittsburgh, PA 15264-0169


W   K Welding   Tank Erectors
P.O. Box 13
Riverton, NJ 08077


Waco Filters Corporation
26661 Network Pl
Chicago, IL 60673-1266
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 378 of 392




Wade Horton
22 Silverwood Blvd
Newark, DE 19711


Wage Works
1100 Park Pl, 4th Fl
San Mateo, CA 94403


Wageworks, Inc
P.O. Box 8363
Pasadena, CA 91109


Walt Detreux
P.O. Box 11567
Philadelphia, PA 19116


Walter J Dorosz
472 Willow Dr
Cinnaminson, NJ 08077


Warner Air LLC
P.O. Box 64258
Baltimore, MD 21264-4258


Warren H Corsey
P.O. Box 131
Westville, NJ 08093


Wasson E C E Instrumentation
101 Rome Ct
Ft Collins, CO 80524


Watco Transloading
Attn Dan Smith
315 W 3rd St
Pittsburgh, KS 66762


Watco Transloading
Attn Dan Smith, CEO
315 W 3rd St
Pittsburg, KS 66762
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 379 of 392




Water Revenue Bureau
P.O. Box 41496
Philadelphia, PA 19101-1496


Water Revenue Bureau
1401 John F Kennedy Blvd
Philadelphia, PA 19102


Waterford Township Athletic Assoc.
P.O. Box 26
Atco, NJ 08004


Watson Mcdaniel Co
428 Jones Blvd
Pottstown, PA 19464


Watson-Marlow Inc
P.O. Box 536285
Pittsburgh, PA 15253-5904


Wawa, Inc
P.O. Box 536291
Pittsburgh, PA 15253-5904


Wayne A Johnson
501 Marie Ave
Linwood, NJ 08221


Wayne Flood
1530 W Ritner St
Philadelphia, PA 19145


Wayne L Darrow
848 Cymbeline Ct
Mickleton, NJ 08056


Weartech International
1177 N Grove St
Anaheim, CA 92806
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 380 of 392




Weaver   Tidwell LLP
2821 W 7th St
Fort Worth, TX 76107


Webster Bank, NA
200 Executive Blvd
Mail SO-220
Southington, CT 06489


Wednesday Golf League
3144 Passyunk Ave
Philadelphia, PA 19145


Weeks Marine, Inc
4 Commerce Dr
Cranford, NJ 07016-3598


Weir Minerals-Lewis Pumps
P.O. Box 93783
Chicago, IL 60673-3783


Weir Slurry Group Inc
21976 Network Pl
Chicago, IL 60673-1219


Welker Engineering Co Inc
13839 W Bellfort
Sugar Land, TX 77498-1671


Welldynerx, Inc
Attn Stephen Saft
500 Eagles Landing Dr
Lakeland, FL 33810


Wellington Management Group LLP
Attn Gilbert Daniel
280 Congress St
Boston, MA 02210
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 381 of 392




Wells Fargo
123 S Broad St, Ste 1800
Philadelphia, PA 19109


Wesco Distribution
2505 Blvd of the Generals
Norristown, PA 19403


Wesley H Jones
152 Leena Ln
Smyrna, DE 19977


Wesley L Hendrickson Jr
9 Inskeep Ct
Tabernacle, NJ 08088


West Health Advocate Solutions
11808 Miracles Hills Dr
Omaha, NE 68154


West Publishing Corp
P.O. Box 412197
Boston, MA 02241


West Virginia State Tax Department
P.O. Box 11425
Charleston, WV 25339


Westchester Fire Insurance Company
436 Walnut St
P.O. Box 1000
Philadelphia, PA 19106-3703


Western Petroleum Company
605 Norht Hwy 169, Ste 1100
Plymouth, MN 55441


Western Surety Company
101 S Phillips Ave
Sioux Falls, SD 57104
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 382 of 392




Wgs Equipment   Controls Inc
3060 Plz Dr
Garnet Valley, PA 19061


Wheeling   Lake Erie Railway
100 E 1st St
Brewster, OH 44613


Whyy
150 N 6th St
Philadelphia, PA 19106


Wilcox Environmental
5757 W 74th St
Indianapolis, IN 46278


Wilkinson, Inc
2200 Flowing Springs Rd
Chester Springs, PA 19425


Will Poskitt
1621 W 13th St
Wilmington, DE 19806


Will R Poskitt
1618 N Lincoln St
Wilmington, DE 19806


William C Mcnally
12 Daffodil Dr
Sicklerville, NJ 08081


William C Schrader
226 1st Ave
Broomall, PA 19008


William C Stowe Jr
1560 N St
Shunk, PA 17768
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 383 of 392




William D Anton
129 Stone Henge Dr
Swedesboro, NJ 08085


William E Levins
71 Baynes Ave
Gloucester City, NJ 08030


William F Rachubinski
2206 S 3rd St
Philadelphia, PA 19148


William F Shapiro
9236 Ditman St
Philadelphia, PA 19114


William G Lebb
21 Payson Ave
Audubon, NJ 08106


William H Vandergrift
228 Robin Hood Ln
Aston, PA 19014


William J Dickerson
4411 Overbrook Ave
Philadelphia, PA 19131


William J Downs
58 Tilden Rd
West Deptford, NJ 08086


William J Grieco
2908 Burden Rd
Parkside, PA 19015


William J Gura
725 Patterson Ave
Croydon, PA 19021
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 384 of 392




William J Hargenrader
138 Princeton St
Pennsville, NJ 08070


William J Kane
137 Lucerne Blvd
Cherry Hill, NJ 08003


William J Mclaughlin
241 Leon Ave
Norwood, PA 19074


William J Palladino
421 Glenlock Rd
Ridley Park, PA 19078


William J Thompson
140 W Ridley Ave
Norwood, PA 19074


William J Tonkinson
32 Old York Rd
Turnersville, NJ 08012


William L Marino
540 Holmes Rd
Morton, PA 19070


William L Owen
10 Weatherby Ave
Clarksboro, NJ 08020


William M Dechant
2990 Overlook Dr
Aston, PA 19014


William Maroney
315 Oakwood Ave
Glassboro, NJ 08028
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 385 of 392




William Martella
105 Brentwood Rd
Havertown, PA 19083


William P Farrell
327 Kali Ln
Williamstown, NJ 08094


William P Tompkins Jr
469 Barnsboro Rd
Sewell, NJ 08080


William R Depietro
219 Dobbs Dr
Hi-Nella, NJ 08083


William R Ottinger
4 Cedar St
Marcus Hook, PA 19061


William R Shoemaker
266 Boot Rd
Willisbrook Farm
Malvern, PA 19355


William R Siracuse
59 Girard Ave
Sicklerville, NJ 08081


William S Ankrum
105 W Bishop Hollow Rd
Media, PA 19063


William S Melson
510 Lestershire Dr
Sewell, NJ 08080


William T Dunbar
14 Twin Ponds Dr
Sewell, NJ 08080
  Case 19-11626-LSS     Doc 1-1   Filed 07/21/19   Page 386 of 392




William T Fern Jr
3701 Concord Rd, C-8
Aston, PA 19014


William V Reisenwitz
184 Treaty Rd
Drexel Hill, PA 19026


Williams Fire   Hazard Control
9605 Richard Wycoff Dr
Port Arthur, TX 77640


Williams Scotsman Inc
8211 Town Center Dr
Baltimore, MD 21236


Wilmar Oleo North America, LLC
11200 Broadway St, Ste 2338
Pearland, TX 77584


Wilmington Savings Fund Society, FSB
Attn WSFS Bank Center
500 Delaware Ave, 12th Flr
Wilmington, DE 19801


Wilmington Tug Inc
P.O. Box 389
New Castle, DE 19720


Wilshire Corporation
80 Broad St
Monrovia, 99999
Liberia


Wiltech Inc
405A Southgate Ct
Mickleton, NJ 08056


Winchester And Western R.R. Co.
1660 S Burlington Rd P.O. Box 1024
Bridgeton, NJ 08302
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 387 of 392




Winco Fluid Power Inc
P.O. Box 355
Jamison, PA 18929


Windrock Inc
24307 Network Pl
Chicago, IL 60673-1243


Windstream
P.O. Box 9001013
Louisville, KY 40290


Winzer Franchise Corporation
P.O. Box 671482
Dallas, TX 75267


Wipro Data Center And Cloud
2 Christie Heights
Leonia, NJ 07605


Wireless Communications
153 Cooper Rd
West Berlin, NJ 08091


Wireless Communications
2905 Southampton Rd
Philadelphia, PA 19154


Wisconsin   Southern Railroad
P.O. Box 150077
P.O. Box 790343
St. Louis, MO 63179-0343


Wise Consulting Associates, Inc
54 Scott Adam Rd, Ste 206
Hunt Valley, MD 21030


Witmer Public Safety Group Inc
104 Independence Way
Coatsville, PA 19320
  Case 19-11626-LSS      Doc 1-1    Filed 07/21/19   Page 388 of 392




Witt O Brien S, LLC
1501 M St St NW 5th Fl
Washington, DC 20005


Wm A Schmidt And Sons
418 W Front St
Chester, PA 19012


Wm P Mcgovern Inc
920 S Bolmar
West Chester, PA 19382


Wolseley Industrial Group
P.O. Box 847411
Dallas, TX 75284


Womble Bond Dickinson Us      LLP
One W 4th St
Winston-Salem, NC 27101


Wood Group Asset Integrity Solutio
118 4242-7 St Se
Calgary, AB T2G 2Y8
Canada


Wood Mackenzie Inc
Ste 1000 5847 San Felipe Plz
P.O. Box 9482
Houston, TX 77057


Woodhaven Office Outfitters
2061 Byberry Rd
Philadelphia, PA 19116


Workforceqa
P.O. Box 55724
Birmingham, AL 35255


Workiva Inc
University Blvd
Ames, IA 50010
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 389 of 392




Worknet Occ Med
P.O. Box 827842
Philadelphia, PA 19182-7842


World Asset Management LLC
200 State St
Boston, MA 02109


World Meeting Of Families
222 N 17th St, Ste 708
Philadelphia, PA 19103


World Trade Center Of Greater
1500 John F Kennedy Bld, Ste 3
Philadelphia, PA 19102


Worldscale Association    Nyc
132 Nassau St
New York, NY 10038


Worleyparson Group, Inc
2675 Morgantown Rd
Reading, PA 19607


Wr Grace   Co-Conn
Attn Hudson LA Force
7500 Grace Drive
Columbia, MD 21044


Wr Grace   Co-Conn
Attn Hudson La Force, President and CEO
7500 Grace Dr
Columbia, MD 21044


Wr Grace   Co-Conn
7500 Grace Dr
Columbia, MD 21044


Wright S Truck Accessories      Equip
525 Pkwy Dr
Broomall, PA 19008
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 390 of 392




Wsa Engineered Systems Inc
P.O. Box 619
Milwaukee, WI 53201-0619


Wurd Radio LLC
1341 N Delaware Ave
Philadelphia, PA 19125


Wurth Usa Inc
P.O. Box 415889
Boston, MA 02241-5889


Wyatt Elevator Company
701 B Ashland Ave
Folcroft, PA 19032


Wyoming Department Of Revenue
West 25th Dtreet Herschler Bldg
Cheyenne, WY 82002-0110


Xciel Inc
5554 S Peek Rd
Katy, TX 77450


Xcomms LLC
11419 W Palmetto Park Rd 971471
Boca Raton, FL 33497


Xerox Corporation
P.O. Box 802555
Chicago, IL 60680-2555


Xonex Relocation
20 E Commons Blvd
New Castle, DE 19720


Xonex Relocation LLC
P.O. Box 3496
Wilmington, DE 19804
  Case 19-11626-LSS      Doc 1-1   Filed 07/21/19   Page 391 of 392




Xos Inc
62977 Collections Center Dr
Chicago, IL 60693-0629


Xplora Search Group
1777 Sentry Pkwy Bldg 12
Blue Bell, PA 19422


Xylem Dewatering Solutions Inc
84 Floodgate Rd
Bridgeport, NJ 08014


Xylem Inc
26717 Network Pl
Chicago, IL 60673-1267


Yesterday S Business Computers, Inc
239 Homestead Rd
Hillsborough, NJ 08844


Yi Y Shi
605 Fox Fields Rd
Bryn Mawr, PA 19010


Yokogawa Corp Of America
P.O. Box 409220
Atlanta, GA 30384-9220


Ysi Inc
1700 Brannum Ln
Yellow Springs, OH 45387


Yuting Xue
3400 Lancaster Ave
Room 1809
Philadelphia, PA 19104


Zach Landis
602 Cohocton Rd
Corfu, NY 14036
  Case 19-11626-LSS       Doc 1-1   Filed 07/21/19   Page 392 of 392




Zachary M Conner
1141 Snyder Rd, Apt C27
Lansdale, PA 19446


Zachary R Gannon
631 Larkins St
Wenonah, NJ 08090


Zachery D Miller
1449 Delsea Dr
Franklinville, NJ 08322


Zapallit Management LLC
767 5th Ave, 19th Fl
New York, NY 10153


Zeeco Inc
P.O. Box 974988
Dallas, TX 75397-4988


Zenith Energy Logistics Partners LP
3000 Research Forest Dr, Ste 2
The Woodlands, TX 77381


Zerochaos
Attn Ted Blankenship, CFO
420 South Orange Ave, Ste 600
Orlando, FL 32801


Zerochaos
P.O. Box 534305
Atlanta, GA 30353


Zimmermann   Jansen Inc
620 Nhouston Ave
Humble, TX 77338
